OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N -CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05371 Russell Investment Funds (Exact name of registrant as specified in charter) 1301 2nd Avenue 18 th Floor, Seattle Washington 98101 (Address of principal executive offices) (Zip code) Mary Beth R. Albaneze, Secretary and Chief Legal Officer Russell Investment Funds 1301 2nd Avenue 18 th Floor Seattle, Washington 98101 206-505-4846 (Name and address of agent for service) Registrant's telephone number, including area code: 800-787-7354 Date of fiscal year end: December 31 Date of reporting period: January 1, 2014 to December 31, 2014 Item 1. Reports to Stockholders 2 Russell Investment Funds DECEMBER 31, 2014 FUND Multi-Style Equity Fund Aggressive Equity Fund Non-U.S. Fund Core Bond Fund Global Real Estate Securities Fund Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. These financial statements report on five of these Funds. Russell Investment Funds Annual Report December 31, 2014 Table of Contents To Our Shareholders 3 Market Summary 4 Multi-Style Equity Fund 14 Aggressive Equity Fund 32 Non-U.S. Fund 52 Core Bond Fund 72 Global Real Estate Securities Fund 106 Notes to Schedules of Investments 124 Notes to Financial Highlights 126 Notes to Financial Statements 127 Report of Independent Registered Public Accounting Firm 147 Tax Information 148 Affiliated Brokerage Transactions 149 Basis for Approval of Investment Advisory Contracts 150 Shareholder Requests for Additional Information 161 Disclosure of Information about Fund Trustees and Officers 162 Adviser, Money Managers and Service Providers 167 Russell Investment Funds Copyright © Russell Investments 2015. All rights reserved. Russell Investments is a Washington, USA corporation, which operates through subsidiaries worldwide and is part of London Stock Exchange Group. Fund objectives, risks, charges and expenses should be carefully considered before investing. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through Russell Financial Services, Inc., member FINRA and part of Russell Investments. Indices and benchmarks are unmanaged and cannot be invested in directly. Returns represent past performance, are not a guarantee of future performance, and are not indicative of any specific investment. Index return information is provided by vendors and although deemed reliable, is not guaranteed by Russell Investments or its affiliates. Russell Investments is the owner of the trademarks, service marks, and copyrights related to its respective indexes. Performance quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To Our Shareholders Dear Shareholder, After strong performance in 2013, equity markets in the U.S. continued to move higher through the end of December 2014. The broad-based Russell 3000 ® Index returned 12.56% for the year ending December 31, 2014. A number of factors contributed to this strong performance. After a somewhat slow start, the U.S economy has shown its resilience as corporate profits remain robust. Unemployment dropped below 6% in October for the first time since July 2008. And inflation remained tame, standing at just 1.3% through November 30, 2014. At the same time, global markets contended with their fair share of concerns: instability in the Middle East, an Ebola outbreak in western Africa that spread fears across the globe, and unrest in the Ukraine. Add to that doubts about Europes economic recovery and a burst of volatility in the U.S. equity and Treasury markets in the fourth quarter and you might wonder how U.S. markets had such a strong year. What all of this shows us is that the markets can  and often do  react to short-term events. But what matters most is to have a thoughtful financial plan, a long-term investment horizon, and a diversified, multi-asset portfolio that can weather periods of market volatility. We believe your financial advisor can also play a critical role in helping you stay on track and focus on your financial goals. On the following pages you can gain additional insights on the markets and your investments by reviewing our Russell Investment Funds 2014 Annual Report for the fiscal year ending December 31, 2014, including portfolio management discussions and fund performance information. Thank you for the trust you have placed in our firm. All of us at Russell Investments appreciate the opportunity to help you achieve financial security. CEO, U.S. Private Client Services Russell Investment Management Company To Our Shareholders 3 Russell Investment Funds Market Summary as of December 31, 2014 (Unaudited) U.S. Equity Markets The U.S. equity market performed well during the fiscal year ended December 31, 2014 despite various geopolitical concerns and the end of U.S. quantitative easing. Broadly measured by the Russell 3000 ® Index, U.S. stocks returned 12.56% over the year, which is the sixth straight calendar year that the Russell 3000 ® Index has finished with a positive absolute return. The Russell 3000 ® Index finished flat or higher in nine of the years twelve months, with exceptions in January, July, and September. During the year, larger capitalization stocks were rewarded as the Russell 1000 ® Index outpaced the Russell 2000 ® Index by 8.35%, with the indexes returning 13.24% and 4.89% respectively. The year was led by defensive stocks, as the Russell 1000 ® Defensive Index returned 13.80% while the Russell 1000 ® Dynamic Index returned 12.64%. The Russell 1000 ® Value Index returned 13.45% compared to 13.05% for the Russell 1000 ® Growth Index. Although value stocks slightly edged out growth stocks, the cheapest stocks (those with the lowest price-to-book ratios and lowest price-to-earnings ratios) lagged the market. Interest rate sensitive areas of the market, specifically electric utilities and real estate investment trusts (REITs), outpaced the broader market returning 28.86% and 28.17%, respectively as measured by the Russell 1000 ® Index. Within the Russell 1000 ® Index, stocks that were rewarded during the year included stocks with rising earnings estimates, low earnings variability, and positive earnings surprises. On the other hand, stocks that underperformed included high beta stocks (stocks with high price sensitivity to market movements) and stocks with high financial quality (lowest debt-to-capital ratios). U.S. equities rebounded from a challenging start to 2014 to record positive returns for the first quarter, with the Russell 3000 ® Index returning 1.97%. The Russell 1000 Index returned 2.05% and the Russell 1000 ® Value Index surged near the end of the quarter to end with a 3.02% quarterly return, surpassing the Russell 1000 ® Growth Index return of 1.12%. The small cap Russell 2000 ® Index lagged the Russell 1000 ® Index with a return of 1.12%. There was almost no differentiation between defensive and dynamic stocks with the Russell 1000 ® Defensive Index returning 2.00% and the Russell 1000 ® Dynamic Index returning 2.09% for the first quarter. During the first quarter, investors shrugged off disappointing U.S. non-farm payroll numbers for December and January, which were generally blamed on unusually cold weather. Markets jumped considerably in February on dovish comments from Federal Reserve (the Fed) Chair Janet Yellen in her first Congressional testimony. In March, high dividend yield stocks briefly underperformed after comments from Yellen suggesting that U.S. short term interest rates may rise sooner than some were expecting, but the markets focus quickly shifted to profit taking among momentum stocks during the final seven trading days of the quarter. The final U.S. gross domestic product (GDP) growth rate for the fourth quarter came in at 2.6%, slightly behind forecasts. Elsewhere, consumer confidence continued to improve and durable goods orders picked up in February. However, data suggested the U.S. housing market continued to slow. A series of concerns about Ukraine, Crimea, and Russia also kept a lid on market appreciation for the quarter. The Russell 3000 ® Index gained 4.87% in the second quarter, ending the quarter at a new record high. The equity market was led by high dividend yield stocks early in the quarter, as investors bid up interest rate sensitive stocks in pursuit of more yield from equity oriented investments as long term interest rates fell. For the quarter, bond substitutes within the Russell 1000 ® Index (REITs and utilities) outperformed. The Russell 1000 ® Growth Index slightly edged out the Russell 1000 ® Value Index for the quarter, returning 5.13% compared to 5.10%, respectively. However within small cap space, the Russell 2000 Value Index beat the Russell 2000 ® Growth Index. Elsewhere, dynamic stocks outperformed defensive stocks across various market capitalization levels. The payoff to market capitalization was mixed as the Russell Top 200 Index returned 5.18%, beating the broader Russell 1000 ® Index which climbed 5.12%, although the Russell Top 50 Mega Cap Index returned only 4.51%. The Russell 2000 ® Index lagged the Russell 2500 Index, returning 2.05% compared with 3.56% for the second quarter. Economic data released during the second quarter generally provided indications of a continued economic expansion. The standout anomaly was the third revision to U.S. first-quarter real GDP (an inflation adjusted GDP measure), which 4 Market Summary Russell Investment Funds Market Summary as of December 31, 2014, continued  (Unaudited) was sharply revised downward to -2.9% largely driven by a decrease in personal consumption expenditures. The Fed downwardly revised its 2014 GDP forecasts from 2.9% to 2.2%. Elsewhere, non-farm payrolls remained healthy, with June being the fifth straight month of growth above 200,000 jobs, which is the first time this has happened in 14 years. Meanwhile, the Fed cut its monthly asset purchases by $10 billion at each monthly meeting, reducing the amount to $35 billion at Junes meeting. Additionally, Fed Chair Yellen continued to reiterate the committees dovish tone, which helped enable the outperformance of interest rate sensitive stocks. The Russell 3000 ® Index finished third quarter 2014 virtually unchanged from where it started the quarter. However, U.S. equities suffered negative returns in July and September. Geopolitical risks and negative investor reaction to the Feds monthly statement (which was perceived as being more hawkish) dragged down equities in July, while the sell-off in the final days of September was driven in part by fears of a potentially larger than anticipated rise in interest rates. The Russell 1000 ® Index gained 0.65% in the third quarter. The largest market gains came higher up the capitalization spectrum, as the Russell Top 50 Mega Cap Index returned 3.04% and the Russell Top 200 Index returned 1.71%. In contrast, the Russell Mid Cap Index, Russell 2000 ® Index and Russell Microcap Index posted negative returns (-1.67%, -7.36% and -8.21%, respectively). Defensive stocks outperformed dynamic stocks, in a reversal of the second quarter leadership. Growth stocks beat value stocks across all capitalization tiers except microcap for the third quarter. Economic data released during the third quarter demonstrated positive economic growth with an ongoing improvement in employment. GDP grew at a revised annual rate of 4.6% in the second quarter, up from a previous estimate of 4.2%. Non-farm payrolls missed estimates in August at 180,000 jobs, the second weakest number during the year, although this followed six months of 200,000+ job additions. Unemployment fell to 6.1% in August, partially due to a marginal tick down in the participation rate. Meanwhile, the Fed continued its monthly reductions in quantitative easing as it prepared to fully halt the program in October. The U.S. dollar experienced its strongest quarter against other G10 currencies since 2008 after enjoying an eleven week run of successive gains. The Russell 3000 ® Index advanced 5.24% in the fourth quarter of 2014, extending another strong year of returns for U.S. equities. Small cap stocks bounced back strongly for the quarter but still did not catch up with large cap for the year. The Russell 2000 ® Index returned 9.73% compared with the Russell 1000 ® Index and the Russell Top 50 Index, which returned 4.88% and 3.18%, respectively. At all market capitalization levels, defensive stocks outperformed dynamic stocks. Value stocks finished in a virtual tie with growth stocks in large and mid-capitalization stocks, but further down the capitalization scale, growth outperformed value. Within the Russell 1000 ® Index, the payoff to the value factor was mixed as both the cheapest stocks (lowest price-to-book ratios) and most expensive stocks (highest price-to-book ratios) underperformed for the quarter. The fourth quarter got off to a rocky start with a market pullback in early October as investors considered the potential worst case scenario related to Ebola. However, market volatility receded and the market regained its previous highs as encouraging domestic economic releases outweighed global growth concerns. Labor market data remained healthy, with the unemployment rate hitting a six-year low of 5.8% in October. Initial jobless claims fell to pre-recession levels and U.S. non-farm payrolls in November came in significantly above estimates at the highest monthly reading in over two years. U.S. real GDP growth was sharply revised upward for the 3rd quarter from 3.9% to 5.0% annualized. However, jitters about declining oil prices threatened the rally at various points during the quarter. As broadly expected, the Fed ended its quantitative easing program in October. In Decembers policy statement, the central bank revealed that it would be patient in judging when to start raising interest rates, rather than keeping them low for a considerable time as had been previously repeated. Investors interpreted this change of language as a sign of central bank confidence in the strength of the U.S. economy, but it also was clear that multiple months without rate increases were still ahead. Non-U.S. Developed Equity Markets Market Summary 5 Russell Investment Funds Market Summary as of December 31, 2014, continued  (Unaudited) For the fiscal year ended December 31, 2014, the non-U.S. equity market, as measured by the Russell Developed ex-U.S. Large Cap ® Index (the Index), was down 4.00%. U.S. Dollar strength was a significant headwind during the period as other major currencies fell against the U.S. dollar - the Euro (-12.09%), Yen (-12.32%), Canadian dollar (-7.71%), Swiss Franc (-10.48%), and British Pound (-5.68%). Concerns heightened in the latter part of the period over the impact of falling oil prices on oil dependent economies. Geo-politics and policymaker rhetoric dominated headlines in what was a relatively volatile first quarter of 2014. The Index registered positive returns of 1.2%, after recovering strongly from a sharp decline at the end of January. The quarter began with concerns over the outlook for growth in emerging markets, amid ongoing speculation regarding the U.S. Federal Reserves (Fed) plans for the reversal of quantitative easing (QE). Political upheaval in a number of emerging market countries also caused concern, most notably in Ukraine and Venezuela, as the currencies of a series of emerging market countries sold-off. However, comments from Fed Chair Yellen soothed investor concerns as she stated that a highly accommodative policy will remain appropriate for considerable time after asset purchases end. European Central Bank (ECB) Chairman Draghi added to the positive mood as he re-iterated the ECB was ready and willing to act. However, an uptick in political risk weighed on markets at the beginning of March as fallout from Crimeas independence referendum and its resulting decision to join with Russia stoked wider international tensions. Despite sanctions between Russia and its Western critics, a feared escalation of tensions did not materialize and markets rebounded. Although macro data out of China worsened towards the second half of March, comments from the countrys Premier Li served to boost equity markets and spark a reversal in sentiment as he reassured investors that the government would support the economy. A challenging start to the second quarter of 2014 saw equity markets track lower as policymaker inaction and an intensification of geopolitical events in Ukraine and the Middle East led to heightened investor risk aversion. However, non-U.S. equities maintained a largely positive trajectory through the quarter, as the Index advanced 4.4%. The ECBs announcement of renewed stimulus efforts in early June, as well as moderation of tensions between Russia and the West, contributed to an improvement in market sentiment toward the end of the second quarter. Consistently dovish comments from Fed Chair Janet Yellen, in particular her assertion that a high degree of monetary accommodation remains warranted, were also well received. Emerging markets also enjoyed a strong quarter, boosted by a series of welcome election results, most notably in India, and less dire concern toward the Chinese governments restraint in policy support in the face of a decelerating economy. Equity markets tracked lower over the third quarter of 2014, as the strengthening recovery in the U.S. wasnt enough to offset a resurgence of geopolitical tension in the Middle East and sluggishness in Europe. Once again, monetary policy was key to equity performance across the world. Markets seemed unperturbed by the imminent end of QE in the U.S., preferring to focus on the countrys strong economic fundamentals, but concerns over interest rate hikes prompted Fed Chair Yellen to insist that interest rates would remain low for a considerable time. Low inflation and high unemployment in the Eurozone pushed the ECB to cut deposit and interest rates to record lows and pledge to start buying covered bonds. By quarter-end, however, poor economic data highlighted that further stimulatory action would likely be necessary. Emerging markets had a patchy quarter, with underwhelming data from China doing little to quell concerns that the country may yet face a hard economic landing. Overall, the non-U.S. market fell 5.9% in the third quarter of 2014, as measured by the Index. Japan shed 2.57% as the after-effects of the consumer-tax hike continued to weigh on inflation and consumer sentiment. European markets were the biggest laggards, dropping 7.5% on the back of persistently bad economic news from the regions key economies: Italy fell into recession in the second quarter, France stagnated and Germany saw business confidence slump to its lowest level in 17 months. Emerging market equities declined 3.3% in U.S. dollar terms during the quarter, largely driven by a September sell-off. Over the period, strength in the U.S. economy and a likelihood of further monetary easing in Europe and Japan wasnt enough to overcome broader fears over the health of the global economy. Though emerging markets fell overall, they contained several bright spots, especially in East Asia. 6 Market Summary Russell Investment Funds Market Summary as of December 31, 2014, continued  (Unaudited) Global markets followed increasingly divergent paths over the fourth quarter of 2014, reflecting the widening gap between a strong U.S. economy and the weaker economies of other developed markets. With the U.S. recovery continuing to gather steam, the Fed wound up its QE program in October. On the other hand, markets in Europe, Japan and China gained on poor economic news, as investors took it as a sign that central banks would be forced to loosen their purse strings still further. Japan duly obliged with a massive increase in its monetary stimulus, from 60 trillion yen to 80 trillion yen, at the end of October. Also dominating global economic news was the rapid decline in oil prices, which by the end of the year had dropped roughly 50% from their June 2014 peak. Causes for the rapid decline in prices were the booming shale-oil industry in the U.S., higher-than-expected production from trouble spots such as Libya, a slowing economy in China, and in late November, the decision by OPEC countries not to cut production. Non-U.S. equities, as measured by the Index, fell by 3.5% in the fourth quarter of 2014. In commodities, oil continued its slide and base metals also had a challenging quarter on worries over the Chinese economy. Emerging market countries had a tough time overall. However, China defied its mediocre economic indicators to rise by 7.2% as measured by the MSCI China Index, helped by a cut in interest rates and better-than-expected export figures in September. A more common story was that seen in Russia (-32.9%), where the slumping oil price, along with Western sanctions, sent stocks and the currency plunging. Colombia (-22.9%), Mexico (-12.3%) and Malaysia (-10.5%) also felt the ill effects of a lower oil price. In 2014, mid to large cap companies outperformed smaller cap companies, while growth companies outperformed value companies, as measured by various Russell Global Developed Indexes. Stocks that exhibited higher quality and strong balance sheets tended to outperform lower quality companies, as evidenced by defensive stocks outperforming their dynamic peers. This defensiveness was reflected in sector performance, as health care and utility stocks far outpaced more cyclically oriented sectors such as energy and materials, which were the worst performing sectors over the period. The technology sector performed well during the period led primarily by semiconductor and hardware companies, while software and services lagged within the sector. Regionally, Asia ex-Japan had the most positive performance over the year, led by countries like Hong Kong and Singapore. Continental Europe struggled over the period as the larger economies such as France and Germany weighed on the region. Some of the peripheral countries such as Portugal and Greece sold off meaningfully, while Norway struggled due to dependence on oil. Emerging markets generally outperformed non-U.S. developed markets, as countries such as India, Indonesia, Philippines, Thailand and Turkey were able to outpace very poor performance in Russia, Hungary and Brazil. Emerging Markets The Russell Emerging Markets Index (the Index) was down 1.73% for the fiscal year ending December 31, 2014. The Index rallied for a strong second quarter driven by positive geopolitical developments but gave back returns in the latter half of the year due to the strong U.S. dollar and a significant drop in the price of oil. The largest contributor to negative returns was the Indexs exposure to the Russian equity market, which lost nearly half its value in U.S. dollar terms. This was driven by the combination of a strong dollar, U.S. sanctions driven by the Ukraine conflict and the plummeting price of oil. Offsetting this loss, the election of strong pro-market candidates in Indonesia and India led for sizeable gains in Indonesian and Indian markets. The Index slipped 0.2% in the first quarter of 2014. The asset class got off to a tough start amid uncertainty surrounding the U.S. Federal Reserves (Fed) plans for quantitative easing (QE) reduction and increasing concerns over the Chinese economy. Uncertainty linked to Fed tapering began to evaporate in February and emerging markets rebounded, bolstered by comments from new Fed chair Janet Yellen. Market Summary 7 Russell Investment Funds Market Summary as of December 31, 2014, continued  (Unaudited) However, a rise in political risk spurred bouts of renewed volatility, primarily due to Crimeas independence referendum and its resulting decision to join with Russia. Meanwhile, Chinese macro data continued to deteriorate. In conjunction with comments from Premier Li, this sparked a reversal in sentiment amid expectations that the government may take action to support the economy. Despite tit-for-tat sanctions between Russia and its Western critics, a feared escalation of tensions did not materialize and combined with a drop in risk aversion in China, emerging markets rebounded. In this environment, there was a high dispersion in country returns while emerging market currencies also registered some sizeable movements. China (-5.6%) underperformed as Purchasing Managers Indices (PMI) manufacturing data continued to worsen and the central bank moved to tighten liquidity conditions. Indonesia (+21.7%) bounced back as markets reacted positively to news that popular Jakarta governor, Joko Widodo, would run for president. Data showing that its current account deficit had narrowed also helped to restore investor confidence and spurred a gain in the rupiah. The Philippines (+8.9%) and Thailand (+8.7%) also outperformed while Korea (-2.1%) lagged. India (+8.9%) recorded solid gains, boosted by central bank action, which contributed to a 3.2% gain in the rupee, and by polls which indicated the opposition BJP may win upcoming elections. In Latin America, Colombia (+4.2%) and Brazil (+1.8%) were the only countries to outperform. In Brazil, expectations that the central banks interest rate hiking cycle was coming to an end, and polls which indicated lower approval ratings for president Rousseff, sparked resurgence in the local market. Russia (-14.4%) was the worst performing country in the Index, as events in Crimea were the catalyst for a significant sell-off which also saw the ruble fall 6.5%. Emerging Europe was mixed with Greece (+15.8%) benefiting from increased stability in the eurozone. In contrast, Hungary (-8.8%) lagged, as the central bank cut interest rates more than anticipated. Turkey (+3.2%) epitomized the high levels of volatility, with its perceived fragility to Fed tapering resulting in sizeable capital outflows and a sell-off in the lira early in the quarter. However, the central banks decision to hike interest rates 300bps served to stabilize the currency, and as wider concerns over emerging markets eased, the local market more than recouped losses. South Africa (+4.4%) finished in positive territory while Egypt (+14.7%) registered strong gains ahead of Presidential elections. From an investment style perspective, growth was strongly outperforming value coming into the first quarter of 2014, particularly stocks with the highest price-to-book valuations and high return-on-equity. However, mid-March saw a sharp reversal with value stocks, in particular deep value stocks outperforming significantly. On a market capitalization basis small capitalization equities outperformed large capitalization equities, as measured by the Russell Emerging Markets Small Cap Index (+2.6% over the quarter). In the second quarter, the Index returned 7.1% in U.S. dollar terms. Diminished concerns over a nearer term rise in global interest rates provided a tailwind to market returns. However, the main catalyst for gains was a series of favorable election results, most notably in India (+17%) where Narendra Modis BJP party became the first to attain a majority in the lower house for more than 30 years. Elections in South Africa (+2.1%), Egypt (-2.0%) and frontier market Ukraine also completed relatively smoothly, with no major surprises. The Chinese market (+5.0%) witnessed some large swings through the period. Concerns over PMI data early in the quarter dissipated as renewed fears over a hard landing were allayed by upside data surprises and as investors appeared more at ease with the governments restraint in implementing large scale policy intervention through the current period of transition. Elsewhere in Asia, the Philippines (+9.6%) outperformed, despite the publication of a weak first quarter gross domestic product (GDP) report which was hit by the effects of typhoon Yolanda. However, the market gained on expectations that higher private consumption and reconstruction spending may boost full year GDP growth as the World Bank increased its Philippine outlook. After initial fears, a military coup in Thailand (+8.4%) was interpreted as a stabilizing factor, generating more optimistic sentiment in financial markets. Indonesia (-1.3%) was the regional laggard, hampered by uncertainty over Julys Presidential election. India was the standout country in the Index, buoyed by high expectations that the new administration would succeed in delivering economic reforms to restore growth and battle high inflation. 8 Market Summary Russell Investment Funds Market Summary as of December 31, 2014, continued  (Unaudited) In Latin America, Brazil (+7.0%) outperformed as polls showed support for President Rousseff was declining ahead of Octobers Presidential election. However, fundamentals for the countrys economy remained weak with the Brazilian Central Bank raising its already above target inflation outlook for 2014 and the World Bank cutting its GDP growth forecast to 1.5%. Peru (+8.5%) outperformed, while Chile (+2.0%) lagged as the economy continued to slow. An easing in tensions between Russia (+11.7%) and the West, and a cooling of events in Ukraine, was beneficial for various emerging European markets. Turkey (+15.0%) enjoyed a strong quarter, as its current account deficit continued to recede. Greece (-9.8%) was the worst performing country in the Index as data for the eurozone remained weak and some Greek bank equities declined sharply on concerns over the banks exposure to Ukraine and Bulgaria. South Africa (+5.1%) capped a solid quarter, as the ruling ANC party held control of the national assembly, albeit with a reduced majority. The United Arab Emirates (-6.1%) underperformed, particularly in June. In the third quarter, the Index declined 3.2% in U.S. dollar terms, largely driven by a September sell-off. Emerging markets sold off on the back of speculation around rising interest rates and U.S. dollar strength: the 5 year U.S. Treasury rate rose by 16 basis points over the quarter and the dollar strengthened relative to most currencies. China ended the quarter in mildly positive territory (+1.6%) despite enduring some poor economic data towards the end of the period. While the government had been making positive statements about reform, investors remained concerned  given falling industrial production and a surprise drop in lending  that it wont be sufficient for the country to hit its growth targets for the year. Meanwhile, geopolitics played a large role in the performance of emerging markets over the period. Brazil fell 9.2% amid a resurgence in support for the incumbent presidential candidate, Dilma Rousseff. The Russian markets slumped 15.8% as geopolitical tensions in Ukraine rumbled on, and sanctions imposed by Europe and the U.S. began to bite. A significant portion of returns for both Russia and Brazil were driven by currency weakness relative to the U.S. dollar. Over the quarter, the Brazilian and Russian currencies declined by more than 10% against the greenback. Emerging markets in Europe had a poor quarter overall, with Hungary falling 12.1% and Turkey by 11.5%. Turkey is considered particularly vulnerable to interest rate hikes due to its high current account deficit. Thailand rose sharply (+8.0%) after the appointment of a new prime minister appeared to assure a period of greater stability. Indonesia climbed (+2.9%) following the election of Joko Widodo. Elsewhere, India continued to do well (+1.7%) as recently elected Prime Minister Narendra Modi pressed forward with a reformist agenda. Notably, GDP growth of 5.7% year over year recorded in the second-quarter was the fastest rate since the first quarter of 2012. In the Middle East, the United Arab Emirates enjoyed a strong quarter, with its market rising by 18.4% to add to its leading year-to-date returns. Mexico (+0.6%) also gained despite the sell-off in September and the Philippines (+2.8%) posted strong GDP growth which helped drive gains. Additional laggards included Greece, which ended down 19.9%, and South Korea, which was also among the biggest detractors as markets fell by 5.8%. With China being one of its biggest export markets, South Korea is especially vulnerable to the economic travails of its giant northern neighbor. Taiwan also declined (-4.3%), as the recent strong run of its technology companies led to profit taking. Elsewhere, Malaysia (-2.4%), Peru (-3.8%) and Chile (-5.1%) all slipped lower. The Index shed 4.8% in U.S. dollar terms in a highly volatile fourth quarter. The strong U.S. dollar was a key contributor to the emerging markets selloff. The local markets were actually neutral for the quarter, meaning that the negative moves were expressed through currency rather than local equity markets. The rallying dollar was driven by a U.S. economy poised to outperform non-U.S. developed markets. Despite a positive return in October, the Index was additionally dragged down by the effects of a tumbling oil price on key oil exporting nations. Russia was the worst-performing market over the fourth quarter (-34.1%), driven by the weakness of the ruble. During the quarter, the Russian central bank notably hiked its key interest rate to 17% in an attempt to control inflation and stem capital outflows. Meanwhile, the joint effects of the plunge in oil prices coupled with Western sanctions hammered the countrys economic prospects. Colombia (-20.8%), as the fourth-largest oil producer in South America, saw the peso and Market Summary 9 Russell Investment Funds Market Summary as of December 31, 2014, continued  (Unaudited) government revenues slump over the quarter, casting a pall over the countrys markets. Meanwhile, Malaysia, the second largest oil and natural gas producer in Southeast Asia, slipped 11.1%. While declining oil prices proved very damaging to countries that depend heavily on oil revenues, they provided a boost to consumers and oil-importing nations. Turkey climbed 10.9%, as the oil importer benefited from falling energy prices and an uptick in private demand. In Europe, Greece was the biggest laggard as it dropped 27.5%. Having recently shown signs of revival, Greek markets were thrown back into turmoil after the failure of the governing New Democracy party to elect a new president in December. This failure triggered a full Parliamentary general election scheduled for the end of January, with the jump in financial market uncertainty stemming from the popularity of the far-left, anti-austerity Syriza party. Elsewhere in Europe, Hungary performed poorly (-12.7%) primarily due to its heavy export exposure to Russia. Polish equities declined 12.5% amid worries about debt levels among the countrys real-estate developers and a fall in the zloty. Elsewhere, the depreciating value of the real saw Brazil fall sharply (-14.4%). During the quarter, investors spurned the reelection of President Dilma Rousseff. President Rousseff sought to mitigate the economic downfall by announcing a broad package of tax increases and budget cuts in a bid to restore faith in her government, with investors taking hope from the appointment of new finance minister Joaquim Levy. In addition, the ongoing corruption scandal at Petrobras, a key state owned oil producer, led the company to lose nearly half its value. Mexican equities had a poor quarter, dropping 11.6% amid the falling peso, political unrest and a series of soft economic data. Korea extended its losses over the second half of the year with a further 8.2% decline in the fourth quarter, largely driven by the governments continued devaluation of the won. More positively, Chinese markets had a strong fourth quarter, gaining 4.3% as Chinese financial stocks surged. Although the countrys economic data was mixed, its stock market rose strongly in the latter half of 2014, as investors become increasingly convinced that the Chinese government would implement more aggressive stimulus measures. South Africa gained 2.8%, spurred by dovish sentiment from the Fed in mid-December. India climbed a steady 1.1%. Energy was the worst performing sector globally and within emerging markets in the fourth quarter, retreating over 23%. The materials & processing sector was also impacted by the commodities slide, down 11%. Technology and financial services were the only two sectors to advance, adding to their 2014 positive returns. U.S./Global Fixed Income Markets The fiscal year ended December 31, 2014 was a positive period for global fixed income markets overall, although not without a few surprises along the way. Sovereign yields ended the period lower than they began across virtually all regions, buoying the returns of various fixed income sectors. Globally, credit sectors largely outperformed similar-duration government bonds as spreads generally held or narrowed slightly over the period. Corporate credit underperformed securitized assets due to commodity price weakness and heightened illiquidity concerns, particularly toward the end of the year. While 2013 ended with a burst of optimism and positive data flow out of the U.S. in particular, 2014 began with a brief stumble as disappointing U.S. non-farm payrolls data was released and concern grew over the global economic outlook for China as the potential for accelerating credit defaults became more apparent. However, this was more than offset by a fourth quarter 2013 U.S. GDP growth reading coming in ahead of expectations, as well as the smooth leadership transition at the U.S. Federal Reserve (the Fed). Chairwoman Janet Yellens first testimony to the U.S. Congress was positively received by global financial markets, during which she stressed continuity, if not a slightly more dovish stance than her predecessor. The result was a modestly positive end to the first quarter of 2014 for global fixed income markets, particularly for credit sectors. The moderate rally in global fixed income markets extended through the second quarter of 2014 amid economic data that supported a progressive economic recovery in the U.S. and bottoming-out in Europe. Given gradual tapering in the Feds asset purchasing program and positive U.S. growth outlook, the mid-year rally in U.S. Treasuries caught many market 10 Market Summary Russell Investment Funds Market Summary as of December 31, 2014, continued  (Unaudited) participants by surprise. The rally was driven by a lull in new issuance squeezing supply (and yields) of longer-term bonds as well as demand from price-insensitive buyers (de-risking pension funds, the Fed and China). Increasingly, accommodative monetary policy out of Japan and Europe put significant downward pressure on yields globally, including in the U.S. While the impact of a particularly harsh winter became more evident in the second quarter, accentuated by a meaningful downwards revision in first quarter GDP growth, fixed income markets proved resilient. Improving unemployment, job gains and consumer confidence re-affirmed the markets optimism, as did Chairwoman Yellens commitment to maintain an accommodative stance even as unemployment and inflation approached target levels. Market calm turned to concern in the latter half of the year amid heightened uncertainty surrounding geopolitical events and the robustness of global growth, despite generally positive economic data out of the U.S. Israeli-Palestinian tension in the Gaza Strip escalated dramatically in July, putting investors a little more on edge, although the immediate market impact was relatively muted. More impactful was news of a Malaysia Airlines passenger jet being shot down over Ukraine later in the month, raising the stakes in the conflict between Kiev and pro-Moscow rebels in which Russia and the West backed opposing sides. The Ukraine conflict continued to escalate throughout July and August, but was halted by a tense cease-fire in September. As a result, the third quarter of 2014 was challenging for global fixed income markets, particularly credit sectors. Safe-haven U.S. and core European government bonds posted modestly positive returns. On the other hand, the U.S. economy continued to show strength, with employment gains, consumer confidence and second quarter GDP growth coming in largely ahead of expectations. However, weak economic data out of core Europe and China scared credit markets, tempering the outlook for growth globally. Moves by the European Central Bank to loosen monetary policy, including its own form of asset purchasing program, put further downward pressure on government bond yields, most notably in Europe, but with sympathy downward moves in North America and Asia-Pacific. Volatility spiked in October amid weak data releases out of Europe (namely Germany) and China, sending yields and risk assets plummeting globally, only to nearly revert to prior levels days later. Growing fears over the spread of Ebola from Africa also contributed to investors being more on edge as the first cases were reported in the U.S. and Europe. By year-end, global government bond yields remained lower for the year, while credit spreads, which had contracted during the first half of the period, ended flat overall. A key indicator of global fixed income performance, the Barclays Global Aggregate Index, returned 7.6% for the year, in USD hedged terms, buoyed by lower government bond yields and broadly flat credit spreads. Over the year, European bonds outperformed those of other regions (returning 11.1% as measured by the Barclays European Aggregate Index) on the back of strong sovereign bond returns, most notably among lower-rated peripheral countries such as Ireland, Spain, Italy and Slovenia as both core (e.g., German) yields and spreads between peripheral and core countries fell materially. U.S. bonds posted solid gains (returning 6.0% as measured by the Barclays U.S. Aggregate Index) as U.S. Treasury yields ended the year modestly lower and credit spreads held. Asia-Pacific bonds also posted solid gains (returning 6.3% as measured by the Barclays Asian Pacific Aggregate Index) despite a slowing Chinese growth outlook weighing on the region, likely at least partially offset by the Bank of Japans commitment to and later ramp-up of its aggressive monetary policy support. Strong new issuance volumes characterized most credit sectors, particularly in the U.S., over the year, in both corporate and securitized markets. Sectors generally performed in-line with spreads, with corporate credit outperforming securitized credit across regions (returning 3.1% vs. 3.3% on a global basis, respectively, as measured by Barclays Global Aggregate Index - Corporates and Barclays Global Aggregate Index - Securitized). Overall, lower-quality investment grade corporates outperformed higher-quality investment grade corporates, and utilities and industrials outperformed financials. U.S. agency mortgage-backed securities (MBS) performed well (returning 6.1% as measured by Barclays U.S. Aggregate Index  Agency MBS) despite concerns of reduced demand from tapering Fed purchases. Market Summary 11 Russell Investment Funds Market Summary as of December 31, 2014, continued  (Unaudited) Similar to 2013, non-Agency MBS outperformed most other sectors, aided by favorable supply and demand forces and solid housing fundamentals. High yield corporate credit marginally underperformed investment grade corporate credit on an equivalent-duration basis, largely as a result commodity price weakness late in the year disproportionately impacting high yield issuers. The lowest-quality segments of the sector underperformed significantly. Emerging market (EM) debt slightly lagged developed fixed income markets on mounting growth concerns and commodity price weakness, despite a bounce-back from weakness earlier in the year. Local currency bonds (those denominated in the currency of the issuing EM country) significantly underperformed hard currency bonds (those issued by EM issuers but denominated in hard currencies such as the U.S. dollar or Euro), largely as a result of EM currency weakness amid global and market-specific growth, commodity price declines and geopolitical concerns. 12 Market Summary (This page intentionally left blank) Russell Investment Funds Multi-Style Equity Fund Portfolio Management Discussion and Analysis  December 31, 2014 (Unaudited) 14 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Portfolio Management Discussion and Analysis, continued  December 31, 2014 (Unaudited) The Multi-Style Equity Fund (the Fund) employs a multi- to be non-cyclical and/or interest rate sensitive. However, manager approach whereby portions of the Fund are allocated to certain industries that tend to be viewed as bond substitutes, different money managers. Fund assets not allocated to money such as electric utilities and real estate investment trusts (REITs), managers are managed by Russell Investment Management outperformed given the decline in interest rates and this detracted Company (RIMCo), the Funds advisor. RIMCo may change from the Funds benchmark-relative performance. the allocation of the Funds assets among money managers at any time. An exemptive order from the Securities and Exchange How did the investment strategies and techniques employed Commission (SEC) permits RIMCo to engage or terminate a by the Fund and its money managers affect its benchmark- money manager at any time, subject to approval by the Funds relative performance? Board, without a shareholder vote. Pursuant to the terms of the Stock selection effects within the technology sector (an exemptive order, the Fund is required to notify its shareholders underweight to Apple Inc. and Microsoft Corporation) and within 90 days of when a money manager begins providing within the energy sector (an overweight to Occidental Petroleum services. As of December 31, 2014, the Fund had six money Corporation) detracted from the Funds benchmark-relative managers. returns for the fiscal year. With respect to sector allocation decisions, overweights to health care and financial services were What is the Funds investment objective? rewarded. A tilt toward stocks with the lowest valuations (lowest The Fund seeks to provide long term capital growth. price-to-book and price-to-cash flow ratios) detracted, however an How did the Fund perform relative to its benchmark for the overweight to stocks with rising earnings estimates was beneficial fiscal year ended December 31, 2014? to benchmark-relative returns. For the fiscal year ended December 31, 2014, the Fund gained Columbus Circle Investors (Columbus Circle) underperformed 11.70%. This is compared to the Funds benchmark, the Russell the Russell 1000 ® Growth Index for the fiscal year. Tilts toward ® Index, which gained 13.24% during the same period. The stocks with high beta (stocks with high sensitivity to market Funds performance includes operating expenses, whereas index movements) and high financial quality (lowest debt-to-capital returns are unmanaged and do not include expenses of any kind. ratios) were not rewarded. An overweight to the health care sector and to the financial services sector were beneficial. Stock For the fiscal year ended December 31, 2014, the Morningstar ® selection within the energy sector (overweights to Pioneer Natural Large Insurance Blend, a group of funds that Morningstar Resources Company and Halliburton Company) detracted from considers to have investment strategies similar to those of the benchmark-relative performance. Fund, gained 10.73%. This result serves as a peer comparison and is expressed net of operating expenses. Sustainable Growth Advisers, LP (Sustainable) underperformed the Russell 1000 ® Growth Index for the fiscal year. Stock RIMCo may assign a money manager a specific style or selection within the technology sector (an underweight to Apple, capitalization benchmark other than the Funds index. However, Inc., and an overweight to SAP SE) and within the health care the Funds primary index remains the benchmark for the Fund sector (an overweight to Sanofi) detracted from benchmark- and is representative of the aggregate of each money managers relative performance. An overweight to the health care sector benchmark index. and to the financial services sector were beneficial. How did the market conditions described in the Market Suffolk Capital Management, LLC (Suffolk) outperformed the Summary report affect the Funds performance? Russell 1000 ® Index for the fiscal year. A tilt toward stocks with During the fiscal year, the U.S. large capitalization equity market rising earnings estimates contributed positively to benchmark- produced positive returns. Relevant Fund exposures included relative returns. An underweight to the energy sector and an tilts toward stocks with the lowest valuation metrics (lowest price- overweight to the health care sector were beneficial. Stock to-book and price-to-cash flow ratios), rising earnings estimates, selection within the technology sector (an overweight to Avago the highest financial quality (lowest debt-to-capital ratios), and Technologies Limited and an overweight to Hewlett-Packard the health care sector. Overweights to stocks with the lowest Company) was additive to benchmark-relative performance. valuation metrics and the highest financial quality detracted from Institutional Capital LLC (ICAP) underperformed the Russell the Funds benchmark-relative performance, while overweights to ® Value Index for the fiscal year. Sector allocation decisions stocks with rising earnings estimates and the health care sector were beneficial, specifically an underweight to the energy sector were beneficial to the Funds benchmark-relative returns. and an overweight to the health care sector. However, stock With the continuation of the economic recovery, the Fund was selection within the consumer discretionary sector (an overweight underweight in most of the sectors that are traditionally considered to Viacom Inc. and an overweight to Johnson Controls, Inc.) and Multi-Style Equity Fund 15 Russell Investment Funds Multi-Style Equity Fund Portfolio Management Discussion and Analysis, continued  December 31, 2014 (Unaudited) within the producer durables sector (an overweight to General intended to help control the Funds beta (beta is a measure of Electric Company and an overweight to Boeing Company) a portfolios volatility and its sensitivity to the direction of the detracted from benchmark-relative performance. market). This strategy performed in-line with expectations, as it Jacobs Levy Equity Management, Inc. (Jacobs Levy) slightly reduced the Funds beta and smoothed the Funds return pattern. underperformed the Russell 1000 ® Value Index for the fiscal During the market environment of this fiscal year, low beta stocks year. Factor exposures were mixed as a tilt toward stocks with (stocks with low sensitivity to market movements) produced high earnings variability detracted while a tilt toward stocks with higher returns than high beta stocks, and this was reflected in the positive earnings surprises was beneficial. Overweights to the investment returns of this strategy. technology and health care sectors were additive to benchmark- During the period, RIMCo used index futures contracts to equitize relative returns. Stock selection within the financial services the Funds cash. The decision to equitize the Funds cash was sector (an underweight to Berkshire Hathaway, Inc.) and within beneficial to Fund performance for the fiscal year. the energy sector (an overweight to Patterson-UTI Energy, Inc. and an overweight to Nabors Industries LTD.) held back benchmark- Describe any changes to the Funds structure or the money relative performance. manager line-up. DePrince, Race & Zollo, Inc. (DePrince) was terminated from the Fund in May 2014 and underperformed the Russell 1000 ® In May, 2014, DePrince was terminated and its assets were Value Index for the portion of the fiscal year that it was a manager reallocated to Jacobs Levy, ICAP and Mar Vista. Due to changes in the Fund. Sector exposures were not rewarded, specifically in the roles of certain investment professionals at DePrince, an underweight to health care and an overweight to consumer RIMCo believed that the termination of DePrince and reallocation discretionary. Stock selection within the consumer discretionary of assets to the other money managers was an appropriate step to sector (an overweight to American Eagle Outfitters, Inc. and an improve future return potential of the Fund. overweight to Coach, Inc.) detracted from benchmark-relative Money Managers as of December 31, performance. Styles Mar Vista Investment Partners, LLC (Mar Vista) outperformed Columbus Circle Investors Growth the Russell 1000 ® Index for the fiscal year. Many of Mar Vistas Suffolk Capital Management LLC Market-Oriented portfolio exposures were rewarded, specifically tilts away from Institutional Capital LLC Value Mar Vista Investment Partners, LLC Market-Oriented stocks with high beta and the highest earnings variability. Stock Sustainable Growth Advisers, LP Growth selection within the health care sector (an overweight to Allergan, Jacobs Levy Equity Management, Inc. Value Inc. and an overweight to Covidien) and within the consumer The views expressed in this report reflect those of the portfolio discretionary sector (overweight OReilly Automotive, Inc. and managers only through the end of the period covered by TJX Companies, Inc.) contributed to positive benchmark-relative the report. These views do not necessarily represent the performance. views of RIMCo, or any other person in RIMCo or any other RIMCo manages the portion of the Funds assets that RIMCo affiliated organization. These views are subject to change determines not to allocate to the money managers. Assets not at any time based upon market conditions or other events, allocated to managers include the Funds liquidity reserves and and RIMCo disclaims any responsibility to update the views assets which may be managed directly by RIMCo to modify the contained herein. These views should not be relied on Funds overall portfolio characteristics to seek to achieve the as investment advice and, because investment decisions desired risk/return profile for the Fund. for a Russell Investment Funds (RIF) Fund are based on numerous factors, should not be relied on as an indication RIMCo pursues an investment strategy for the Fund that is a of investment decisions of any RIF Fund. replication of the Russell Top 200 ® Defensive Index and is 16 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Portfolio Management Discussion and Analysis, continued  December 31, 2014 (Unaudited) * Assumes initial investment on January 1, 2005. ** The Russell 1000 ® Index includes the 1,000 largest companies in the Russell 3000 ® Index. The Russell 1000 ® Index represents the universe of stocks from which most active money managers typically select. The Russell 1000 ® Index return reflects adjustments from income dividends and capital gain distributions reinvested as of the ex-dividend dates. § Annualized. The performance shown in this section does not reflect any Insurance Company Separate Account or Policy Charges. Performance is historical and assumes reinvestment of all dividends and capital gains.Investment return and principal value will fluctuate so that an investors shares, when redeemed, may be worth more or less than when purchased.Past performance is not indicative of future results. Multi-Style Equity Fund 17 Russell Investment Funds Multi-Style Equity Fund Shareholder Expense Example — December 31, 2014 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”). “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from July 1, 2014 to December 31, 2014. July 1, 2014 $ 1,000.00 $ 1,000.00 Ending Account Value Actual Expenses December 31, 2014 $ 1,048.00 $ 1,020.82 The information in the table under the heading “Actual Expenses Paid During Period* $ 4.49 $ 4.43 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 0.87% (representing the six month period annualized), multiplied by the average together with the amount you invested, to estimate the expenses account value over the period, multiplied by 184/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period). $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. 18 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 95.7% Molson Coors Brewing Co. Class B 7,047 525 Consumer Discretionary - 14.3% Mondelez International, Inc. Class A 93,796 3,407 Amazon.com, Inc.(Æ) 8,707 2,703 PepsiCo, Inc. 16,650 1,575 Carnival Corp. 31,400 1,423 Philip Morris International, Inc. 10,558 860 CBS Corp. Class B 7,903 437 Procter & Gamble Co. (The) 37,212 3,390 Chipotle Mexican Grill, Inc. Class A(Æ) 1,094 749 Reynolds American, Inc. 682 44 Choice Hotels International, Inc. 7,100 398 Sysco Corp. 1,347 53 Comcast Corp. Class A(Æ) 105,836 6,139 Walgreens Boots Alliance, Inc. 596 45 Costco Wholesale Corp. 9,488 1,344 Whole Foods Market, Inc. 40,420 2,038 DIRECTV(Æ) 488 42 20,477 Estee Lauder Cos., Inc. (The) Class A 7,664 584 Ford Motor Co. 225,750 3,499 Energy - 6.7% Garmin, Ltd. 7,900 417 Anadarko Petroleum Corp. 4,521 373 GateHouse Media, Inc.(Æ) 40,947 1,978 Atwood Oceanics, Inc. 6,300 179 General Motors Co. 53,100 1,854 California Resources Corp.(Æ) 708 4 Home Depot, Inc. 3,101 326 Cameron International Corp.(Æ) 30,800 1,538 Hyatt Hotels Corp. Class A(Æ) 12,600 759 Chevron Corp. 37,674 4,226 Jarden Corp.(Æ) 17,896 857 ConocoPhillips 2,782 192 Johnson Controls, Inc. 65,750 3,178 Core Laboratories NV 10,198 1,227 Kohl's Corp. 9,200 562 Devon Energy Corp. 30,634 1,876 L Brands, Inc. 8,170 707 EOG Resources, Inc. 5,600 516 Las Vegas Sands Corp. 23,200 1,349 EP Energy Corp. Class A(Æ) 14,000 146 Liberty Media Corp.(Æ) 37,150 1,301 Exxon Mobil Corp. 90,589 8,373 Lowe's Cos., Inc. 43,790 3,013 Halliburton Co. 160 6 lululemon athletica, Inc.(Æ)(Ñ) 4,000 223 Hess Corp. 15,969 1,179 McDonald's Corp. 2,240 210 Marathon Oil Corp. 1,302 37 News Corp. Class A(Æ) 62,200 976 Nabors Industries, Ltd. 53,800 698 Nike, Inc. Class B 19,429 1,868 National Oilwell Varco, Inc. 897 59 Omnicom Group, Inc. 41,300 3,200 Newfield Exploration Co.(Æ) 13,400 363 O'Reilly Automotive, Inc.(Æ) 11,605 2,235 Occidental Petroleum Corp. 49,019 3,952 Priceline Group, Inc. (The)(Æ) 1,520 1,733 Patterson-UTI Energy, Inc. 38,600 640 PVH Corp. 6,568 842 PBF Energy, Inc. Class A 12,400 330 Royal Caribbean Cruises, Ltd. 28,196 2,325 Phillips 66(Æ) 292 21 Starbucks Corp. 53,225 4,367 Pioneer Natural Resources Co. 3,740 557 Target Corp. 8,539 648 Schlumberger, Ltd. 48,935 4,180 Tiffany & Co. 4,372 467 Spectra Energy Corp. 1,094 40 Time Warner, Inc. 35,702 3,050 Tesoro Corp. 9,800 729 TJX Cos., Inc. 32,165 2,206 Valero Energy Corp. 26,300 1,302 Ulta Salon Cosmetics & Fragrance, Inc.(Æ) 6,962 890 32,743 Under Armour, Inc. Class A(Æ) 7,846 533 Viacom, Inc. Class B 46,824 3,523 Financial Services - 19.5% Wal-Mart Stores, Inc. 24,313 2,088 ACE, Ltd. 769 88 Walt Disney Co. (The) 43,180 4,067 Aflac, Inc. 23,278 1,423 Whirlpool Corp. 4,360 845 Allstate Corp. (The) 984 69 Yum! Brands, Inc. 890 65 Ally Financial, Inc.(Æ) 37,400 883 69,980 American Express Co. 24,370 2,267 American International Group, Inc. 19,400 1,087 Consumer Staples - 4.2% American Tower Corp. Class A(ö) 41,275 4,080 Altria Group, Inc. 4,502 222 Aon PLC 27,700 2,626 Anheuser-Busch InBev - ADR 15,966 1,793 Arch Capital Group, Ltd.(Æ) 20,000 1,182 Archer-Daniels-Midland Co. 28,173 1,465 Aspen Insurance Holdings, Ltd. 8,000 350 Coca-Cola Co. (The) 8,998 380 Axis Capital Holdings, Ltd. 19,500 996 Colgate-Palmolive Co. 30,543 2,114 Bank of America Corp. 280,288 5,014 Constellation Brands, Inc. Class A(Æ) 5,761 566 Bank of New York Mellon Corp. (The) 12,600 511 CVS Health Corp. 2,650 255 BB&T Corp. 326 13 General Mills, Inc. 1,393 74 Berkshire Hathaway, Inc. Class B(Æ) 34,676 5,207 Hershey Co. (The) 14,360 1,492 BlackRock, Inc. Class A 3,931 1,406 Kellogg Co. 589 39 BOK Financial Corp. 700 42 Kimberly-Clark Corp. 858 99 Capital One Financial Corp. 37,496 3,095 Kraft Foods Group, Inc.(Æ) 657 41 See accompanying notes which are an integral part of the financial statements. Multi -Style Equity Fund 19 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ CDK Global, Inc.(Æ) 358 15 Bristol-Myers Squibb Co. 75,555 4,460 Charles Schwab Corp. (The) 47,400 1,431 Brookdale Senior Living, Inc. Class A(Æ) 6,600 242 Chubb Corp. (The) 541 56 Cardinal Health, Inc. 17,100 1,380 Citigroup, Inc. 63,577 3,441 Celgene Corp.(Æ) 11,465 1,283 CME Group, Inc. Class A 39 3 Cerner Corp.(Æ) 30,060 1,944 Comerica, Inc. 23,800 1,115 Clovis Oncology, Inc.(Æ)(Ñ) 18,432 1,032 Cullen/Frost Bankers, Inc. 14,610 1,032 Community Health Systems, Inc.(Æ) 11,500 620 Discover Financial Services 37,787 2,475 Covidien PLC 35,829 3,664 Equity Residential(ö) 49 4 Edwards Lifesciences Corp.(Æ) 2,500 318 Everest Re Group, Ltd. 5,670 966 Eli Lilly & Co. 31,730 2,189 FleetCor Technologies, Inc.(Æ) 4,671 695 Express Scripts Holding Co.(Æ) 39,566 3,350 Franklin Resources, Inc. 7,475 414 Gilead Sciences, Inc.(Æ) 19,513 1,839 Goldman Sachs Group, Inc. (The) 17,750 3,440 Halyard Health, Inc.(Æ) 107 5 Hartford Financial Services Group, Inc. 19,729 823 HCA Holdings, Inc.(Æ) 22,863 1,678 Intercontinental Exchange, Inc. 8,650 1,897 Health Net, Inc.(Æ) 10,500 562 Invesco, Ltd. 30,000 1,186 Humana, Inc. 11,924 1,713 JPMorgan Chase & Co. 20,454 1,280 Illumina, Inc.(Æ) 2,529 467 KeyCorp 67,800 942 Intercept Pharmaceuticals, Inc.(Æ)(Ñ) 4,324 675 Kimco Realty Corp.(ö) 45,100 1,134 Intuitive Surgical, Inc.(Æ) 841 445 Lincoln National Corp. 14,850 856 Johnson & Johnson 56,997 5,960 M&T Bank Corp.(Ñ) 6,520 819 McKesson Corp. 6,263 1,300 Markel Corp.(Æ) 3,397 2,320 Medtronic, Inc. 13,644 985 Marsh & McLennan Cos., Inc. 1,246 71 Merck & Co., Inc. 55,431 3,148 MasterCard, Inc. Class A 17,319 1,492 Mylan, Inc.(Æ) 16,055 905 McGraw Hill Financial, Inc. 4,758 423 Perrigo Co. PLC 7,440 1,244 MetLife, Inc. 15,065 815 Pfizer, Inc. 306,268 9,539 Morgan Stanley 30,800 1,195 Pharmacyclics, Inc.(Æ) 5,801 709 Northern Trust Corp. 66,199 4,461 Regeneron Pharmaceuticals, Inc.(Æ) 2,558 1,049 PartnerRe, Ltd. 4,020 459 Sanofi - ADR 37,947 1,731 PNC Financial Services Group, Inc. (The) 61,912 5,648 St. Jude Medical, Inc. 35,121 2,284 Principal Financial Group, Inc. 15,400 800 Stryker Corp. 768 72 Progressive Corp. (The) 45,300 1,223 Thermo Fisher Scientific, Inc. 7,150 896 Prologis, Inc.(ö) 24,200 1,041 UnitedHealth Group, Inc. 40,621 4,107 Prudential Financial, Inc. 27,385 2,477 Valeant Pharmaceuticals International, Inc. Public Storage(ö) 318 59 (Æ) 23,501 3,364 Regions Financial Corp. 120,000 1,267 82,987 Simon Property Group, Inc.(ö) 488 89 State Street Corp. 27,120 2,129 Materials and Processing - 5.1% TCF Financial Corp. 29,500 469 Air Products & Chemicals, Inc. 180 26 Thomson Reuters Corp. 667 27 Alcoa, Inc. 107,205 1,693 Travelers Cos., Inc. (The) 11,287 1,194 Dow Chemical Co. (The) 34,700 1,583 US Bancorp 3,890 175 Ecolab, Inc. 37,539 3,924 Visa, Inc. Class A 25,576 6,706 EI du Pont de Nemours & Co. 6,343 469 Voya Financial, Inc. 27,300 1,157 Fastenal Co.(Ñ) 37,850 1,800 Wells Fargo & Co. 92,620 5,077 Huntsman Corp. 30,974 706 95,137 LyondellBasell Industries Class A 8,337 662 Monsanto Co. 55,423 6,620 Health Care - 17.0% Mosaic Co. (The) 31,600 1,443 Abbott Laboratories 45,448 2,046 Nucor Corp. 7,500 368 Actavis PLC(Æ) 7,597 1,956 PPG Industries, Inc. 7,574 1,751 Aetna, Inc. 12,953 1,151 Praxair, Inc. 12,004 1,555 Alexion Pharmaceuticals, Inc.(Æ) 1,357 251 Precision Castparts Corp. 5,845 1,408 Allergan, Inc. 13,055 2,775 Steel Dynamics, Inc. 36,900 728 Amgen, Inc. 30,984 4,936 United States Steel Corp.(Ñ) 12,200 326 Anthem, Inc. 11,730 1,474 25,062 Baxter International, Inc. 1,236 91 Becton Dickinson and Co. 438 61 Producer Durables - 10.3% Biogen Idec, Inc.(Æ) 5,405 1,834 3M Co. 1,483 244 Boston Scientific Corp.(Æ) 94,600 1,253 Accenture PLC Class A 1,436 128 See accompanying notes which are an integral part of the financial statements. 20 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ American Airlines Group, Inc. 16,368 878 Intuit, Inc. 19,264 1,776 Automatic Data Processing, Inc. 26,803 2,234 Juniper Networks, Inc. 38,500 859 B/E Aerospace, Inc.(Æ) 32,525 1,887 Lam Research Corp. 9,756 774 Babcock & Wilcox Co. (The) 20,028 607 LinkedIn Corp. Class A(Æ) 4,760 1,093 Boeing Co. (The) 34,350 4,465 Marvell Technology Group, Ltd. 75,600 1,096 Canadian Pacific Railway, Ltd. 4,707 907 Microsoft Corp. 57,136 2,654 Caterpillar, Inc. 17,050 1,561 Motorola Solutions, Inc. 18,000 1,207 CSX Corp. 1,939 70 NetApp, Inc. 70,600 2,926 Cummins, Inc. 126 18 Nuance Communications, Inc.(Æ) 19,500 278 Danaher Corp. 1,382 118 NXP Semiconductors(Æ) 9,400 718 Deere & Co. 135 12 Oracle Corp. 156,180 7,025 Delta Air Lines, Inc. 24,120 1,186 Plexus Corp.(Æ) 3,300 136 Emerson Electric Co. 1,516 94 Polycom, Inc.(Æ) 16,400 221 FedEx Corp. 4,944 859 QUALCOMM, Inc. 84,847 6,306 General Dynamics Corp. 11,937 1,643 Red Hat, Inc.(Æ) 20,760 1,435 General Electric Co. 263,166 6,650 Salesforce.com, Inc.(Æ) 31,111 1,845 Honeywell International, Inc. 62,103 6,205 SAP AG - ADR(Ñ) 25,580 1,782 Huntington Ingalls Industries, Inc. 540 61 ServiceNow, Inc.(Æ) 8,007 543 Illinois Tool Works, Inc. 733 69 Splunk, Inc.(Æ) 7,657 451 Itron, Inc.(Æ) 11,300 478 Symantec Corp. 50,100 1,285 KLX, Inc.(Æ) 16,263 671 Synopsys, Inc.(Æ) 26,300 1,143 L-3 Communications Holdings, Inc. Class 3 9,200 1,161 Tableau Software, Inc. Class A(Æ) 4,100 348 Lexmark International, Inc. Class A 19,910 822 Texas Instruments, Inc. 2,450 131 Lockheed Martin Corp. 615 118 VeriFone Systems, Inc.(Æ) 372 14 Mettler-Toledo International, Inc.(Æ) 9,360 2,831 VMware, Inc. Class A(Æ) 21 2 Norfolk Southern Corp. 6,781 744 Vodafone Group PLC - ADR 87,331 2,984 Northrop Grumman Corp. 456 67 Western Digital Corp. 15,734 1,742 Paychex, Inc. 22,000 1,016 Workday, Inc. Class A(Æ) 6,235 509 Pentair PLC 6,500 432 Yahoo!, Inc.(Æ) 19,336 977 Raytheon Co. 22,322 2,414 Zynga, Inc. Class A(Æ) 138,400 368 Rockwell Collins, Inc. 12,100 1,022 79,478 Sensata Technologies Holding(Æ) 34,489 1,808 TransDigm Group, Inc. 12,024 2,361 Utilities - 2.3% Union Pacific Corp. 16,342 1,947 American Electric Power Co., Inc. 894 54 United Continental Holdings, Inc.(Æ) 17,265 1,155 AT&T, Inc. 108,063 3,629 United Parcel Service, Inc. Class B 1,603 178 Dominion Resources, Inc. 395 30 United Technologies Corp. 9,210 1,059 Duke Energy Corp. 6,011 502 Waste Management, Inc. 593 30 Edison International 21,900 1,434 50,210 Encana Corp. 66,100 917 Exelon Corp. 62,484 2,317 Technology - 16.3% NextEra Energy, Inc. 845 90 Adobe Systems, Inc.(Æ) 40,726 2,961 PG&E Corp. 27,594 1,470 Altera Corp. 24,048 888 Southern Co. 5,921 291 Analog Devices, Inc. 34,109 1,894 Verizon Communications, Inc. 9,385 439 Apple, Inc. 60,050 6,628 11,173 ASML Holding Class G 16,600 1,790 Broadcom Corp. Class A 31,000 1,343 Total Common Stocks Cisco Systems, Inc. 37,064 1,031 (cost $377,959) 467,247 Cognizant Technology Solutions Corp. Class A(Æ) 1,116 59 Short-Term Investments - 4.3% Electronic Arts, Inc.(Æ) 27,900 1,312 Russell U.S. Cash Management Fund 21,030,569 (∞) 21,031 EMC Corp. 104,535 3,109 Total Short-Term Investments Equinix, Inc. 9,644 2,187 (cost $21,031) 21,031 Facebook, Inc. Class A(Æ) 28,946 2,259 Google, Inc. Class C(Æ) 12,313 6,500 Other Securities - 1.0% Russell U.S. Cash Collateral Fund(×) 5,112,250 (∞) 5,112 Hewlett-Packard Co. 67,165 2,695 Total Other Securities Ingram Micro, Inc. Class A(Æ) 15,730 435 (cost $5,112) 5,112 Intel Corp. 39,025 1,416 International Business Machines Corp. 2,135 343 Total Investments 101.0% See accompanying notes which are an integral part of the financial statements. Multi -Style Equity Fund 21 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Principal Fair Amount ($) or Value Shares $ (identified cost $404,102) 493,390 Other Assets and Liabilities, Net - (1.0 %) (4,859 ) Net Assets - 100.0% 488,531 See accompanying notes which are an integral part of the financial statements. 22 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — December 31, 2014 Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 1000 Mini Index Futures 55 USD 6,280 03/15 85 S&P 500 E-mini Index Futures 106 USD 10,878 03/15 147 S&P E-Mini Consumer Staples Select Sector Index Futures 42 USD 2,041 03/15 6 S&P E-Mini Energy Select Sector Index Futures 26 USD 2,059 03/15 96 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 334 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total % of Net Assets Common Stocks Consumer Discretionary $ 69,980 $ — $ — $ 69,980 14.3 Consumer Staples 20,477 — — 20,477 4.2 Energy 32,743 — — 32,743 6.7 Financial Services 95,137 — — 95,137 19.5 Health Care 82,987 — — 82,987 17.0 Materials and Processing 25,062 — — 25,062 5.1 Producer Durables 50,210 — — 50,210 10.3 Technology 79,478 — — 79,478 16.3 Utilities 11,173 — — 11,173 2.3 Short-Term Investments — 21,031 — 21,031 4.3 Other Securities — 5,112 — 5,112 1.0 Total Investments 467,247 26,143 — 493,390 101.0 Other Assets and Liabilities, Net (1.0 ) 100.0 Other Financial Instruments Futures Contracts 334 — — 334 0.1 Total Other Financial Instruments * $ 334 $ — $ — $ 334 *Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended December 31, 2014, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 23 Russell Investment Funds Multi-Style Equity Fund Fair Value of Derivative Instruments — December 31, 2014 Amounts in thousands Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Assets and Liabilities - Assets Variation margin on futures contracts* $ 334 Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ 3,133 Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Futures contracts $ (337 ) * Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 24 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Balance Sheet Offsetting of Financial and Derivative Instruments —December 31, 2014 Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Securities on Loan* Investments, at fair value $ 4,979 $ —$ 4,979 Total $ 4,979 $ —$ 4,979 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Barclays $ 530 $ — $ 530 $ — Citigroup 1,705 — 1,705 — Fidelity 1,882 — 1,882 — JPMorgan Chase 791 — 791 — Morgan Stanley 71 — 71 — Total $ 4,979 $ — $ 4,979 $ — See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 25 Russell Investment Funds Multi-Style Equity Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued —December 31, 2014 Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 238 $ — $ 238 Total $ 238 $ — $ 238 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^ Net Amount Merrill Lynch $ 238 $ — $ 238 $ — Total $ 238 $ — $ 238 $ — * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 26 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Statement of Assets and Liabilities — December 31, 2014 Amounts in thousands Assets Investments, at identified cost $ 404,102 Investments, at fair value(*)(>) 493,390 Cash (restricted)(a) 1,220 Receivables: Dividends and interest 617 Dividends from affiliated Russell funds 2 Investments sold 694 Total assets 495,923 Liabilities Payables: Investments purchased 1,424 Fund shares redeemed 203 Accrued fees to affiliates 326 Other accrued expenses 89 Variation margin on futures contracts 238 Payable upon return of securities loaned 5,112 Total liabilities 7,392 Net Assets $ 488,531 Net Assets Consist of: Undistributed (overdistributed) net investment income $ 912 Accumulated net realized gain (loss) 8,233 Unrealized appreciation (depreciation) on: Investments 89,288 Futures contracts 334 Shares of beneficial interest 270 Additional paid-in capital 389,494 Net Assets $ 488,531 Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ 18.11 Net assets $ 488,530,865 Shares outstanding ($.01 par value) 26,974,733 Amounts in thousands (*) Securities on loan included in investments $ 4,979 (>) Investments in affiliates, Russell U.S. Cash Management Fund and Russell U.S. Cash Collateral Fund $ 26,143 (a) Cash Collateral for Futures $ 1,220 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 27 Russell Investment Funds Multi-Style Equity Fund Statement of Operations  For the Period Ended December 31, 2014 Amounts in thousands Investment Income Dividends $ Dividends from affiliated Russell funds 19 Securities lending income 17 Total investment income Expenses Advisory fees Administrative fees Custodian fees Transfer agent fees 21 Professional fees 62 Trustees fees 11 Printing fees 78 Miscellaneous 74 Total expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments Futures contracts Foreign currency-related transactions (1 ) Net realized gain (loss) Net change in unrealized appreciation (depreciation) on: Investments ) Futures contracts ) Net change in unrealized appreciation (depreciation) ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets from Operations $ See accompanying notes which are an integral part of the financial statements. 28 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Statements of Changes in Net Assets For the Periods Ended December 31, Amounts in thousands 2014 2013 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 5,406 $ 4,654 Net realized gain (loss) 67,188 56,214 Net change in unrealized appreciation (depreciation) (19,921 ) 62,385 Net increase (decrease) in net assets from operations 52,673 123,253 Distributions From net investment income (5,536 ) (5,303 ) From net realized gain (64,480 ) (24,512 ) Net decrease in net assets from distributions (70,016 ) (29,815 ) Share Transactions* Net increase (decrease) in net assets from share transactions 30,774 (8,887 ) Total Net Increase (Decrease) in Net Assets 13,431 84,551 Net Assets Beginning of period 475,100 390,549 End of period $ 488,531 $ 475,100 Undistributed (overdistributed) net investment income included in net assets $ 912 $ 1,062 * Share transaction amounts (in thousands) for the periods ended December 31, 2014 and December 31, 2013 were as follows: 2014 2013 Shares Dollars Shares Dollars Proceeds from shares sold 646 $ 12,251 838 $ 14,637 Proceeds from reinvestment of distributions 3,818 70,016 1,630 29,815 Payments for shares redeemed (2,691 ) (51,493 ) (3,049 ) (53,339 ) Total increase (decrease) 1,773 $ 30,774 (581 ) $ (8,887 ) See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 29 Russell Investment Funds Multi-Style Equity Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Distributions Beginning of Investment and Unrealized Investment from Net from Net Period Income (Loss) (a)(b) Gain (Loss) Operations Investment Income Realized Gain December 31, 2014 18.85 .22 1.94 2.16 (.22 ) (2.68 ) December 31, 2013 15.15 .19 4.75 4.94 (.22 ) (1.02 ) December 31, 2012 13.24 .19 1.88 2.07 (.16 ) — December 31, 2011 13.58 .14 (.35 ) (.21 ) (.13 ) — December 31, 2010 11.77 .11 1.81 1.92 (.11 ) — See accompanying notes which are an integral part of the financial statements. 30 Multi-Style Equity Fund % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (d) (000 ) Gross Net (b) Net Assets (b) Turnover Rate (2.90 ) 18.11 11.70 488,531 .86 .86 1.13 101 (1.24 ) 18.85 32.92 475,100 .84 .84 1.07 86 (.16 ) 15.15 15.69 390,549 .87 .87 1.28 109 (.13 ) 13.24 (1.55 ) 373,392 .85 .85 1.03 133 (.11 ) 13.58 16.46 400,471 .89 .89 .93 105 See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 31 Russell Investment Funds Aggressive Equity Fund Portfolio Management Discussion and Analysis  December 31, 2014 (Unaudited) 32 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Portfolio Management Discussion and Analysis, continued  December 31, 2014 (Unaudited) The Aggressive Equity Fund (the Fund) employs a multi- With the continuation of the economic recovery in mind, the manager approach whereby portions of the Fund are allocated to Fund was underweight in most of the sectors that are traditionally different money managers. Fund assets not allocated to money considered to be non-cyclical and interest rate sensitive. managers are managed by Russell Investment Management However, certain segments that tend to be viewed as bond Company (RIMCo), the Funds advisor. RIMCo may change substitutes, due to their income producing qualities, such as the allocation of the Funds assets among money managers at utilities and real estate investment trusts (REITs), outperformed any time. An exemptive order from the Securities and Exchange given the decline in interest rates and this detracted from the Commission (SEC) permits RIMCo to engage or terminate a Funds benchmark-relative performance. money manager at any time, subject to approval by the Funds Board, without a shareholder vote. Pursuant to the terms of the How did the investment strategies and techniques employed exemptive order, the Fund is required to notify its shareholders by the Fund and its money managers affect its benchmark- within 90 days of when a money manager begins providing relative performance? services. As of December 31, 2014, the Fund had six money The Funds underweight to health care, especially within the managers. highly volatile biotechnology industry, detracted. The Fund was underweight to biotech based upon the sectors elevated valuations What is the Funds investment objective? and poor quality characteristics. Elsewhere, stock selection The Fund seeks to provide long term capital growth. within the information technology and materials and processing How did the Fund perform relative to its benchmark for the sectors hurt benchmark-relative returns. Stock selection within fiscal year ended December 31, 2014? the consumer discretionary (notably among consumer products and media stocks) and energy (specifically, non-renewable For the fiscal year ended December 31, 2014, the Fund gained energy companies) sectors contributed positively to the Funds 1.56%. This is compared to the Funds benchmark, the Russell benchmark-relative return for the fiscal year. ® Index, which gained 4.89% during the same period. The Funds performance includes operating expenses, whereas index returns are unmanaged and do not include expenses of any kind. DePrince, Race & Zollo, Inc. outperformed the Russell 2000 ® For the fiscal year ended December 31, 2014, the Morningstar ® Value Index for the fiscal year. DRZs dividend focus was a Insurance Small Blend, a group of funds that Morningstar tailwind, while stock selection within technology and energy considers to have investment strategies similar to those of the aided benchmark-relative returns. An underweight to interest Fund, gained 4.75%. This result serves as a peer comparison and rate sensitive REITs and utilities held back further gains. is expressed net of operating expenses. Jacobs Levy Equity Management, Inc. outperformed its blended RIMCo may assign a money manager a specific style or 50% Russell 2000 ® Value / 50% Russell 2000 ® Defensive capitalization benchmark other than the Funds index. However, benchmark for the fiscal year. Jacobs holdings within the producer the Funds primary index remains the benchmark for the Fund durables and consumer discretionary sectors outperformed. and is representative of the aggregate of each money managers Exposure to stocks with lower beta than the benchmark added benchmark index. value. Ranger Investment Management, L.P. (Ranger) underperformed How did the market conditions described in the Market the Russell 2000 ® Growth Index for the fiscal year. Rangers stock Summary report affect the Funds performance? selection within technology was penalized, while its earnings The fiscal year ended December 31, 2014 saw the Fund focus led to an underweight to the biotech sector, which detracted underperform the Russell 2000 ® Index. After a strong 2013, the from performance as this sector outperformed significantly. U.S. small cap market continued to produce modestly positive returns in the 2014 fiscal year, albeit with higher price volatility. Signia Capital Management, LLC (Signia) underperformed the At the beginning of 2014, the Fund decreased its beta and Russell 2000 Value Index for the fiscal year. Signias holdings growth exposures (beta is a measure of a portfolios volatility and within producer durables and overweight to the poor performing its sensitivity to the direction of the market) while continuing energy sector detracted. Exposure to stocks with lower valuations to emphasize higher quality measures (lower leverage and than the benchmark was penalized. higher returns-on-equity) within cyclical sectors. Growth stocks RBC Global Asset Management (U.S.) Inc. (RBC) outperformed value stocks and defensive stocks beat dynamic underperformed a blended 40% Russell 2000 ® Index / 60% stocks for the fiscal year, negatively impacting the Funds value Russell Microcap Index for the fiscal year. RBCs underweight to tilt and aiding the Funds exposure toward stocks with lower betas. Aggressive Equity Fund 33 Russell Investment Funds Aggressive Equity Fund Portfolio Management Discussion and Analysis, continued — December 31, 2014 (Unaudited) pharmaceuticals and biotechnology and overweight to and stock leveraged biotechnology and pharmaceuticals industry was selection within computer software stocks detracted. penalized. An overweight to holdings with higher quality metrics, Conestoga Capital Advisors (“Conestoga”) underperformed the those with lower long-term debt-to-capital and higher returns- Russell 2000 ® Growth Index for the fiscal year. Conestoga’s on-equity, added value. RIMCo equitized the Fund’s cash using overweight to and stock selection within computer software was index futures contracts to ensure that the Fund had full market penalized. Elsewhere, stock selection within the energy sector, exposure. This had a positive impact on the Fund’s performance. namely within oil well and equipment services industry, detracted. Describe any changes to the Fund’s structure or the money RIMCo manages the portion of the Fund’s assets that RIMCo manager line-up. determines not to allocate to the money managers. Assets not In December 2014, RBC’s mandate was changed from a 60/40 allocated to managers include the Fund’s liquidity reserves and blend of the firm’s microcap and small cap strategies to a 100% assets which may be managed directly by RIMCo to modify the microcap strategy. Fund’s overall portfolio characteristics to seek to achieve the There were no other changes to the Fund’s structure or the money desired risk/return profile for the Fund. manger line-up during the fiscal year. In June 2014, RIMCo implemented an allocation to a positioning strategy which aims to control Fund-level exposures and/or Money Managers as of December 31, risks with an optimized portfolio. The optimization attempts to 2014 Styles preserve active management in the Fund by seeking to align the Conestoga Capital Advisors, LLC Small Cap Growth overall Fund composite with the money managers’ positioning DePrince, Race & Zollo, Inc. Small Cap Value Jacobs Levy Equity Management, Inc. Small Cap Value while meeting RIMCo’s exposure and risk constraints. Optimized Ranger Investment Management, L.P. Small Cap Growth index sampling strategies do not attempt to purchase every RBC Global Asset Management (U.S.) Inc. Microcap/Small Cap security in the reference index, but instead purchase a sampling Signia Capital Management, LLC Small Cap Value of securities using optimization and risk models. This process The views expressed in this report reflect those of the portfolio involves the analysis of tradeoffs between various factors as well managers only through the end of the period covered by as turnover and transaction costs in order to estimate optimal the report. These views do not necessarily represent the portfolio holdings based upon the reference index in order to views of RIMCo, or any other person in RIMCo or any other achieve desired Fund exposures. This strategy is designed to affiliated organization. These views are subject to change tilt the Fund toward lower volatility and lower valuations and, at any time based upon market conditions or other events, based on RIMCo’s expectations for rising interest rates, increase and RIMCo disclaims any responsibility to update the views the Fund’s REIT underweight while preserving the direction contained herein. These views should not be relied on and impact of the money managers’ active stock selection. The as investment advice and, because investment decisions strategy underperformed the Russell 2000 ® Index for the portion for a Russell Investment Funds (“RIF”) Fund are based on of the fiscal year it was a part of the Fund. During the period, numerous factors, should not be relied on as an indication the strategy’s underweight to interest rate sensitive sectors, such of investment decisions of any RIF Fund. as REITs and utilities, detracted. An underweight to the highly * Assumes initial investment on January 1, 2005. ** Russell 2000 ® Index measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000 is a subset of the Russell 3000 ® Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2000 of the smallest securities based on a combination of their market cap and current index membership. The Russell 2000 Index is constructed to provide a comprehensive and unbiased small-cap opportunity barometer and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true small-cap opportunity set. *** The Aggressive Equity Linked Benchmark provides a means to compare the Fund’s average annual returns to a secondary benchmark that takes into account historical changes in the Fund’s primary benchmark. The Aggressive Equity Linked Benchmark represents the returns of the Russell 2500 TM Index through April 30, 2012 and the returns of the Russell 2000 ® Index thereafter. § Annualized. The performance shown in this section does not reflect any Insurance Company Separate Account or Policy Charges. Performance is historical and assumes reinvestment of all dividends and capital gains.Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than when purchased.Past performance is not indicative of future results. 34 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Shareholder Expense Example — December 31, 2014 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”). “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from July 1, 2014 to December 31, 2014. July 1, 2014 $ 1,000.00 $ 1,000.00 Ending Account Value Actual Expenses December 31, 2014 $ 1,006.30 $ 1,020.11 The information in the table under the heading “Actual Expenses Paid During Period* $ 5.11 $ 5.14 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 1.01% (representing the six month period annualized), multiplied by the average together with the amount you invested, to estimate the expenses account value over the period, multiplied by 184/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period). May reflect amounts waived and/or reimbursed. Without any $1,000 (for example, an $8,600 account value divided by $1,000 waivers and/or reimbursements, expenses would have been higher. 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Aggressive Equity Fund 35 Russell Investment Funds Aggressive Equity Fund Schedule of Investments — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 93.7% ReachLocal, Inc.(Æ) 2,000 7 Consumer Discretionary - 14.7% Red Robin Gourmet Burgers, Inc.(Æ) 4,050 312 Abercrombie & Fitch Co. Class A 21,608 619 Rocky Brands, Inc. 35,761 474 AMC Entertainment Holdings, Inc. Class A 8,178 214 Ruby Tuesday, Inc.(Æ) 102,644 702 American Eagle Outfitters, Inc.(Ñ) 37,777 524 Smith & Wesson Holding Corp.(Æ)(Ñ) 35,849 339 Aramark 1,863 58 Sonic Corp. 63,566 1,732 Asbury Automotive Group, Inc.(Æ) 8,196 622 Sotheby's Class A 23,668 1,022 bebe stores inc 14,800 32 Stage Stores, Inc. 21,401 443 Bridgepoint Education, Inc.(Æ) 19,327 219 Stamps.com, Inc.(Æ) 17,879 858 Brown Shoe Co., Inc. 6,001 193 Steven Madden, Ltd.(Æ) 29,631 943 Buffalo Wild Wings, Inc.(Æ) 1,803 325 Tandy Leather Factory, Inc. 42,683 385 Capella Education Co. 13,967 1,074 Tilly's, Inc. Class A(Æ) 32,925 319 Carmike Cinemas, Inc.(Æ) 5,300 139 Time, Inc.(Æ) 7,900 194 Central Garden and Pet Co. Class A(Æ) 1,900 18 TiVo, Inc.(Æ) 11,054 131 Cheesecake Factory, Inc. (The) 600 30 Tuesday Morning Corp.(Æ)(Ñ) 42,550 923 Chico's FAS, Inc. 71,973 1,166 Universal Electronics, Inc.(Æ) 25,624 1,667 Children's Place, Inc. (The) 3,392 193 Universal Technical Institute, Inc. 2,600 26 Citi Trends, Inc.(Æ) 33,225 838 Vera Bradley, Inc.(Æ) 6,660 136 Columbia Sportswear Co. 9,942 442 West Marine, Inc.(Æ) 57,066 737 Cracker Barrel Old Country Store, Inc. 2,103 297 ZAGG, Inc.(Æ) 56,721 385 CST Brands, Inc. 2,900 126 37,196 Deckers Outdoor Corp.(Æ) 11,663 1,062 Delta Apparel, Inc.(Æ) 8,700 89 Consumer Staples - 3.6% Destination Maternity Corp. 12,900 206 Andersons, Inc. (The) 7,852 418 Destination XL Group, Inc.(Æ) 80,075 437 Calavo Growers, Inc. 6,125 290 Dorman Products, Inc.(Æ)(Ñ) 33,346 1,610 Cal-Maine Foods, Inc.(Ñ) 8,730 340 Drew Industries, Inc.(Æ) 4,037 207 Casey's General Stores, Inc. 3,572 323 Ethan Allen Interiors, Inc. 16,920 524 Dean Foods Co. 54,411 1,054 Flexsteel Industries, Inc. 1,200 39 Ingles Markets, Inc. Class A 656 24 Fox Factory Holding Corp.(Æ) 9,539 155 J&J Snack Foods Corp. 9,748 1,060 Fuel Systems Solutions, Inc.(Æ) 56,963 623 John B Sanfilippo & Son, Inc. 10,943 498 Genesco, Inc.(Æ) 500 38 Nutraceutical International Corp.(Æ) 1,500 32 G-III Apparel Group, Ltd.(Æ) 13,570 1,371 Sanderson Farms, Inc.(Ñ) 1,897 159 Grand Canyon Education, Inc.(Æ) 32,228 1,504 Snyders-Lance, Inc. 27,773 848 HealthStream, Inc.(Æ) 38,271 1,128 SodaStream International, Ltd.(Æ)(Ñ) 4,912 99 Helen of Troy, Ltd.(Æ) 3,524 230 SpartanNash Co. 1,730 45 Hibbett Sports, Inc.(Æ) 10,250 496 TravelCenters of America LLC(Æ) 97,603 1,233 Isle of Capri Casinos, Inc.(Æ) 2,800 23 TreeHouse Foods, Inc.(Æ) 21,660 1,853 Jack in the Box, Inc. 3,747 300 Universal Corp. 20,369 896 Johnson Outdoors, Inc. Class A 2,100 66 9,172 Kona Grill, Inc.(Æ) 15,058 347 Krispy Kreme Doughnuts, Inc.(Æ) 39,745 784 Energy - 3.4% La Quinta Holdings, Inc.(Æ) 1,000 22 Ameresco, Inc. Class A(Æ) 2,200 15 Libbey, Inc.(Æ) 22,815 717 Atwood Oceanics, Inc. 800 23 Lincoln Educational Services Corp. 128,359 362 C&J Energy Services, Inc.(Æ) 9,000 119 Malibu Boats, Inc. Class A(Æ) 9,400 181 Callon Petroleum Co.(Æ) 12,200 66 Marriott Vacations Worldwide Corp. 985 74 CARBO Ceramics, Inc.(Ñ) 20,591 825 MDC Holdings, Inc. 10,074 267 Comstock Resources, Inc.(Ñ) 72,580 494 Men's Wearhouse, Inc. (The) 6,528 288 Contango Oil & Gas Co.(Æ) 10,325 302 Meredith Corp. 16,482 896 Delek US Holdings, Inc. 9,096 248 Meritor, Inc.(Æ) 32,896 498 Emerald Oil, Inc.(Æ)(Ñ) 17,700 21 Monro Muffler Brake, Inc.(Ñ) 17,203 995 EP Energy Corp. Class A(Æ) 3,700 39 New York & Co., Inc.(Æ) 7,900 21 Forum Energy Technologies, Inc.(Æ) 11,300 234 Office Depot, Inc.(Æ) 30,200 259 Geospace Technologies Corp.(Æ) 3,986 106 Papa John's International, Inc. 4,093 229 Gulfport Energy Corp.(Æ) 9,489 396 Penn National Gaming, Inc.(Æ) 10,900 150 Helix Energy Solutions Group, Inc.(Æ) 6,290 136 Pep Boys-Manny Moe & Jack (The)(Æ) 91,253 896 Matador Resources Co.(Æ) 56,701 1,147 Performance Sports Group, Ltd.(Æ) 9,040 163 Patterson-UTI Energy, Inc. 21,769 361 Perry Ellis International, Inc.(Æ) 41,452 1,075 PBF Energy, Inc. Class A 41,470 1,105 See accompanying notes which are an integral part of the financial statements. 36 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ PDC Energy, Inc.(Æ) 7,504 310 Equity One, Inc.(ö) 16,900 429 Profire Energy, Inc.(Æ)(Ñ) 38,000 87 Evercore Partners, Inc. Class A 4,385 229 Ring Energy, Inc.(Æ) 31,700 333 FelCor Lodging Trust, Inc.(ö) 14,900 161 Rowan Companies PLC(Æ) 25,498 595 Fidelity & Guaranty Life 300 7 RSP Permian, Inc.(Æ) 4,900 123 First Busey Corp. 16,536 108 Stone Energy Corp.(Æ) 4,900 83 First Business Financial Services, Inc. 1,184 57 Superior Energy Services, Inc. 17,275 348 First Defiance Financial Corp. 1,051 36 Synergy Resources Corp.(Æ) 15,500 194 First Financial Bancorp 49,163 914 Unit Corp.(Æ) 11,533 393 First Financial Corp. 2,521 89 W&T Offshore, Inc. 73,039 536 First Merchants Corp. 22,290 507 8,639 First Midwest Bancorp, Inc. 34,802 595 FirstMerit Corp. 3,800 72 Financial Services - 21.3% FNB Corp. 121,987 1,624 Advent Software, Inc. 27,525 843 Franklin Street Properties Corp.(ö) 81,848 1,004 AG Mortgage Investment Trust, Inc.(ö) 9,500 176 Fulton Financial Corp. 8,094 100 Alexander & Baldwin, Inc. 11,582 455 FXCM, Inc. Class A(Ñ) 11,290 187 Amerisafe, Inc. 18,867 800 Gain Capital Holdings, Inc. 151,384 1,366 AmTrust Financial Services, Inc.(Ñ) 8,681 489 German American Bancorp, Inc. 299 9 Arbor Realty Trust, Inc.(ö) 3,700 25 Getty Realty Corp.(ö) 1,283 23 Argo Group International Holdings, Ltd. 4,689 260 GFI Group, Inc. 80,793 440 Arlington Asset Investment Corp. Class A(Ñ) 10,204 271 Gladstone Commercial Corp.(ö) 1,000 17 Armada Hoffler Properties, Inc.(ö) 5,200 49 Global Cash Access Holdings, Inc.(Æ) 11,400 82 Ashford Hospitality Prime, Inc.(ö) 1,800 31 Gramercy Property Trust, Inc.(Ñ)(ö) 36,900 255 Assurant, Inc. 2,812 192 Great Southern Bancorp, Inc. 1,572 63 Asta Funding, Inc.(Æ) 9,191 81 Green Dot Corp. Class A(Æ) 9,766 200 Astoria Financial Corp. 49,919 667 Hallmark Financial Services, Inc.(Æ) 3,500 42 Atlas Financial Holdings, Inc.(Æ) 11,000 180 Hancock Holding Co. 48,171 1,479 BancFirst Corp. 3,765 239 Hanmi Financial Corp. 15,650 341 Bancorp, Inc. (The)(Æ) 77,513 844 Hanover Insurance Group, Inc. (The) 2,273 162 BancorpSouth, Inc. 51,651 1,163 Heartland Financial USA, Inc. 1,500 41 Bank of the Ozarks, Inc. 24,538 930 Heritage Financial Corp. 6,678 118 BioMed Realty Trust, Inc.(ö) 20,141 434 HFF, Inc. Class A 2,300 83 BNC Bancorp(Ñ) 1,700 29 Home BancShares, Inc. 2,807 90 BOK Financial Corp. 1,900 114 HomeTrust Bancshares, Inc.(Æ) 2,488 41 Boston Private Financial Holdings, Inc. 39,187 528 Horizon Bancorp 1,200 31 Bridge Capital Holdings(Æ) 200 4 Huntington Bancshares, Inc. 2,000 21 Brookline Bancorp, Inc. 88,443 887 Iberiabank Corp. 30,991 2,009 Bryn Mawr Bank Corp. 2,036 64 Independent Bank Corp. 140 6 Capital City Bank Group, Inc. 500 8 Infinity Property & Casualty Corp. 12,561 970 Capitol Federal Financial, Inc. 58,004 741 Inland Real Estate Corp.(ö) 2,800 31 Cedar Realty Trust, Inc.(ö) 10,700 79 Investment Technology Group, Inc.(Æ) 19,712 410 Chemical Financial Corp. 37,723 1,156 JER Investment Trust, Inc.(Å)(Æ) 1,771 — City Holding Co. 640 30 Kite Realty Group Trust(ö) 3,425 98 City National Corp. 63 5 Lakeland Financial Corp. 2,087 90 CoBiz Financial, Inc. 16,805 221 LaSalle Hotel Properties(ö) 24,606 996 Columbia Banking System, Inc. 29,742 821 LTC Properties, Inc.(ö) 6,400 276 Columbia Property Trust, Inc.(ö) 5,100 129 Mack-Cali Realty Corp.(ö) 3,700 71 Community Bank System, Inc. 3,852 147 Maiden Holdings, Ltd. 32,499 416 Community Trust Bancorp, Inc. 2,643 97 MainSource Financial Group, Inc. 2,157 45 Consumer Portfolio Services, Inc.(Æ) 300 2 Marcus & Millichap, Inc.(Æ) 1,600 53 Crawford & Co. Class B 976 10 MarketAxess Holdings, Inc. 15,584 1,117 CubeSmart Class A(ö) 9,400 207 MB Financial, Inc. 22,388 736 Cullen/Frost Bankers, Inc. 4,649 329 Mercantile Bank Corp. 4,001 84 CVB Financial Corp. 27,459 440 Moelis & Co. Class A 4,600 161 DiamondRock Hospitality Co.(ö) 17,501 260 Morningstar, Inc. 4,591 297 Dun & Bradstreet Corp. (The) 1,070 129 National Bank Holdings Corp. Class A 65,896 1,279 East West Bancorp, Inc. 1,708 66 National Interstate Corp. 272 8 Enstar Group, Ltd.(Æ) 230 36 National Penn Bancshares, Inc. 78,706 829 EPR Properties(ö) 6,992 403 Navigators Group, Inc. (The)(Æ) 4,597 337 See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 37 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ NBT Bancorp, Inc. 834 22 WSFS Financial Corp. 2,554 197 New Residential Investment Corp.(ö) 55,894 714 54,085 Northfield Bancorp, Inc. 20,017 297 Northrim BanCorp, Inc. 13,991 367 Health Care - 9.9% Northwest Bancshares, Inc. 50,452 632 Abaxis, Inc. 7,020 399 OceanFirst Financial Corp. 4,688 81 Affymetrix, Inc.(Æ)(Ñ) 17,133 169 Old National Bancorp 75,869 1,130 Air Methods Corp.(Æ)(Ñ) 20,940 922 Oppenheimer Holdings, Inc. Class A(Æ) 900 21 Akorn, Inc.(Æ) 34,203 1,239 Pacific Continental Corp. 22,810 323 Align Technology, Inc.(Æ) 13,880 776 PennantPark Investment Corp. 36,866 351 Almost Family, Inc.(Æ) 2,200 64 PennyMac Financial Services, Inc. Class Alphatec Holdings, Inc.(Æ) 15,400 22 A(Æ) 1,700 29 Analogic Corp. 105 9 Pinnacle Financial Partners, Inc. 12,013 475 Anika Therapeutics, Inc.(Æ) 10,530 429 Piper Jaffray Cos.(Æ) 11,590 674 ArQule, Inc.(Æ) 19,800 24 Potlatch Corp.(ö) 4,700 197 Bio-Reference Laboratories, Inc.(Æ) 5,107 164 Preferred Bank 881 25 BioScrip, Inc.(Æ) 53,408 373 PrivateBancorp, Inc. Class A 62,224 2,078 Bio-Techne Corp. 16,386 1,514 ProAssurance Corp. 19,901 898 Cambrex Corp.(Æ) 37,052 801 Prosperity Bancshares, Inc. 10,068 557 Cantel Medical Corp. 41,594 1,799 Provident Financial Services, Inc. 27,078 489 Centene Corp.(Æ) 10,797 1,121 Raymond James Financial, Inc. 2,900 166 ChemoCentryx, Inc.(Æ)(Ñ) 3,900 27 RE/MAX Holdings, Inc. Class A 800 27 Community Health Systems, Inc.(Æ) 500 27 Reinsurance Group of America, Inc. Class A 551 48 Cutera, Inc.(Æ) 2,300 25 Renasant Corp. 8,493 246 Cytokinetics, Inc.(Æ) 11,000 88 RLJ Lodging Trust(ö) 5,500 184 Emergent Biosolutions, Inc.(Æ) 7,523 205 S&T Bancorp, Inc. 374 11 Exactech, Inc.(Æ) 15,907 375 Safeguard Scientifics, Inc.(Æ) 12,459 247 Greatbatch, Inc.(Æ) 8,059 397 Safety Insurance Group, Inc. 2,498 160 Hanger, Inc.(Æ) 2,700 59 Sandy Spring Bancorp, Inc. 1,489 39 Health Net, Inc.(Æ) 5,850 313 Select Income REIT(ö) 3,100 76 ICON PLC(Æ) 31,594 1,612 Selective Insurance Group, Inc. 13,424 365 ICU Medical, Inc.(Æ) 700 57 Silver Bay Realty Trust Corp.(ö) 8,400 139 Kindred Healthcare, Inc. 9,550 174 Simmons First National Corp. Class A 3,034 124 Lannett Co., Inc.(Æ) 14,052 602 Sovran Self Storage, Inc.(ö) 3,100 270 LHC Group, Inc.(Æ) 2,800 87 Springleaf Holdings, Inc. Class A(Æ) 3,700 134 Ligand Pharmaceuticals, Inc. Class B(Æ) 7,000 372 State Bank Financial Corp. 16,103 322 Luminex Corp.(Æ) 2,300 43 Sterling Bancorp 6,325 91 Magellan Health, Inc.(Æ) 8,056 483 Stewart Information Services Corp. 800 30 Masimo Corp.(Æ) 4,309 114 Stock Yards Bancorp, Inc. 2,341 78 Medidata Solutions, Inc.(Æ) 32,225 1,538 Stonegate Bank 1,500 44 National Research Corp. Class A 17,885 250 Susquehanna Bancshares, Inc. 17,862 240 National Research Corp. Class B(Ñ) 8,297 297 SVB Financial Group(Æ) 227 26 Nektar Therapeutics(Æ) 11,500 178 Symetra Financial Corp. 12,560 289 Neogen Corp.(Æ) 36,715 1,822 Talmer Bancorp, Inc. Class A 8,800 124 Omnicell, Inc.(Æ) 34,753 1,151 TCF Financial Corp. 6,354 101 OncoGenex Pharmaceuticals, Inc.(Æ) 6,700 15 Territorial Bancorp, Inc. 1,794 38 OraSure Technologies, Inc.(Æ) 20,307 206 Texas Capital Bancshares, Inc.(Æ) 3,700 201 Orthofix International NV(Æ) 4,300 129 Trico Bancshares 3,400 84 PharMerica Corp.(Æ) 6,673 138 Trustmark Corp. 19,259 473 POZEN, Inc.(Æ) 1,600 13 Walker & Dunlop, Inc.(Æ) 30,792 540 Prestige Brands Holdings, Inc.(Æ) 35,444 1,231 Washington Federal, Inc. 33,598 743 Quintiles Transnational Holdings, Inc.(Æ) 1,800 106 Webster Financial Corp. 702 23 Repligen Corp.(Æ) 23,800 471 WesBanco, Inc. 2,789 97 Rigel Pharmaceuticals, Inc.(Æ) 18,801 43 Westamerica Bancorporation(Ñ) 21,038 1,031 RTI Surgical, Inc.(Æ) 173,756 904 Western Alliance Bancorp(Æ) 6,403 178 Sagent Pharmaceuticals, Inc.(Æ) 21,404 538 Western Asset Mortgage Capital Corp.(Ñ)(ö) 12,100 178 Streamline Health Solutions, Inc.(Æ) 23,400 101 Westwood Holdings Group, Inc. 12,522 774 SurModics, Inc.(Æ) 8,052 178 Wilshire Bancorp, Inc. 17,212 174 US Physical Therapy, Inc. 12,627 530 Vascular Solutions, Inc.(Æ) 15,000 407 See accompanying notes which are an integral part of the financial statements. 38 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Vical, Inc.(Æ) 14,300 15 Ascent Capital Group, Inc. Class A(Æ) 2,800 148 25,146 Astec Industries, Inc. 31,960 1,256 AZZ, Inc. 18,054 848 Materials and Processing - 6.2% Babcock & Wilcox Co. (The) 6,400 194 A Schulman, Inc. 8,366 339 Blount International, Inc.(Æ) 12,128 213 AAON, Inc. 49,285 1,104 Brady Corp. Class A 4,456 122 Aceto Corp. 35,696 775 Briggs & Stratton Corp. 43,729 893 Balchem Corp. 13,898 926 CAI International, Inc.(Æ) 2,270 53 Boise Cascade Co.(Æ) 162 6 Celadon Group, Inc. 19,890 451 Cabot Corp. 8,641 380 Clarcor, Inc. 15,729 1,048 Commercial Metals Co. 21,613 352 Columbus McKinnon Corp. 31,039 871 Compass Minerals International, Inc. 3,114 270 Compass Diversified Holdings 46,602 757 Cytec Industries, Inc. 1,400 65 CoStar Group, Inc.(Æ) 4,767 876 Domtar Corp. 23,017 925 Crane Co. 5,432 319 FutureFuel Corp. 13,300 173 CTPartners Executive Search, Inc.(Æ) 7,200 109 Globe Specialty Metals, Inc. 500 9 Curtiss-Wright Corp. 1,200 85 Graphic Packaging Holding Co.(Æ) 15,126 206 Deluxe Corp. 5,247 327 Greif, Inc. Class A 16,838 795 Dice Holdings, Inc.(Æ) 30,595 306 Haynes International, Inc. 10,969 532 Ducommun, Inc.(Æ) 12,921 327 Insteel Industries, Inc. 7,133 168 Echo Global Logistics, Inc.(Æ) 4,732 138 Interface, Inc. Class A 17,753 292 EMCOR Group, Inc. 10,890 484 Koppers Holdings, Inc. 9,681 252 EnerSys 13,485 832 Kronos Worldwide, Inc. 52,414 682 Engility Holdings, Inc.(Æ) 22,021 942 Landec Corp.(Æ) 16,657 230 Ennis, Inc. 30,676 413 LSI Industries, Inc. 1,455 10 Faro Technologies, Inc.(Æ) 11,975 751 Minerals Technologies, Inc. 6,736 467 Forward Air Corp. 9,817 495 MRC Global, Inc.(Æ) 1,900 29 Global Power Equipment Group, Inc. 2,800 39 Neenah Paper, Inc. 784 47 GP Strategies Corp.(Æ) 15,774 535 NN, Inc. 19,162 394 GrafTech International, Ltd.(Æ) 69,470 352 Noranda Aluminum Holding Corp. 18,800 66 Graham Corp. 3,644 105 Olympic Steel, Inc. 2,800 50 Granite Construction, Inc. 58,199 2,213 OM Group, Inc. 19,126 570 Greenbrier Cos., Inc.(Ñ) 17,543 942 Omnova Solutions, Inc.(Æ) 45,700 372 Gulfmark Offshore, Inc. Class A 17,963 439 Patrick Industries, Inc.(Æ) 14,687 646 Harsco Corp. 42,613 805 PGT, Inc.(Æ) 27,900 269 Healthcare Services Group, Inc. 13,364 413 PH Glatfelter Co. 932 24 Herman Miller, Inc. 34,306 1,010 Quaker Chemical Corp. 2,417 222 Hudson Technologies, Inc.(Æ) 48,400 182 Resolute Forest Products, Inc.(Æ) 39,988 704 Icad, Inc.(Æ) 17,900 164 RTI International Metals, Inc.(Æ) 16,945 428 InnerWorkings, Inc.(Æ) 9,000 70 Schnitzer Steel Industries, Inc. Class A 14,775 333 Itron, Inc.(Æ) 7,900 334 Simpson Manufacturing Co., Inc. 33,190 1,148 Jason Industries, Inc.(Æ) 9,200 91 Stepan Co. 1,840 74 Kadant, Inc. 2,166 93 Universal Forest Products, Inc. 6,950 370 Kimball International, Inc. Class B 13,300 121 Universal Stainless & Alloy Products, Inc.(Æ) 17,319 436 Knight Transportation, Inc. 15,500 522 Watsco, Inc. 5,053 541 Knoll, Inc. 24,850 527 Worthington Industries, Inc. 1,500 45 Layne Christensen Co.(Æ) 2,300 22 15,726 Lexmark International, Inc. Class A 9,048 373 ManpowerGroup, Inc. 2,900 198 Producer Durables - 18.2% Marten Transport, Ltd. 10,071 220 ABM Industries, Inc. 38,642 1,107 MAXIMUS, Inc. 29,588 1,623 ACCO Brands Corp.(Æ) 57,081 514 McGrath RentCorp 13,979 501 Advisory Board Co. (The)(Æ) 15,200 744 Mesa Laboratories, Inc. 10,067 778 AGCO Corp. 700 32 Mistras Group, Inc.(Æ) 7,521 138 Air Transport Services Group, Inc.(Æ) 14,077 120 Modine Manufacturing Co.(Æ) 1,475 20 Alamo Group, Inc. 900 44 Moog, Inc. Class A(Æ) 3,559 263 American Superconductor Corp.(Æ) 24,100 18 MYR Group, Inc.(Æ) 6,424 176 Applied Industrial Technologies, Inc. 4,454 203 Old Dominion Freight Line, Inc.(Æ) 7,021 545 ArcBest Corp. 920 43 Orion Marine Group, Inc.(Æ) 7,575 84 Ardmore Shipping Corp. 88,544 1,059 Performant Financial Corp.(Æ) 10,100 67 See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 39 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Powell Industries, Inc. 7,416 364 Envestnet, Inc.(Æ) 23,720 1,165 Primoris Services Corp. 7,372 171 Exa Corp.(Æ) 23,650 279 Proto Labs, Inc.(Æ)(Ñ) 34,432 2,313 FleetMatics Group PLC(Æ)(Ñ) 24,771 879 Quad/Graphics, Inc. 9,375 215 FormFactor, Inc.(Æ) 110,160 947 Quality Distribution, Inc.(Æ) 4,200 45 Glu Mobile, Inc.(Æ)(Ñ) 54,299 212 Raven Industries, Inc. 33,730 843 GSI Group, Inc.(Æ) 17,261 255 Regal-Beloit Corp. 16,100 1,211 Harmonic, Inc.(Æ) 22,696 159 Resources Connection, Inc. 46,817 770 Infinera Corp.(Æ)(Ñ) 7,421 110 Rollins, Inc. 16,454 545 Ingram Micro, Inc. Class A(Æ) 873 24 RPX Corp. Class A(Æ) 12,300 169 Insight Enterprises, Inc.(Æ) 11,971 310 Saia, Inc.(Æ) 25,442 1,408 Interactive Intelligence Group, Inc.(Æ)(Ñ) 12,120 581 SkyWest, Inc. 58,529 777 InvenSense, Inc. Class A(Æ)(Ñ) 56,350 917 Spartan Motors, Inc. 3,000 16 Jive Software, Inc.(Æ) 2,900 17 Sun Hydraulics Corp. 35,682 1,405 Kemet Corp.(Æ) 8,900 37 Teledyne Technologies, Inc.(Æ) 5,679 583 KEYW Holding Corp. (The)(Æ)(Ñ) 35,322 367 TeleTech Holdings, Inc.(Æ) 5,674 134 Kulicke & Soffa Industries, Inc.(Æ) 69,110 999 Tennant Co. 195 14 Leidos Holdings, Inc. 1,400 61 Tidewater, Inc.(Ñ) 19,552 634 Limelight Networks, Inc.(Æ) 6,534 18 Toro Co. (The) 2,321 148 ManTech International Corp. Class A 6,706 203 Tsakos Energy Navigation, Ltd. 33,601 235 MaxLinear, Inc. Class A(Æ) 1,200 9 Tutor Perini Corp.(Æ) 7,627 184 Mentor Graphics Corp. 10,450 229 Vishay Precision Group, Inc.(Æ) 19,650 337 Mercury Systems, Inc.(Æ) 25,127 350 Wabash National Corp.(Æ) 65,646 811 Meru Networks, Inc.(Æ) 1,000 4 WageWorks, Inc.(Æ) 16,760 1,082 Micrel, Inc. 81,150 1,177 Watts Water Technologies, Inc. Class A 1,297 82 Multi-Fineline Electronix, Inc.(Æ) 300 3 Werner Enterprises, Inc. 11,800 368 NeoPhotonics Corp.(Æ) 4,600 16 Woodward, Inc. 4,042 199 NIC, Inc. 48,800 878 46,170 Novatel Wireless, Inc.(Æ) 7,700 25 NVE Corp.(Æ) 6,556 464 Technology - 15.2% Oclaro, Inc.(Æ) 14,900 27 Acacia Research Corp.(Ñ) 68,970 1,168 PC Connection, Inc. 6,529 160 ACI Worldwide, Inc.(Æ) 42,930 866 Photronics, Inc.(Æ) 97,598 811 ADTRAN, Inc. 37,595 819 Plexus Corp.(Æ) 5,465 225 Alpha & Omega Semiconductor, Ltd.(Æ) 7,800 69 PMC-Sierra, Inc.(Æ) 41,100 376 ANADIGICS, Inc.(Æ) 11,500 9 Polycom, Inc.(Æ) 36,004 486 Anixter International, Inc.(Æ) 4,334 384 Progress Software Corp.(Æ) 15,782 426 Aruba Networks, Inc.(Æ) 39,060 710 Pros Holdings, Inc.(Æ) 25,160 691 Aspen Technology, Inc.(Æ) 9,351 327 QLogic Corp.(Æ) 29,248 390 Aviat Networks, Inc.(Æ) 22,800 34 Quantum Corp.(Æ)(Ñ) 63,100 111 AXT, Inc.(Æ) 4,800 13 Rightside Group, Ltd.(Æ) 900 6 Benchmark Electronics, Inc.(Æ) 16,567 422 Rofin-Sinar Technologies, Inc.(Æ) 1,000 29 Blackbaud, Inc. 26,936 1,166 Ruckus Wireless, Inc.(Æ) 59,967 721 Bottomline Technologies de, Inc.(Æ) 30,280 765 Rudolph Technologies, Inc.(Æ) 11,200 115 Calix, Inc.(Æ) 18,000 180 Sanmina Corp.(Æ) 19,896 469 CEVA, Inc.(Æ) 31,578 573 Sapiens International Corp. NV(Æ) 14,985 111 Cohu, Inc. 45,764 545 SciQuest, Inc.(Æ) 28,475 411 Computer Task Group, Inc. 8,788 84 Sigma Designs, Inc.(Æ) 14,400 107 comScore, Inc.(Æ) 4,199 195 Silicon Laboratories, Inc.(Æ) 32,240 1,534 Comtech Telecommunications Corp. 7,916 250 Skyworks Solutions, Inc. 3,753 273 CSG Systems International, Inc. 10,848 272 Sparton Corp.(Æ) 14,755 418 CYREN, Ltd.(Æ) 33,600 58 SPS Commerce, Inc.(Æ) 24,869 1,408 Daktronics, Inc. 1,192 15 Stratasys, Ltd.(Æ)(Ñ) 5,228 435 Demand Media, Inc.(Æ) 11,694 72 Support.com, Inc.(Æ) 17,005 36 Diebold, Inc. 29,468 1,020 Synaptics, Inc.(Æ) 4,700 324 DTS, Inc.(Æ) 1,400 43 Synchronoss Technologies, Inc.(Æ) 13,845 580 Electro Scientific Industries, Inc. 73,538 570 Synopsys, Inc.(Æ) 507 22 Ellie Mae, Inc.(Æ) 35,378 1,425 Syntel, Inc.(Æ) 5,308 238 Emulex Corp.(Æ) 31,800 180 Take-Two Interactive Software, Inc.(Æ) 15,323 429 Entropic Communications, Inc.(Æ) 28,500 72 TeleNav, Inc.(Æ) 14,217 95 See accompanying notes which are an integral part of the financial statements. 40 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Principal Fair Amount ($) or Value Shares $ Tessco Technologies, Inc. 16,072 466 Towerstream Corp.(Æ)(Ñ) 48,922 91 Tyler Technologies, Inc.(Æ) 18,470 2,021 Ultimate Software Group, Inc.(Æ) 2,170 319 United Online, Inc.(Æ) 3,500 51 Vishay Intertechnology, Inc. 32,956 466 Xcerra Corp.(Æ) 76,013 696 Zhone Technologies, Inc.(Æ) 4,600 8 Zynga, Inc. Class A(Æ) 22,500 60 38,643 Utilities - 1.2% Advantage Oil & Gas, Ltd.(Æ) 114,204 548 Alaska Communications Systems Group, Inc. (Æ) 8,300 15 Allete, Inc. 257 14 American States Water Co. 2,308 87 Artesian Resources Corp. Class A 668 15 California Water Service Group 7,406 182 IDT Corp. Class B 3,083 63 Intelsat SA(Æ) 3,800 66 Laclede Group, Inc. (The) 6,848 365 New Jersey Resources Corp. 2,947 180 NTELOS Holdings Corp.(Æ) 5,600 23 PNM Resources, Inc. 9,128 271 Portland General Electric Co. 3,000 113 Southwest Gas Corp. 9,013 557 UIL Holdings Corp. 4,219 184 Unitil Corp. 6,785 248 West Corp. 3,300 109 3,040 Total Common Stocks (cost $204,715) 237,817 Short -Term Investments - 6.2% Russell U.S. Cash Management Fund 15,823,294 (∞) 15,823 Total Short-Term Investments (cost $15,823) 15,823 Other Securities - 6.0% Russell U.S. Cash Collateral Fund(×) 15,278,575 (∞) 15,279 Total Other Securities (cost $15,279) 15,279 Total Investments 105.9% (identified cost $235,817) 268,919 Other Assets and Liabilities, Net - (5.9 %) (15,116 ) Net Assets - 100.0% 253,803 See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 41 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — December 31, 2014 Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Amount ($) or shares Cost per Cost Fair Value % of Net Assets Acquisition Unit (000 ) (000 ) Securities Date $ $ $ 0.0% JER Investment Trust, Inc. 05/27/04 1,771 82.03 145 — — For a description of restricted securities see note 8 in the Notes to Financial Statements. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 2000 Mini Index Futures 133 USD 15,969 03/15 407 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 407 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total % of Net Assets Common Stocks Consumer Discretionary $ 37,196 $ — $ — $ 37,196 14.7 Consumer Staples 9,172 — — 9,172 3.6 Energy 8,639 — — 8,639 3.4 Financial Services 54,085 — — 54,085 21.3 Health Care 25,146 — — 25,146 9.9 Materials and Processing 15,726 — — 15,726 6.2 Producer Durables 46,170 — — 46,170 18.2 Technology 38,643 — — 38,643 15.2 Utilities 3,040 — — 3,040 1.2 Short-Term Investments — 15,823 — 15,823 6.2 Other Securities — 15,279 — 15,279 6.0 Total Investments 237,817 31,102 — 268,919 105.9 Other Assets and Liabilities, Net (5.9 ) 100.0 Other Financial Instruments Futures Contracts 407 — — 407 0.2 Total Other Financial Instruments * $ 407 $ — $ — $ 407 *Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended December 31, 2014, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 42 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Fair Value of Derivative Instruments — December 31, 2014 Amounts in thousands Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Assets and Liabilities - Assets Variation margin on futures contracts* $ 407 Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ 704 Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Futures contracts $ (175 ) * Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 43 Russell Investment Funds Aggressive Equity Fund Balance Sheet Offsetting of Financial and Derivative Instruments —December 31, 2014 Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Securities on Loan* Investments, at fair value $ 14,849 $ —$ 14,849 Total $ 14,849 $ —$ 14,849 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Barclays $ 3,037 $ — $ 3,037 $ — Citigroup 1,044 — 1,044 — Credit Suisse 90 — 90 — Deutsche Bank 1,468 — 1,468 — Fidelity 4,305 — 4,305 — Goldman Sachs 1,127 — 1,127 — JPMorgan Chase 1,868 — 1,868 — Morgan Stanley 1,565 — 1,565 — UBS 345 — 345 — Total $ 14,849 $ — $ 14,849 $ — See accompanying notes which are an integral part of the financial statements. 44 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued —December 31, 2014 Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 129 $ — $ 129 Total $ 129 $ — $ 129 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^ Net Amount Merrill Lynch $ 129 $ — $ 129 $ — Total $ 129 $ — $ 129 $ — * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 45 Russell Investment Funds Aggressive Equity Fund Statement of Assets and Liabilities  December 31, 2014 Amounts in thousands Assets Investments, at identified cost $ Investments, at fair value(*)(>) Cash (restricted)(a) Receivables: Dividends and interest Dividends from affiliated Russell funds 1 Investments sold Total assets Liabilities Payables: Investments purchased Fund shares redeemed 99 Accrued fees to affiliates Other accrued expenses 61 Variation margin on futures contracts Payable upon return of securities loaned Total liabilities Net Assets $ Net Assets Consist of: Undistributed (overdistributed) net investment income $ Accumulated net realized gain (loss) Unrealized appreciation (depreciation) on: Investments Futures contracts Shares of beneficial interest Additional paid-in capital Net Assets $ Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ Net assets $ Shares outstanding ($.01 par value) Amounts in thousands (*) Securities on loan included in investments $ (>) Investments in affiliates, Russell U.S. Cash Management Fund and Russell U.S. Cash Collateral Fund $ (a) Cash Collateral for Futures $ (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. 46 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Statement of Operations  For the Period Ended December 31, 2014 Amounts in thousands Investment Income Dividends $ Dividends from affiliated Russell funds 14 Securities lending income Total investment income Expenses Advisory fees Administrative fees Custodian fees Transfer agent fees 11 Professional fees 53 Trustees fees 6 Printing fees 41 Miscellaneous 46 Expenses before reductions Expense reductions ) Net expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments Futures contracts Net realized gain (loss) Net change in unrealized appreciation (depreciation) on: Investments ) Futures contracts ) Net change in unrealized appreciation (depreciation) ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets from Operations $ See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 47 Russell Investment Funds Aggressive Equity Fund Statements of Changes in Net Assets For the Periods Ended December 31, Amounts in thousands Increase (Decrease) in Net Assets Operations Net investment income (loss) $ $ Net realized gain (loss) Net change in unrealized appreciation (depreciation) ) Net increase (decrease) in net assets from operations Distributions From net investment income ) ) From net realized gain ) ) Net decrease in net assets from distributions ) ) Share Transactions* Net increase (decrease) in net assets from share transactions ) Total Net Increase (Decrease) in Net Assets Net Assets Beginning of period End of period $ $ Undistributed (overdistributed) net investment income included in net assets $ $ 90 * Share transaction amounts (in thousands) for the periods ended December 31, 2014 and December 31, 2013 were as follows: Shares Dollars Shares Dollars Proceeds from shares sold $ $ Proceeds from reinvestment of distributions Payments for shares redeemed ) Total increase (decrease) $ ) $ ) See accompanying notes which are an integral part of the financial statements. 48 Aggressive Equity Fund (This page intentionally left blank) Russell Investment Funds Aggressive Equity Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Distributions Beginning of Investment and Unrealized Investment from Net from Net Period Income (Loss) (a)(b) Gain (Loss) Operations Investment Income Realized Gain December 31, 2014 16.88 .06 .18 .24 (.04 ) (1.57 ) December 31, 2013 13.02 .08 5.11 5.19 (.07 ) (1.26 ) December 31, 2012 11.36 .13 1.67 1.80 (.14 ) — December 31, 2011 11.92 .04 (.54 ) (.50 ) (.06 ) — December 31, 2010 9.59 .04 2.34 2.38 (.05 ) — See accompanying notes which are an integral part of the financial statements. 50 Aggressive Equity Fund % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (d) (000) Gross Net (b) Net Assets (b) Turnover Rate (1.61 ) 15.51 1.56 253,803 1.06 1.01 .35 80 (1.33 ) 16.88 40.00 237,828 1.05 1.00 .50 77 (.14 ) 13.02 15.84 185,902 1.09 1.04 1.08 150 (.06 ) 11.36 (4.20 ) 177,035 1.08 1.02 .37 105 (.05 ) 11.92 24.88 191,763 1.11 1.05 .44 107 See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 51 Russell Investment Funds Non-U.S. Fund Portfolio Management Discussion and Analysis  December 31, 2014 (Unaudited) 52 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Portfolio Management Discussion and Analysis, continued  December 31, 2014 (Unaudited) The Non-U.S. Fund (the Fund) employs a multi-manager Regionally, Asia ex-Japan had the most positive performance approach whereby portions of the Fund are allocated to different over the year, led by countries like Hong Kong and Singapore. money managers. Fund assets not allocated to money managers Continental Europe struggled over the period as the larger are managed by Russell Investment Management Company economies such as France and Germany weighed on the region. (RIMCo), the Funds advisor. RIMCo may change the allocation Some of the peripheral countries such as Portugal and Greece of the Funds assets among money managers at any time. An sold off meaningfully, while Norway struggled due to dependence exemptive order from the Securities and Exchange Commission on oil. Emerging markets generally outperformed non-U.S. (SEC) permits RIMCo to engage or terminate a money manager developed markets, as countries such as India, Indonesia, at any time, subject to approval by the Funds Board, without a Philippines, Thailand and Turkey were able to outpace very poor shareholder vote. Pursuant to the terms of the exemptive order, the performance in Russia, Hungary and Brazil. The Fund benefited Fund is required to notify its shareholders within 90 days of when from strong stock selection in emerging markets and in Canada a money manager begins providing services. As of December 31, and Asia ex-Japan. However, ineffective stock selection in the 2014, the Fund had four money managers. U.K. and underweights to Asia ex-Japan and Canada detracted What is the Funds investment objective? from performance. The Fund seeks to provide long term capital growth. How did the investment strategies and techniques employed by the Fund and its money managers affect its benchmark- How did the Fund perform relative to its benchmark for the relative performance? fiscal year ended December 31, 2014? Barrow, Hanley, Mewhinney & Strauss, LLC (Barrow) For the fiscal year ended December 31, 2014, the Non-U.S. outperformed the Funds benchmark for the fiscal year. Strong Fund lost 4.45%. This is compared to the Funds benchmark, the stock selection across most regions was the main driver of Russell Developed ex-U.S. Large Cap Index (Net), which lost outperformance. Additionally, effective stock selection within 4.01 % during the same period. The Funds performance includes consumer discretionary and an underweight to energy added to operating expenses, whereas index returns are unmanaged and do performance. Ineffective stock selection in financials detracted not include expenses of any kind. from performance. For the fiscal year ended December 31, 2014, the Morningstar ® MFS Institutional Advisors Inc. (MFS) outperformed the Funds Insurance Foreign Large Blend, a group of funds that Morningstar benchmark for the fiscal year. Strong stock selection in emerging considers to have investment strategies similar to those of the markets and Canada were the biggest contributors to the Fund, lost 4.81%. This result serves as a peer comparison and is performance, supported by effective stock selection within and an expressed net of operating expenses. overweight to information technology stocks and an underweight How did the market conditions described in the Market to the energy sector. However poor stock selection in the U.K. Summary report affect the Funds performance? and consumer discretionary and health care stocks offset some For the fiscal year ended December 31, 2014, growth companies of the gains. generally outperformed value companies and stocks that exhibited Pzena Investment Management LLC (Pzena) underperformed higher quality and strong balance sheets tended to outperform the Funds benchmark for the fiscal year. Poor stock selection stocks of lower quality companies, as evidenced by defensive within industrials and consumer discretionary combined with stocks outperforming their dynamic peers. an overweight position in energy detracted meaningfully from This defensiveness was reflected in sector performance, as health performance. Additionally, ineffective stock selection in emerging care and utility stocks far outpaced more cyclically oriented sectors markets added to the poor performance. Effective stock selection such as energy and materials, which were the worst performing in the U.K., Asia ex-Japan, telecoms, technology, and consumer sectors over the period. The technology sector performed well staples mitigated some of the losses. during the period led primarily by semiconductor and hardware William Blair & Company, LLC (William Blair) outperformed companies, while software and services lagged within the sector. the Funds benchmark for the fiscal year. Selection within U.K. The Fund benefited from an overweight to the technology sector securities was a challenge for William Blair, offsetting strong as well as from effective stock selection within the sector. Strong stock selection in emerging markets, Canada, and EMEA ex-U.K. stock selection in consumer staples and an underweight to energy Effective selection in financials, consumer staples and industrials were both positive while poor stock selection in energy, consumer overcame poor selection within the energy and materials sector. discretionary and industrials stocks detracted. RIMCo manages the portion of the Funds assets that RIMCo determines not to allocate to the money managers. Assets not Non-U.S. Fund 53 Russell Investment Funds Non-U.S. Fund Portfolio Management Discussion and Analysis, continued  December 31, 2014 (Unaudited) allocated to managers include the Funds liquidity reserves and selection in each of the three global regions. Morgan Stanley assets which may be managed directly by RIMCo to modify the tends to make relatively significant region and country allocation Funds overall portfolio characteristics to seek to achieve the tilts, which RIMCo believes provides the Fund an additional desired risk/return profile for the Fund. source of potential excess return. During the period, RIMCo managed a positioning strategy that There were no changes to the Funds structure or the money invested in the top 200 largest stocks by market capitalization manager line-up during the fiscal year. in the Russell Developed Large Cap Defensive Index. This strategy positively contributed to the Funds benchmark-relative Money Managers as of December 31, performance in 2014, mainly due to the positive performance of Styles certain financials and energy stocks as well stocks in EMEA ex- Barrow, Hanley, Mewhinney & Strauss, LLC Value UK. The strategys overweight to the health care sector also added MFS Institutional Advisors Inc. Growth William Blair & Company, LLC Growth value, though its overweight to the energy sector detracted from Pzena Investment Management LLC Value performance. The views expressed in this report reflect those of the During the period, RIMCo also used futures contracts to manage portfolio managers only through the end of the period country exposure, by going long on Japan and short on emerging covered by the report. These views do not necessarily markets versus the Funds benchmark. This strategy had a represent the views of RIMCo or any other person in RIMCo mostly negative impact on performance, as Japan generally or any other affiliated organization. These views are underperformed emerging markets. subject to change at any time based upon market conditions or other events, and RIMCo disclaims any responsibility to Describe any changes to the Funds structure or the money update the views contained herein. These views should not manager line-up. be relied on as investment advice and, because investment In June 2014, RIMCo terminated AEW Capital Management decisions for a Russell Investment Funds (RIF) Fund are as a money manager for the Fund and hired Morgan Stanley as based on numerous factors, should not be relied on as an a money manager for the Fund. Morgan Stanleys investment indication of investment decisions of any RIF Fund. approach is value-driven, with an emphasis on bottom-up stock * Assumes initial investment on January 1, 2005. ** The Russell Developed ex-U.S. Large Cap ® Index Net is an index which offers investors access to the large-cap segment of the global equity market, excluding companies assigned to the United States. It is constructed to provide a comprehensive and unbiased barometer for the large-cap segment and is completely reconstituted annually to accurately reflect the changes in the market over time. *** The International Developed Markets Linked Benchmark provides a means to compare the Funds average annual returns to a secondary benchmark that takes into account historical changes in the Funds primary benchmark. The International Developed Markets Linked Benchmark represents the returns of the MSCI EAFE Index (net of tax on dividends from foreign holdings) through December 31, 2010 and the returns of the Russell Developed ex-U.S. Large Cap ® Index (net of tax on dividends from foreign holdings) thereafter. § Annualized. The performance shown in this section does not reflect any Insurance Company Separate Account or Policy Charges. Performance is historical and assumes reinvestment of all dividends and capital gains.Investment return and principal value will fluctuate so that an investors shares, when redeemed, may be worth more or less than when purchased.Past performance is not indicative of future results. 54 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Shareholder Expense Example — December 31, 2014 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”). “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from July 1, 2014 to December 31, 2014. July 1, 2014 $ 1,000.00 $ 1,000.00 Ending Account Value Actual Expenses December 31, 2014 $ 918.00 $ 1,019.86 The information in the table under the heading “Actual Expenses Paid During Period* $ 5.12 $ 5.40 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 1.06% (representing the six month period annualized), multiplied by the average together with the amount you invested, to estimate the expenses account value over the period, multiplied by 184/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period). May reflect amounts waived and/or reimbursed. Without any $1,000 (for example, an $8,600 account value divided by $1,000 waivers and/or reimbursements, expenses would have been higher. 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Non-U.S. Fund 55 Russell Investment Funds Non-U.S. Fund Schedule of Investments — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 93.8% Crescent Point Energy Corp. 1,275 30 Australia - 0.6% Enbridge, Inc. 1,690 87 Amcor, Ltd. Class A 3,666 40 Husky Energy, Inc. 900 21 Australia & New Zealand Banking Imperial Oil, Ltd. 749 32 Group, Ltd. - ADR 7,619 198 Loblaw Cos., Ltd. 20,565 1,101 BHP Billiton, Ltd. - ADR 9,597 228 Magna International, Inc. Class A 516 56 Brambles, Ltd. 4,724 41 National Bank of Canada 929 40 Commonwealth Bank of Australia - ADR 4,829 336 Pembina Pipeline Corp. 969 35 CSL, Ltd. 1,448 102 Power Corp. of Canada 1,080 30 Insurance Australia Group, Ltd. 6,812 35 Rogers Communications, Inc. Class B 1,103 43 National Australia Bank, Ltd. - ADR 6,292 171 Royal Bank of Canada - GDR 3,545 245 Orica, Ltd. 25,917 398 Shaw Communications, Inc. Class B 1,091 29 Origin Energy, Ltd. 2,247 21 Suncor Energy, Inc. 43,873 1,394 Santos, Ltd. 2,837 19 Toronto Dominion Bank 5,508 263 Scentre Group(Æ)(ö) 15,532 44 TransCanada Corp. 2,123 104 Suncorp Group, Ltd. 3,547 40 Valeant Pharmaceuticals International, Telstra Corp., Ltd. 12,751 62 Inc.(Æ) 9,222 1,320 Wesfarmers, Ltd. 3,376 114 12,798 Westfield Corp.(Æ)(ö) 6,053 44 Westpac Banking Corp. 8,512 229 Cayman Islands - 1.0% Woodside Petroleum, Ltd. 1,874 58 Alibaba Group Holding, Ltd. - ADR(Æ) 9,248 961 Woolworths, Ltd. 3,781 94 Baidu, Inc. - ADR(Æ) 5,057 1,153 2,274 MGM China Holdings, Ltd. 340,400 858 NetEase, Inc. - ADR 8,118 805 Austria - 0.4% 3,777 Erste Group Bank AG 60,200 1,380 Czech Republic - 0.2% Belgium - 0.5% CEZ AS 31,100 799 Anheuser-Busch InBev NV 11,219 1,262 KBC Groep NV(Æ) 11,398 633 Denmark - 2.2% 1,895 AP Moeller - Maersk A/S Class A 11 21 AP Moeller - Maersk A/S Class B 20 40 Bermuda - 0.4% Carlsberg A/S Class B 7,607 591 Li & Fung, Ltd. 906,000 847 Coloplast A/S Class B 16,844 1,418 PartnerRe, Ltd. 5,589 638 Danske Bank A/S 116,901 3,146 1,485 Novo Nordisk A/S Class B 37,732 1,596 Novozymes A/S Class B 706 30 Brazil - 0.9% TDC A/S 209,600 1,597 Embraer SA - ADR(Ñ) 52,000 1,916 8,439 Itau Unibanco Holding SA - ADR 58,958 767 Kroton Educacional SA 107,200 618 Finland - 0.4% 3,301 Fortum OYJ 1,231 27 Kone OYJ Class B 1,009 46 Canada - 3.4% Sampo Oyj Class A 31,471 1,475 Alimentation Couche-Tard, Inc. Class B 43,806 1,835 1,548 ARC Resources, Ltd. 911 20 Bank of Montreal 1,931 137 France - 9.1% Bank of Nova Scotia (The) 3,615 206 Air Liquide SA Class A 16,776 2,070 BCE, Inc. 1,208 55 Bouygues SA - ADR 34,425 1,242 Brookfield Asset Management, Inc. Class Bureau Veritas SA 18,299 404 A(Æ) 38,200 1,914 Capital Gemini SA 40,803 2,906 Brookfield Asset Management, Inc. Casino Guichard Perrachon SA(Æ) 3,900 359 Class A 1,455 73 Christian Dior SA 139 24 Canadian Imperial Bank of Commerce(Þ) 822 71 Credit Agricole SA 72,043 926 Canadian National Railway Co.(Æ)(Þ) 35,052 2,414 Danone SA 30,667 2,017 Canadian National Railway Co. 2,196 151 Dassault Systemes SA 7,561 460 Canadian Natural Resources, Ltd. 3,284 102 Essilor International SA 628 70 Canadian Oil Sands, Ltd. 1,404 13 Faurecia 32,155 1,196 Canadian Pacific Railway, Ltd. 409 79 GDF Suez 52,932 1,236 Cenovus Energy, Inc. 1,140 24 Hermes International 563 201 CI Financial Corp. 31,445 874 Legrand SA - ADR 19,222 1,007 See accompanying notes which are an integral part of the financial statements. 56 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ L'Oreal SA 638 107 Tencent Holdings, Ltd.(Æ) 76,200 1,093 LVMH Moet Hennessy Louis Vuitton 9,581 SA - ADR(Ñ) 12,393 1,960 Natixis SA 66,883 440 Hungary - 0.2% Pernod Ricard SA 17,857 1,980 OTP Bank PLC 46,650 674 Publicis Groupe SA - ADR 15,728 1,127 Rallye SA 38,785 1,359 India - 1.4% HDFC Bank, Ltd. - ADR(Ñ) 42,544 2,160 Safran SA 665 41 Housing Development Finance Corp., Sanofi - ADR 41,535 3,786 Ltd. 69,108 1,236 Schneider Electric SE(Æ) 49,275 3,580 Reliance Industries, Ltd. 34,648 487 Sodexo SA 278 27 Tata Motors, Ltd. - ADR 34,146 1,444 Total SA 66,002 3,403 5,327 Unibail-Rodamco SE(ö) 133 34 Valeo SA 6,860 854 Indonesia - 0.5% Vallourec SA 52,544 1,435 Bank Rakyat Indonesia Persero Tbk PT 1,606,000 1,495 Vinci SA 1,672 91 Telekomunikasi Indonesia Persero Tbk Vivendi SA - ADR(Æ) 1,803 45 PT 1,533,200 352 34,387 1,847 Germany - 7.3% Ireland - 1.1% Adidas AG 629 44 CRH PLC 80,500 1,913 Allianz SE 630 105 Kerry Group PLC Class A 384 26 BASF SE 2,374 201 Ryanair Holdings PLC - ADR(Æ) 20,052 1,429 Bayer AG 32,997 4,512 XL Group PLC Class A 25,200 866 Bayerische Motoren Werke AG 11,930 1,296 4,234 Beiersdorf AG(Æ) 18,071 1,473 Bidvest Group, Ltd.(Æ) 38,364 1,003 Israel - 1.5% Continental AG 10,668 2,265 Check Point Software Technologies, Ltd. Daimler AG 33,100 2,763 (Æ) 20,589 1,617 Deutsche Boerse AG 46,458 3,329 Teva Pharmaceutical Industries, Ltd. Deutsche Post AG 2,627 86 - ADR 69,377 3,991 Fresenius Medical Care AG & Co. KGaA 626 47 Teva Pharmaceutical Industries, Ltd. 1,380 79 Fresenius SE & Co. KGaA 1,091 57 5,687 Henkel AG & Co. KGaA 309 30 Linde AG 10,232 1,909 Italy - 1.6% Merck KGaA 16,671 1,581 Enel SpA 196,150 877 MTU Aero Engines AG 4,195 366 ENI SpA - ADR 154,144 2,692 Muenchener Rueckversicherungs- Intesa Sanpaolo SpA 564,717 1,633 Gesellschaft AG in Muenchen 504 101 Snam Rete Gas SpA 6,035 30 ProSiebenSat.1 Media AG 26,387 1,112 Telecom Italia SpA(Æ) 879,650 933 Rational AG 1,744 548 6,165 SAP SE - ADR 25,325 1,790 Japan - 12.8% Siemens AG 14,980 1,698 Amada Co., Ltd. 93,900 805 Volkswagen AG 6,866 1,496 Asahi Group Holdings, Ltd. 1,100 34 27,812 Astellas Pharma, Inc. 115,600 1,609 Hong Kong - 2.5% Canon, Inc. 61,500 1,953 AIA Group, Ltd. 590,400 3,250 Dai-ichi Life Insurance Co., Ltd. (The) 47,150 715 Cheung Kong Holdings, Ltd. 3,000 50 Daikin Industries, Ltd. 24,500 1,580 China Mobile, Ltd. 152,000 1,786 Daito Trust Construction Co., Ltd. 6,700 759 China Overseas Land & Investment, Ltd. 280,000 826 Denso Corp. 44,800 2,089 CLP Holdings, Ltd. 5,500 48 Eisai Co., Ltd. 700 27 Global Brands Group Holdings, Ltd.(Æ) 2,396,000 468 FANUC Corp. 14,300 2,360 Guangdong Investment, Ltd. 541,700 705 Fuji Electric Co., Ltd. 13,000 52 Hang Seng Bank, Ltd. 2,200 37 Fuji Heavy Industries, Ltd. 43,900 1,546 Hong Kong & China Gas Co., Ltd. 18,360 42 Hitachi, Ltd. 271,000 1,983 Lenovo Group, Ltd. 892,000 1,163 Honda Motor Co., Ltd. 128,700 3,743 Link REIT (The)(ö) 7,000 44 Hoya Corp. 89,200 2,987 Power Assets Holdings, Ltd. 4,000 39 Inpex Corp. 83,600 928 Sun Hung Kai Properties, Ltd. 2,000 30 Isuzu Motors, Ltd. 40,500 494 See accompanying notes which are an integral part of the financial statements. Non -U.S. Fund 57 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ ITOCHU Corp. 101,100 1,081 Orkla ASA 160,300 1,092 Japan Tobacco, Inc. 32,300 887 Statoil ASA Class N 3,152 55 Kao Corp. 35,000 1,381 TE Connectivity, Ltd. 45,710 922 KDDI Corp. 17,200 1,076 2,976 Keyence Corp. 2,700 1,196 Kyocera Corp. 20,100 921 Russia - 0.3% Mabuchi Motor Co., Ltd. 42,000 1,655 Gazprom OAO - ADR(Æ) 243,440 1,126 Mitsubishi Corp. 2,500 46 Sberbank of Russia - ADR 48,856 196 Mitsubishi UFJ Financial Group, Inc. 156,700 859 Sberbank of Russia - ADR(Æ) 488 2 MS&AD Insurance Group Holdings, Inc. 17,700 420 1,324 Murata Manufacturing Co., Ltd. 9,200 1,005 Singapore - 1.8% Nippon Telegraph & Telephone Corp. 1,100 57 DBS Group Holdings, Ltd. 125,000 1,930 Nitori Holdings Co., Ltd. 13,900 747 Jardine Cycle & Carriage, Ltd. 71,500 2,296 NTT DOCOMO, Inc. 58,400 855 Keppel Corp., Ltd. - ADR 4,000 27 ORIX Corp. 103,700 1,296 Oversea-Chinese Banking Corp., Ltd. 7,875 62 Recruit Holdings Co., Ltd. 8,100 229 Singapore Telecommunications, Ltd. 169,000 496 Secom Co., Ltd. 18,300 1,051 United Overseas Bank, Ltd. 118,100 2,183 Seven & i Holdings Co., Ltd. 1,400 50 6,994 Shin-Etsu Chemical Co., Ltd. 42,000 2,733 SMC Corp. 4,100 1,068 South Africa - 0.3% Sompo Japan Nipponkoa Holdings, Inc. 25,600 643 Discovery Holdings, Ltd. 132,149 1,262 Sumitomo Corp. 132,000 1,356 Sumitomo Mitsui Financial Group, Inc. 71,700 2,591 South Korea - 1.0% Takeda Pharmaceutical Co., Ltd. 2,100 87 Hana Financial Group, Inc. 25,755 744 Terumo Corp. 36,000 820 Hankook Tire Co., Ltd.(Æ) 21,500 1,023 Tokyo Gas Co., Ltd. 6,000 32 Samsung Electronics Co., Ltd. 801 963 Toyota Motor Corp. 14,500 904 Shinhan Financial Group Co., Ltd.(Æ) 27,071 1,086 48,710 3,816 Jersey - 1.5% Spain - 1.4% Delphi Automotive PLC 11,744 854 Amadeus IT Holding SA Class A 57,627 2,290 Experian PLC 2,901 49 Banco Santander SA - ADR 267,675 2,238 Wolseley PLC - ADR 1,378 78 Iberdrola SA 8,470 57 WPP PLC 224,917 4,667 Inditex SA(Æ) 3,750 107 5,648 Indra Sistemas SA 40,975 397 Telefonica SA - ADR(Æ) 2,503 36 Luxembourg - 0.0% 5,125 SES SA 885 32 Tenaris SA 1,276 19 Sweden - 1.4% 51 Assa Abloy AB Class B 1,058 56 Atlas Copco AB Class A 49,656 1,383 Netherlands - 6.5% Atlas Copco AB Class B 1,129 29 Aegon NV 265,800 1,994 Electrolux AB 17,495 513 Akzo Nobel NV 34,418 2,387 Hennes & Mauritz AB Class B 29,162 1,210 Delta Lloyd NV 99,500 2,187 Hexagon AB Class B 11,672 361 Heineken NV 11,324 804 Nordea Bank AB 4,647 54 ING Groep NV(Æ) 455,699 5,901 Sandvik AB 144,800 1,409 Koninklijke Ahold NV(Æ) 2,010 36 Svenska Cellulosa AB SCA Class B 1,801 39 Koninklijke KPN NV 415,700 1,311 Svenska Handelsbanken AB Class A 1,445 67 Koninklijke Philips NV 120,722 3,505 Telefonaktiebolaget LM Ericsson Class B 7,416 90 NN Group NV(Æ) 38,535 1,148 TeliaSonera AB 6,712 43 NXP Semiconductors NV(Æ) 11,833 904 5,254 Randstad Holding NV(Æ) 34,604 1,664 Reed Elsevier NV(Æ) 20,765 496 Switzerland - 10.0% STMicroelectronics NV 164,450 1,226 ABB, Ltd.(Æ) 100,307 2,122 Unilever NV 25,612 1,006 ABB, Ltd. - ADR(Æ) 25,500 539 24,569 ACE, Ltd. 8,750 1,005 Actelion, Ltd.(Æ) 10,606 1,220 Norway - 0.8% Adecco SA(Æ) 9,869 676 DNB ASA 61,500 907 Cie Financiere Richemont SA 1,503 133 See accompanying notes which are an integral part of the financial statements. 58 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Credit Suisse Group AG(Æ) 124,562 3,122 Diageo PLC 55,501 1,592 GAM Holding AG(Æ) 25,726 463 DS Smith PLC Class F 488,450 2,434 Geberit AG 4,449 1,512 Ensco PLC Class A 537 16 Givaudan SA(Æ) 27 48 GlaxoSmithKline PLC - ADR 165,039 3,531 Helvetia Holding AG 800 379 Hays PLC 154,877 347 Julius Baer Group, Ltd.(Æ) 21,776 994 HSBC Holdings PLC 728,751 6,887 Kuehne & Nagel International AG 4,042 549 HSBC Holdings PLC - ADR(Æ)(Ñ) 1,400 66 Lonza Group AG(Æ) 10,100 1,138 Imperial Tobacco Group PLC 109,700 4,803 Nestle SA 67,766 4,968 Intercontinental Hotels Group PLC(Æ) 29,994 1,202 Novartis AG 56,215 5,171 Johnson Matthey PLC 501 26 OC Oerlikon Corp. AG(Æ) 90,800 1,136 Kingfisher PLC 84,206 443 Partners Group Holding AG 4,757 1,380 Land Securities Group PLC(ö) 2,069 37 Roche Holding AG 13,584 3,682 National Grid PLC 143,594 2,047 SGS SA 16 33 Next PLC 453 48 Sika AG 45 132 Prudential PLC 29,796 686 Sonova Holding AG 5,479 803 Reckitt Benckiser Group PLC 29,242 2,360 Swatch Group AG (The) Class B 89 40 Reed Elsevier PLC 100,050 1,702 Swiss Life Holding AG(Æ) 6,700 1,583 Rio Tinto PLC(Æ) 24,890 1,147 Swisscom AG 68 36 Rolls-Royce Holdings PLC(Æ) 64,751 872 Syngenta AG 274 88 Royal Bank of Scotland Group PLC(Æ) 195,545 1,187 TE Connectivity, Ltd. 977 62 Royal Dutch Shell PLC Class A 172,228 5,761 UBS Group AG(Æ) 180,691 3,106 Royal Dutch Shell PLC Class B 7,282 250 Zurich Insurance Group AG(Æ) 6,398 2,003 RSA Insurance Group PLC(Æ) 108,606 731 38,123 SABMiller PLC - ADR 2,845 147 Scottish & Southern Energy PLC 1,077 27 Taiwan - 1.5% Shire PLC - ADR(Æ) 1,764 125 Hon Hai Precision Industry Co., Ltd. 573,594 1,581 Sky PLC 82,773 1,152 MediaTek, Inc. 57,000 830 Smith & Nephew PLC 2,723 50 Taiwan Semiconductor Manufacturing Smiths Group PLC 54,468 922 Co., Ltd. - ADR 91,945 2,058 St. James's Place PLC 94,756 1,191 Teco Electric and Machinery Co., Ltd. 1,196,900 1,129 Standard Chartered PLC 62,191 933 5,598 Tesco PLC 21,220 62 Thailand - 0.5% Travis Perkins PLC 82,850 2,385 Charoen Pokphand Foods PCL 1,969,200 1,630 Unilever PLC 3,921 159 Kasikornbank PCL Class R 44,800 311 United Utilities Group PLC 1,806 26 1,941 Vodafone Group PLC 691,086 2,368 Whitbread PLC 500 37 United Kingdom - 17.3% 65,494 Amec Foster Wheeler PLC - GDR 29,900 391 ARM Holdings PLC 25,424 391 United States - 1.5% Associated British Foods PLC 1,094 53 Autoliv, Inc. 246 26 AstraZeneca PLC - ADR(Æ) 16,771 1,180 Individual, Inc.(Æ) 23,781 55 Aviva PLC 135,361 1,014 Joy Global, Inc. 27,800 1,293 Babcock International Group PLC 1,451 24 NCR Corp.(Æ) 10,396 303 BAE Systems PLC 4,995 36 News Corp. Class A(Æ) 76,275 1,197 Barclays PLC 860,846 3,237 News Corp. Class B(Æ) 35,235 531 BG Group PLC 133,161 1,773 Philip Morris International, Inc. 9,600 782 BHP Billiton PLC 1,901 41 Yum! Brands, Inc. 22,389 1,632 BP PLC 345,629 2,195 5,819 British American Tobacco PLC 5,581 303 Total Common Stocks British Land Co. PLC (The)(ö) 2,635 32 (cost $306,321) 356,114 BT Group PLC 23,715 147 Bunzl PLC 965 26 Preferred Stocks - 0.1% Burberry Group PLC 1,029 26 Brazil - 0.1% Capita PLC 1,986 33 Usinas Siderurgicas de Minas Gerais Carillion PLC 76,100 394 SA(Æ) 238,675 453 Centrica PLC 15,062 65 Compass Group PLC(Æ) 299,080 5,099 Dairy Crest Group PLC 165,109 1,275 See accompanying notes which are an integral part of the financial statements. Non -U.S. Fund 59 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Principal Fair Amount ($) Value or Shares $ Germany - 0.0% Henkel AG & Co. KGaA 519 56 United Kingdom - 0.0% Rolls-Royce Holdings PLC(Æ) 412,920 1 Total Preferred Stocks (cost $1,007) 510 Short -Term Investments - 5.3% United States - 5.3% Russell U.S. Cash Management Fund 20,164,491 (8) 20,164 Total Short-Term Investments (cost $20,164) 20,164 Other Securities - 0.7% Russell U.S. Cash Collateral Fund(×) 2,425,664 (8) 2,426 Total Other Securities (cost $2,426) 2,426 Total Investments 99.9% (identified cost $329,918) 379,214 Other Assets and Liabilities, Net - 0.1% 461 Net Assets - 100.0% 379,675 See accompanying notes which are an integral part of the financial statements. 60 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — December 31, 2014 Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions CAC 40 Index Futures 47 EUR 2,010 01/15 141 DAX Index Futures 8 EUR 1,969 03/15 107 EURO STOXX 50 Index Futures 132 EUR 4,136 03/15 131 FTSE 100 Index Futures 40 GBP 2,609 03/15 161 Hang Seng Index Futures 5 HKD 5,912 01/15 9 NIKKEI Index Futures 151 JPY 1,306,905 03/15 (259 ) S&P/TSX 60 Index Futures 15 CAD 2,555 03/15 117 SPI 200 Index Futures 13 AUD 1,749 03/15 69 TOPIX Index Futures 35 JPY 492,625 03/15 7 Short Positions MSCI Emerging Markets Mini Index Futures 239 USD 11,445 03/15 (219 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 264 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 52 GBP 34 01/05/15 — Bank of America USD 285 HKD 2,210 03/18/15 — Bank of New York USD 1,467 CAD 1,675 03/18/15 (27 ) Bank of New York USD 1,907 JPY 228,890 03/18/15 5 Bank of New York CAD 32 USD 27 01/06/15 — Bank of New York NOK 764 USD 102 01/02/15 — BNP Paribas USD 82 AUD 100 03/18/15 — BNP Paribas USD 86 CAD 100 03/18/15 — BNP Paribas USD 375 EUR 300 03/18/15 (12 ) BNP Paribas USD 94 GBP 60 03/18/15 (1 ) BNP Paribas USD 85 JPY 10,000 03/18/15 (2 ) Citibank USD 81 AUD 100 03/18/15 — Citibank USD 82 AUD 100 03/18/15 — Citibank USD 86 CAD 100 03/18/15 — Citibank USD 128 CAD 150 03/18/15 — Citibank USD 871 EUR 700 03/18/15 (24 ) Citibank USD 155 GBP 100 03/18/15 1 Citibank USD 313 GBP 200 03/18/15 (1 ) Citibank USD 129 HKD 1,000 03/18/15 — Citibank USD 249 JPY 30,000 03/18/15 2 Citibank USD 340 JPY 40,000 03/18/15 (6 ) Goldman Sachs USD 64 GBP 41 01/02/15 — Goldman Sachs USD 186 GBP 120 01/02/15 — Goldman Sachs USD 292 GBP 188 01/02/15 1 Goldman Sachs CHF 213 USD 215 01/05/15 1 Goldman Sachs HKD 14 USD 2 01/02/15 — JPMorgan Chase USD 1,091 AUD 1,313 03/18/15 (24 ) JPMorgan Chase USD 3,215 GBP 2,055 03/18/15 (14 ) Royal Bank of Canada USD 7,085 EUR 5,719 03/18/15 (161 ) Standard Chartered USD 285 HKD 2,210 03/18/15 — State Street USD 81 AUD 100 03/18/15 — State Street USD 82 AUD 100 03/18/15 (1 ) State Street USD 86 CAD 100 03/18/15 — State Street USD 122 EUR 100 03/18/15 (1 ) State Street USD 125 EUR 100 03/18/15 (3 ) State Street USD 245 EUR 200 03/18/15 (2 ) State Street USD 305 EUR 250 03/18/15 (1 ) State Street USD 141 GBP 90 01/02/15 — State Street USD 155 GBP 100 03/18/15 — State Street USD 53 JPY 6,330 01/07/15 — State Street USD 83 JPY 10,000 03/18/15 — State Street USD 84 JPY 10,000 03/18/15 (1 ) State Street AUD 100 USD 81 03/18/15 — State Street BRL 40 USD 15 01/06/15 — See accompanying notes which are an integral part of the financial statements. Non -U.S. Fund 61 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — December 31, 2014 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount Bought (Depreciation) Counterparty Sold Settlement Date $ State Street CAD 8 USD 7 01/02/15 — State Street CAD 16 USD 14 01/02/15 — State Street CHF 27 USD 27 01/05/15 — State Street EUR 100 USD 123 03/18/15 2 State Street HKD 14 USD 2 01/05/15 — State Street JPY 8,675 USD 72 01/06/15 — State Street JPY 11,340 USD 94 01/06/15 (1 ) State Street JPY 19,643 USD 164 01/07/15 — State Street JPY 10,000 USD 84 03/18/15 1 Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (269 ) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total % of Net Assets Common Stocks Australia $ — $ 2,274 $ — $ 2,274 0.6 Austria — 1,380 — 1,380 0.4 Belgium — 1,895 — 1,895 0.5 Bermuda 638 847 — 1,485 0.4 Brazil 2,683 618 — 3,301 0.9 Canada 12,798 — — 12,798 3.4 Cayman Islands 2,919 858 — 3,777 1.0 Czech Republic — 799 — 799 0.2 Denmark — 8,439 — 8,439 2.2 Finland — 1,548 — 1,548 0.4 France 34 34,353 — 34,387 9.1 Germany — 27,812 — 27,812 7.3 Hong Kong — 9,581 — 9,581 2.5 Hungary — 674 — 674 0.2 India 3,604 1,723 — 5,327 1.4 Indonesia — 1,847 — 1,847 0.5 Ireland 2,295 1,939 — 4,234 1.1 Israel 5,608 79 — 5,687 1.5 Italy — 6,165 — 6,165 1.6 Japan — 48,710 — 48,710 12.8 Jersey 854 4,794 — 5,648 1.5 Luxembourg — 51 — 51 — * Netherlands 904 23,665 — 24,569 6.5 Norway — 2,976 — 2,976 0.8 Russia 2 1,322 — 1,324 0.3 Singapore — 6,994 — 6,994 1.8 South Africa — 1,262 — 1,262 0.3 South Korea — 3,816 — 3,816 1.0 Spain — 5,125 — 5,125 1.4 Sweden — 5,254 — 5,254 1.4 Switzerland 4,712 33,411 — 38,123 10.0 Taiwan 2,058 3,540 — 5,598 1.5 Thailand — 1,941 — 1,941 0.5 United Kingdom 82 65,412 — 65,494 17.3 United States 5,819 — — 5,819 1.5 Preferred Stocks — 509 1 510 0.1 Short-Term Investments — 20,164 — 20,164 5.3 Other Securities — 2,426 — 2,426 0.7 Total Investments 45,010 334,203 1 379,214 99.9 Other Assets and Liabilities, Net 0.1 100.0 See accompanying notes which are an integral part of the financial statements. 62 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued  December 31, 2014 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total % of Net Assets Other Financial Instruments Futures Contracts   Foreign Currency Exchange Contracts (5 ) )  ) ) Total Other Financial Instruments ** $ $ ) $  $ (5 ) *Less than .05% of net assets. ** Futures and foreign currency exchange contract values reflect the unrealized appreciation/depreciation on the instruments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended December 31, 2014, see note 2 in the Notes to Financial Statements. Investments in which significant unobservable inputs (Level 3) were used in determining a fair value for the period ended December 31, 2014 were less than 1% of net assets. See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 63 Russell Investment Funds Non-U.S. Fund Fair Value of Derivative Instruments — December 31, 2014 Amounts in thousands Foreign Equity Currency Derivatives not accounted for as hedging instruments Contracts Contracts Location: Statement of Assets and Liabilities - Assets Unrealized appreciation on foreign currency exchange contracts $ — $ 13 Variation margin on futures contracts* 742 — Total $ 742 $ 13 Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts* $ 478 $ — Unrealized depreciation on foreign currency exchange contracts — 282 Total $ 478 $ 282 Foreign Equity Currency Derivatives not accounted for as hedging instruments Contracts Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ 2,657 $ — Foreign currency-related transactions** — (1,574 ) Total $ 2,657 $ (1,574 ) Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Futures contracts $ (1,027 ) $ — Foreign currency-related transactions*** — (172 ) Total $ (1,027 ) $ (172 ) * Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. ** Only includes net realized gain (loss) on forward and spot contracts. May differ from the net realized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. *** Only includes change in unrealized gain (loss) on forward and spot contracts. May differ from the net change in unrealized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 64 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Balance Sheet Offsetting of Financial and Derivative Instruments — December 31, 2014 Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Securities on Loan* Investments, at fair value $ 2,354 $— $ 2,354 Foreign Currency Exchange Contracts Unrealized appreciation on foreign currency exchange contracts 13 13 Futures Contracts Variation margin on futures contracts 42 42 Total $ 2,409 $— $ 2,409 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Bank of New York $ 5 $ 5 $ — $ — Barclays 1,842 — 1,842 — Citigroup 3 3 — — Credit Suisse 39 — 39 — Deutsche Bank 411 — 411 — Goldman Sachs 2 — — 2 JPMorgan Chase 61 — 61 — Morgan Stanley 42 — — 42 State Street 4 4 — — Total $ 2,409 $ 12 $ 2,353 $ 44 See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 65 Russell Investment Funds Non-U.S. Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued —December 31, 2014 Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 39 $ — $ 39 Foreign Currency Exchange Contracts Unrealized depreciation on foreign currency exchange contracts 282 — 282 Total $ 321 $ — $ 321 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^ Net Amount Bank of New York $ 28$5 $ — $ 23 BNP Paribas 15— — 15 Citigroup 313 — 28 JPMorgan Chase 38 — — 38 Morgan Stanley 38 — 38 — Royal Bank of Canada 159 — — 159 State Street 124 — 8 Total $ 321 $12 $ 38 $ 271 * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 66 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Statement of Assets and Liabilities — December 31, 2014 Amounts in thousands Assets Investments, at identified cost $ 329,918 Investments, at fair value(*)(>) 379,214 Cash (restricted)(a) 2,900 Foreign currency holdings(^) 89 Unrealized appreciation on foreign currency exchange contracts 13 Receivables: Dividends and interest 452 Dividends from affiliated Russell funds 1 Investments sold 743 Fund shares sold 42 Foreign capital gains taxes recoverable 294 Variation margin on futures contracts 42 Total assets 383,790 Liabilities Payables: Due to custodian 1 Investments purchased 789 Fund shares redeemed 134 Accrued fees to affiliates 298 Other accrued expenses 129 Variation margin on futures contracts 39 Deferred capital gains tax liability 17 Unrealized depreciation on foreign currency exchange contracts 282 Payable upon return of securities loaned 2,426 Total liabilities 4,115 Net Assets $ 379,675 Net Assets Consist of: Undistributed (overdistributed) net investment income $ 2,394 Accumulated net realized gain (loss) (51,037 ) Unrealized appreciation (depreciation) on: Investments (net of deferred tax liability for foreign capital gains taxes) 49,279 Futures contracts 264 Foreign currency-related transactions (310 ) Shares of beneficial interest 329 Additional paid-in capital 378,756 Net Assets $ 379,675 Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ 11.54 Net assets $ 379,674,838 Shares outstanding ($.01 par value) 32,909,770 Amounts in thousands (^) Foreign currency holdings - cost $ 100 (*) Securities on loan included in investments $ 2,354 (>) Investments in affiliates, Russell U.S. Cash Management Fund and Russell U.S. Cash Collateral Fund $ 22,590 (a) Cash Collateral for Futures $ 2,900 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 67 Russell Investment Funds Non-U.S. Fund Statement of Operations  For the Period Ended December 31, 2014 Amounts in thousands Investment Income Dividends $ Dividends from affiliated Russell funds 16 Securities lending income Less foreign taxes withheld ) Total investment income Expenses Advisory fees Administrative fees Custodian fees Transfer agent fees 18 Professional fees 84 Trustees fees 10 Printing fees 71 Miscellaneous 62 Expenses before reductions Expense reductions ) Net expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments (net of deferred tax liability for foreign capital gains taxes) Futures contracts Foreign currency-related transactions ) Net realized gain (loss) Net change in unrealized appreciation (depreciation) on: Investments (net of deferred tax liability for foreign capital gains taxes) ) Futures contracts ) Foreign currency-related transactions ) Other investments (3 ) Net change in unrealized appreciation (depreciation) ) Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Assets from Operations $ ) See accompanying notes which are an integral part of the financial statements. 68 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Statements of Changes in Net Assets For the Periods Ended December 31, Amounts in thousands Increase (Decrease) in Net Assets Operations Net investment income (loss) $ $ Net realized gain (loss) Net change in unrealized appreciation (depreciation) ) Net increase (decrease) in net assets from operations ) Distributions From net investment income ) ) Net decrease in net assets from distributions ) ) Share Transactions* Net increase (decrease) in net assets from share transactions ) Total Net Increase (Decrease) in Net Assets ) Net Assets Beginning of period End of period $ $ Undistributed (overdistributed) net investment income included in net assets $ $ * Share transaction amounts (in thousands) for the periods ended December 31, 2014 and December 31, 2013 were as follows: Shares Dollars Shares Dollars Proceeds from shares sold $ $ Proceeds from reinvestment of distributions Payments for shares redeemed ) Total increase (decrease) ) $ ) $ See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 69 Russell Investment Funds Non-U.S. Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Beginning of Investment and Unrealized Investment from Net $ Period Income (Loss) (a)(b) Gain (Loss) Operations Investment Income Total Distributions December 31, 2014 12.32 .26 (.80 ) (.54 ) (.24 ) (.24 ) December 31, 2013 10.31 .18 2.05 2.23 (.22 ) (.22 ) December 31, 2012 8.75 .18 1.55 1.73 (.17 ) (.17 ) December 31, 2011 10.21 .17 (1.46 ) (1.29 ) (.17 ) (.17 ) December 31, 2010 9.25 .12 .92 1.04 (.08 ) (.08 ) See accompanying notes which are an integral part of the financial statements. 70 Non-U.S. Fund % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % End of Total End of Period Net Assets, Net Assets, to Average Portfolio Period Return (d) (000 ) Gross Net (b) Net Assets (b) Turnover Rate 11.54 (4.45 ) 379,675 1.08 1.03 2.13 32 12.32 21.91 428,517 1.04 .99 1.76 36 10.31 19.81 356,856 1.07 1.01 1.94 47 8.75 (12.88 ) 329,578 1.10 1.04 1.74 49 10.21 11.42 366,870 1.12 1.06 1.30 49 See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 71 Russell Investment Funds Core Bond Fund Portfolio Management Discussion and Analysis  December 31, 2014 (Unaudited) 72 Core Bond Fund Russell Investment Funds Core Bond Fund Portfolio Management Discussion and Analysis, continued  December 31, 2014 (Unaudited) The Core Bond Fund (the Fund) employs a multi-manager of-benchmark exposure to, and security selection within, non- approach whereby portions of the Fund are allocated to different agency mortgages was another key positive contributor, as the money managers. Fund assets not allocated to money managers sector proved resilient to the volatility that shook other high- are managed by Russell Investment Management Company yielding asset classes. (RIMCo), the Funds advisor. RIMCo may change the allocation Yield curve positioning was mixed during the year, as an of the Funds assets among money managers at any time. An underweight position to longer-maturity duration in the first half exemptive order from the Securities and Exchange Commission of the year detracted while the yield curve flattened, only to be (SEC) permits RIMCo to engage or terminate a money manager offset by gains as positioning was later reversed. at any time, subject to approval by the Funds Board, without a shareholder vote. Pursuant to the terms of the exemptive order, the How did the investment strategies and techniques employed Fund is required to notify its shareholders within 90 days of when by the Fund and its money managers affect its benchmark- a money manager begins providing services. As of December 31, relative performance? 2014, the Fund had five money managers. Macro Currency Group (Macro) outperformed the Funds What is the Funds investment objective? benchmark for the fiscal year. The largest driver of outperformance The Fund seeks to provide current income, and as a secondary was Macros sustained long position to the USD during the year, objective, capital appreciation. particularly during the second half, and offsetting short positions to the Japanese yen (JPY), Australian dollar (AUD) and euro How did the Fund perform relative to its benchmark for the (EUR). fiscal year ended December 31, 2014? Metropolitan West Asset Management, LLC (MetWest) For the fiscal year ended December 31, 2014, the Fund gained outperformed the Funds benchmark for the fiscal year. A large 5.55%. This is compared to the Funds benchmark, the Barclays overweight to, and security selection within, the non-agency U.S. Aggregate Bond Index, which gained 5.97% during the same mortgage sector was the key driver of outperformance. An period. The Funds performance includes operating expenses, offsetting underweight to corporate credit risk further buoyed whereas index returns are unmanaged and do not include benchmark-relative returns. A key detractor during the year was expenses of any kind. MetWests persistent short USD duration position. For the fiscal year ended December 31, 2014, Morningstar ® Logan Circle Partners, L.P. (Logan Circle) outperformed the Insurance Intermediate-Term Bond, a group of funds that Funds benchmark for the fiscal year. Security selection generally Morningstar considers to have investment strategies similar to drove outperformance, particularly within corporate as well those of the Fund, gained 5.48%. This return serves as a peer as commercial and residential mortgage sectors. Yield curve comparison and is expressed net of operating expenses. positioning was also moderately positive. From a sector allocation perspective, an overweight to corporate credit overall, particularly How did the market conditions described in the Market among lower-quality, high yield securities, was negative. Summary report affect the Funds performance? Sector allocation generally had a negative benchmark-relative Pacific Investment Management Company (PIMCO) was impact for the Fund, as two key exposures weighed on returns. terminated in October 2014 and underperformed the Funds First, an out-of-benchmark allocation to high yield corporate benchmark for the portion of the fiscal year in which it was a credit detracted as corporate credit in general underperformed money manager in the Fund. Adverse yield curve and duration other sectors, and particularly lower-quality corporate bonds positioning was a key driver of underperformance, namely a due to commodity price weakness and heightened illiquidity significant short position to longer-maturity duration. Security concerns especially toward the end of the year. In addition, a selection also detracted modestly, particularly among corporate modest overweight to emerging markets also detracted as global securities. Currency positioning was positive over the period. growth concerns, geopolitics (Russia and Ukraine being the most Colchester Global Investors Limited (Colchester) notable), and, later in the year, commodity prices took a toll on underperformed the Funds benchmark for the fiscal year. performance. Underperformance was driven by currency positioning. While no The Funds long U.S. dollar (USD) position, held through most single trade drove performance, a long USD position early in the of the year, was a significant positive contributor, particularly in year against Australasian currencies was notably negative. The the latter half of the year as other currencies depreciated amid fourth quarter also saw significant underperformance, from long a weaker international economic outlook and more supportive positions in the Norwegian krone, Mexican peso, and Swedish monetary policy, most notably in Europe and Japan. An out- krona against shorts to the U.K. pound, Hong Kong dollar and EUR. Core Bond Fund 73 Russell Investment Funds Core Bond Fund Portfolio Management Discussion and Analysis, continued — December 31, 2014 (Unaudited) RIMCo manages the portion of the Fund’s assets that RIMCo These tilts detracted modestly during the period due to RIMCo’s determines not to allocate to the money managers. Assets not U.S. Treasury futures selections. allocated to managers include the Fund’s liquidity reserves and assets which may be managed directly by RIMCo to modify the Describe any changes to the Fund’s structure or the money Fund’s overall portfolio characteristics to seek to achieve the manager line-up. desired risk/return profile for the Fund. RIMCo implemented the currency positioning strategy described above in March 2014 and in connection with this, reduced the During the period, RIMCo utilized futures and swaps to seek to Fund’s allocations to PIMCO and MetWest. achieve the Fund benchmark’s duration exposures with respect to the portion of the Fund allocated to cash reserves. While this was In October 2014, RIMCo terminated PIMCO as a money manager a positive in terms of absolute return contribution, it detracted for the Fund and hired Scout Investments, Inc. as a money relative to the benchmark. manager for the Fund. There were some minor re-weightings among managers and strategies within the Fund as a result of In March 2014, RIMCo implemented a three-pronged strategy these changes. to seek to generate active returns through currency positioning by supplementing the Fund’s existing active currency mandate Money Managers as of December 31, with a more mechanistic strategy and to seek to further reduce 2014 Styles the Fund’s reliance on traditional fixed income market risks. This Colchester Global Investors Limited Fully discretionary approach incorporates a currency overlay, an index replication Logan Circle Partners, L.P. Fully discretionary and an enhanced cash strategy. The currency overlay utilizes Macro Currency Group – an investment currency forward contracts to take long and short positions in group within Principal Global Investors global foreign exchange markets. Because the currency overlay LLC* Sector Specialist Metropolitan West Asset Management, LLC Fully discretionary is an out-of-benchmark position, RIMCo implemented an index Scout Investments, Inc. Fully discretionary replication strategy in connection with the currency overlay to provide benchmark-like exposure to its overall strategy. The enhanced cash strategy is designed to provide for modest returns * Principal Global Investors LLC is the asset management arm of the Principal on the cash held in connection with the currency overlay and Financial Group ® (The Principal ® ), which includes various member companies including Principal Global Investors LLC, Principal Global Investors (Europe) index replication strategies, by investing the cash in fixed income Limited, and others. The Macro Currency Group is the specialist currency securities with an average portfolio duration of one year, including investment group within Principal Global Investors. Where used herein, Macro U.S. and non-U.S. corporate debt securities, asset-backed Currency Group means Principal Global Investors LLC. securities and money market securities. For the portion of the The views expressed in this report reflect those of the portfolio fiscal year in which it was employed in the Fund, the currency managers only through the end of the period covered by overlay strategy was positive for Fund performance, most notably the report. These views do not necessarily represent the during the fourth quarter. Overall, the strategy’s long USD and views of RIMCo, or any other person in RIMCo or any other short Swiss franc, AUD and EUR positions drove outperformance, affiliated organization. These views are subject to change while a long position in JPY detracted. The underlying index at any time based upon market conditions or other events, replication strategy was also positive, due to its slightly greater and RIMCo disclaims any responsibility to update the views interest rate sensitivity as yields fell. contained herein. These views should not be relied on Throughout the period, RIMCo also implemented tactical ‘tilts’ as investment advice and, because investment decisions based on its judgments regarding shorter-term opportunities to for a Russell Investment Funds (“RIF”) Fund are based on seek to generate returns and/or mitigate risk by purchasing and numerous factors, should not be relied on as an indication shorting U.S. Treasury futures and currency forward contracts. of investment decisions of any RIF Fund. * Assumes initial investment on January 1, 2005. ** The Barclays U.S. Aggregate Bond Index is an index, with income reinvested, generally representative of intermediate-term government bonds, investment-grade corporate debt securities and mortgage-backed securities. § Annualized. The performance shown in this section does not reflect any Insurance Company Separate Account or Policy Charges. Performance is historical and assumes reinvestment of all dividends and capital gains.Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than when purchased.Past performance is not indicative of future results. 74 Core Bond Fund Russell Investment Funds Core Bond Fund Shareholder Expense Example — December 31, 2014 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”). “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from July 1, 2014 to December 31, 2014. July 1, 2014 $ 1,000.00 $ 1,000.00 Ending Account Value Actual Expenses December 31, 2014 $ 1,018.40 $ 1,021.93 The information in the table under the heading “Actual Expenses Paid During Period* $ 3.31 $ 3.31 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 0.65% (representing the six month period annualized), multiplied by the average together with the amount you invested, to estimate the expenses account value over the period, multiplied by 184/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period). May reflect amounts waived and/or reimbursed. Without any $1,000 (for example, an $8,600 account value divided by $1,000 waivers and/or reimbursements, expenses would have been higher. 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Core Bond Fund 75 Russell Investment Funds Core Bond Fund Schedule of Investments — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Long-Term Investments - 78.4% Series 2006-HE5 Class A5 0.395% due 07/25/36 (Ê) 1,200 998 Asset-Backed Securities - 10.1% Babson CLO, Ltd. Access Group, Inc. Series 2003-A Class A2 1.713% due 07/12/25 470 468 1.220% due 07/01/38 (Ê) 370 364 Bank of America Auto Trust Series 2012-1 Class A3 Ally Auto Receivables Trust 0.780% due 06/15/16 272 272 Series 2011-1 Class A4 2.230% due 03/15/16 (µ) 60 60 Bank of The West Auto Trust Series 2014-1 Class A3 Series 2012-1 Class A4 1.090% due 03/15/19 (Þ) 1,130 1,130 1.210% due 07/15/16 (µ) 575 576 Series 2012-3 Class A3 Bayview Series Financial 2006-A Class Acquisition 1A3 Trust 0.850% due 08/15/16 (µ) 1,377 1,378 5.865% due 02/28/41 190 196 Series 2012-4 Class A3 BMW Vehicle Owner Trust 0.590% due 01/17/17 (µ) 1,613 1,613 Series 2011-A Class A4 Series 2013-1 Class A3 1.030% due 02/26/18 513 513 0.630% due 05/15/17 (µ) 664 664 Brazos Higher Education Authority Series 2014-1 Class A2 Series 2010-1 Class A2 0.480% due 02/15/17 (µ) 1,600 1,598 1.433% due 02/25/35 (Ê) 500 518 Series 2014-2 Class A2 Series 2011-2 Class A3 0.680% due 07/17/17 (µ) 800 799 1.234% due 10/27/36 (Ê) 410 415 Ally Master Owner Trust CarFinance Capital Auto Trust Series 2010-2 Class A Series 2014-1A Class A 4.250% due 04/15/17 (Þ) 495 500 1.460% due 12/17/18 (Þ) 825 826 Series 2012-3 Class A1 CarMax Auto Owner Trust 0.861% due 06/15/17 (Ê) 265 265 Series 2013-1 Class A3 Series 2013-1 Class A2 0.600% due 10/16/17 1,242 1,242 1.000% due 02/15/18 835 836 CCG Receivables Trust Alm Loan Funding Series 2013-1 Class A2 Series 2012-7A Class A1 1.050% due 08/14/20 (Þ) 614 615 1.651% due 10/19/24 (Ê)(Þ) 450 449 Series 2014-1 Class A2 American Express Credit Account 1.060% due 11/15/21 (Þ) 440 439 Master Trust CFC LLC Series 2012-2 Class A Series 2013-1A Class A 0.680% due 03/15/18 350 350 1.650% due 07/17/17 (Þ) 73 73 Series 2012-3 Class A Chase Issuance Trust 0.311% due 03/15/18 (Ê) 225 225 Series 2012-A3 Class A3 American Homes 4 Rent Trust 0.790% due 06/15/17 1,345 1,347 Series 2014-SFR2 Class A Series 2012-A5 Class A5 3.786% due 10/17/36 (Þ) 583 595 0.590% due 08/15/17 650 650 American Money Management Corp. Chesapeake Funding LLC Series 2014-14A Class A1L Series 2012-1A Class A 1.680% due 07/27/26 (µ)(ƒ)(Þ) 500 495 0.907% due 11/07/23 (Ê)(Þ) 662 664 AmeriCredit Automobile Receivables Series 2014-1A Class C Trust 1.357% due 03/07/26 (Ê)(Þ) 200 200 Series 2012-4 Class A3 CIT Education Loan Trust 0.670% due 06/08/17 841 841 Series 2007-1 Class A Series 2012-5 Class A3 0.345% due 03/25/42 (Ê)(Þ) 381 362 0.620% due 06/08/17 424 424 Citibank Credit Card Issuance Trust Series 2013-1 Class B Series 2006-A7 Class A7 1.070% due 03/08/18 1,000 1,001 0.301% due 12/17/18 (Ê) 1,295 1,291 Series 2013-2 Class A2 Citigroup Mortgage Loan Trust, Inc. 0.530% due 11/08/16 146 146 Series 2007-WFH1 Class A3 Series 2013-3 Class A2 0.320% due 01/25/37 (Ê) 705 692 0.680% due 10/11/16 164 164 Series 2007-WFH1 Class A4 Series 2014-1 Class A2 0.370% due 01/25/37 (Ê) 934 867 0.570% due 07/10/17 376 376 Countrywide Asset-Backed Certificates Series 2014-2 Class A2B Series 2007-4 Class A2 0.437% due 10/10/17 (Ê) 1,265 1,265 5.530% due 04/25/47 162 159 Ameriquest Mortgage Securities, Inc. Discover Card Execution Note Trust 0.580% due 07/25/35 889 888 Series 2012-A1 Class A1 Asset Backed Securities Corp. Home 0.810% due 08/15/17 1,270 1,271 Equity DT Auto Owner Trust Series 2005-HE5 Class M3 Series 2013-2A Class A 0.890% due 06/25/35 (Ê) 1,050 977 0.810% due 09/15/16 (Þ) 103 103 See accompanying notes which are an integral part of the financial statements. 76 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Education Loan Asset-Backed Trust I ING Investment Management CLO Series 2013-1 Class B1 1.379% due 04/25/25 500 491 1.155% due 11/25/33 (Ê)(Þ) 1,043 972 JGWPT XXX LLC Educational Funding of the South, Inc. Series 2013-3A Class A Series 2011-1 Class A2 4.080% due 01/17/73 (Þ) 298 318 0.884% due 04/25/35 (Ê) 445 444 JGWPT XXXII LLC EFS Volunteer LLC Series 2014-2A Class A Series 2010-1 Class A2 3.610% due 01/17/73 (Þ) 394 404 1.084% due 10/25/35 (Ê)(Þ) 500 506 JPMorgan Mortgage Acquisition Corp. Exeter Automobile Receivables Trust Series 2007-HE1 Class AF6 Series 2013-1A Class A 4.148% due 03/25/47 1,557 1,217 1.290% due 10/16/17 (Þ) 83 83 Lehman XS Trust Fannie Mae Grantor Trust Series 2006-9 Class A1B Series 2003-T4 Class 2A5 0.330% due 05/25/46 (Ê) 119 98 5.407% due 09/26/33 48 52 Series 2006-13 Class 1A2 Federal Home Loan Mortgage Corp. 0.340% due 09/25/36 (Ê) 116 102 Structured Pass Through Securities Series 2006-19 Class A2 Series 2000-30 Class A5 0.340% due 12/25/36 (Ê) 119 97 7.602% due 12/25/30 32 34 Long Beach Mortgage Loan Trust Ford Credit Auto Lease Trust Series 2004-4 Class M1 Series 2013-A Class A3 1.070% due 10/25/34 (Ê) 1,200 1,136 0.600% due 03/15/16 1,781 1,781 Merrill Lynch First Franklin Mortgage Ford Credit Auto Owner Trust Loan Trust Series 2011-B Class A4 Series 2007-1 Class A2B 1.350% due 12/15/16 167 167 0.340% due 04/25/37 (Ê) 108 63 Series 2012-A Class A3 Series 2007-4 Class 2A2 0.840% due 08/15/16 65 65 0.290% due 07/25/37 (Ê) 763 478 Series 2012-D Class A3 Montana Higher Education Student 0.510% due 04/15/17 345 345 Assistance Corp. Series 2013-A Class A3 Series 2012-1 Class A3 0.550% due 07/15/17 412 411 1.216% due 07/20/43 (Ê) 650 657 Series 2014-A Class A2 Navient Private Education Loan Trust 0.480% due 11/15/16 813 813 Series 2014-AA Class A2A Ford Credit Floorplan Master Owner 2.740% due 02/15/29 (Þ) 795 796 Trust A Navient Student Loan Trust Series 2013-3 Class A2 Series 2014-2 Class A 0.461% due 06/15/17 (Ê) 225 225 0.795% due 03/25/43 (Ê) 972 963 Freddie Mac Reference REMIC Series 2014-3 Class A Series 2006-R007 Class ZA 0.775% due 03/25/43 (Ê) 972 962 6.000% due 05/15/36 369 419 Series 2014-4 Class A Green Tree 0.775% due 03/25/43 (Ê) 834 825 Series 2008-MH1 Class A2 Nelnet Student Loan Trust 8.970% due 04/25/38 (Þ) 448 471 Series 2014-4A Class A2 Hertz Vehicle Financing LLC 1.105% due 11/25/43 (Ê)(Þ) 470 472 Series 2009-2A Class A2 Nissan Auto Lease Trust 5.290% due 03/25/16 (Þ) 780 784 Series 2012-B Class A4 Higher Education Funding I 0.740% due 09/17/18 570 570 Series 2014-1 Class A Nissan Auto Receivables Owner Trust 1.283% due 05/25/34 (Ê)(Þ) 454 453 Series 2011-B Class A3 Honda Auto Receivables Owner Trust 0.950% due 02/16/16 44 44 Series 2012-1 Class A4 Series 2011-B Class A4 0.970% due 04/16/18 565 566 1.240% due 01/16/18 1,415 1,420 Series 2012-2 Class A3 Northstar Education Finance, Inc. 0.700% due 02/16/16 309 309 Series 2007-1 Class A1 Series 2013-2 Class A3 0.333% due 04/28/30 (Ê) 475 464 0.530% due 02/16/17 1,355 1,355 OHA Credit Partners VII, Ltd. Hyundai Auto Receivables Trust Series 2012-7A Class A Series 2011-B Class A4 1.652% due 11/20/23 (Ê)(Þ) 450 447 1.650% due 02/15/17 40 40 Popular ABS Mortgage Pass-Through Series 2011-C Class A4 Trust 1.300% due 02/15/18 939 943 Series 2005-6 Class A3 Series 2013-A Class A3 4.337% due 01/25/36 70 65 0.560% due 07/17/17 1,914 1,916 Series 2006-C Class A4 Series 2013-B Class A3 0.420% due 07/25/36 (Ê) 1,380 1,296 0.710% due 09/15/17 1,400 1,401 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 77 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2006-D Class A3 Series 2008-2 Class B 0.430% due 11/25/46 (Ê) 1,500 1,302 1.434% due 01/25/29 (Ê) 205 190 Prestige Auto Receivables Trust Series 2008-3 Class B Series 2013-1A Class A2 1.434% due 04/25/29 (Ê) 205 191 1.090% due 02/15/18 (Þ) 106 106 Series 2008-4 Class A4 Series 2014-1A Class A3 1.884% due 07/25/22 (Ê) 1,400 1,471 1.520% due 04/15/20 (Þ) 403 402 Series 2008-4 Class B RAMP Trust 2.084% due 04/25/29 (Ê) 205 207 Series 2003-RS9 Class AI6A Series 2008-5 Class B 5.982% due 10/25/33 288 302 2.084% due 07/25/29 (Ê) 205 210 Series 2003-RS11 Class AI6A Series 2008-6 Class B 5.980% due 12/25/33 101 109 2.084% due 07/25/29 (Ê) 205 206 RASC Trust Series 2008-7 Class A2 Series 2003-KS4 Class AIIB 0.734% due 10/25/17 (Ê) 718 719 0.750% due 06/25/33 (Ê) 24 21 Series 2008-7 Class B Red River CLO, Ltd. 2.084% due 07/25/29 (Ê) 205 206 Series 2006-1A Class A Series 2008-8 Class B 0.502% due 07/27/18 (Ê)(Þ) 168 167 2.484% due 10/25/29 (Ê) 205 216 Renaissance Home Equity Loan Trust Series 2008-9 Class B Series 2005-2 Class AF4 4.934% due 08/25/35 85 83 2.484% due 10/25/29 (Ê) 205 216 Series 2006-1 Class AF3 Series 2012-7 Class A3 5.608% due 05/25/36 11 8 0.820% due 05/26/26 (Ê) 475 474 Series 2006-1 Class AF6 Series 2013-4 Class A 5.746% due 05/25/36 128 93 0.720% due 06/25/27 (Ê) 394 395 SMART Trust Series 2007-1 Class AF2 Series 2011-2USA Class A4A 5.512% due 04/25/37 510 268 2.310% due 04/14/17 (Þ) 906 910 Series 2007-2 Class AF2 Series 2012-1USA Class A4A 5.675% due 06/25/37 123 64 2.010% due 12/14/17 (Þ) 310 310 Santander Drive Auto Receivables Trust SoFi Professional Loan Program LLC Series 2012-2 Class B Series 2014-B Class A2 2.090% due 08/15/16 52 52 2.550% due 08/27/29 (Þ) 895 894 Series 2012-5 Class A3 Soundview Home Equity Loan Trust 0.830% due 12/15/16 4 4 Series 2005-1 Class M2 Series 2013-1 Class A3 0.905% due 04/25/35 (Ê) 232 231 0.620% due 06/15/17 440 440 Series 2005-OPT3 Class A4 Series 2013-1 Class B 0.470% due 11/25/35 (Ê) 128 127 1.160% due 01/15/19 1,690 1,695 Toyota Auto Receivables Owner Trust Series 2013-2 Class A3 Series 2013-A Class A3 0.700% due 09/15/17 2,179 2,180 0.550% due 01/17/17 443 444 Series 2013-3 Class A3 Series 2013-B Class A2 0.700% due 10/16/17 3,076 3,078 0.480% due 02/15/16 54 54 Series 2014-1 Class A2A Volkswagen Auto Loan Enhanced Trust 0.660% due 06/15/17 518 519 Series 2012-1 Class A3 Series 2014-4 Class B 0.850% due 08/22/16 347 348 1.820% due 05/15/19 420 420 World Financial Network Credit Card SLM Private Education Loan Trust Master Trust Series 2010-A Class 2A Series 2014-C Class A 3.411% due 05/16/44 (Ê)(Þ) 1,258 1,331 1.540% due 08/16/21 825 823 Series 2012-B Class A2 84,878 3.480% due 10/15/30 (Þ) 580 603 Corporate Bonds and Notes - 15.6% SLM Student Loan Trust 21st Century Fox America, Inc. Series 2003-11 Class A6 8.250% due 10/17/96 20 28 0.991% due 12/15/25 (Ê)(Þ) 350 350 Advanced Micro Devices, Inc. Series 2004-8 Class B 7.750% due 08/01/20 225 207 0.694% due 01/25/40 (Ê) 131 120 7.500% due 08/15/22 775 698 Series 2005-4 Class A3 AIG Global Funding 0.349% due 01/25/27 1,005 980 1.650% due 12/15/17 (Þ) 355 355 Series 2006-2 Class A6 Albemarle Corp. 0.404% due 01/25/41 (Ê) 570 533 4.150% due 12/01/24 505 513 Series 2006-8 Class A6 Series 30YR 0.394% due 01/25/41 (Ê) 570 530 5.450% due 12/01/44 380 409 Series 2007-6 Class B Ally Financial, Inc. 1.084% due 04/27/43 (Ê) 191 176 5.500% due 02/15/17 520 546 See accompanying notes which are an integral part of the financial statements. 78 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Alterra USA Holdings, Ltd. 2.375% due 10/08/19 (Þ) 425 427 7.200% due 04/14/17 (Þ) 155 170 Bear Stearns Cos. LLC (The) Altria Group, Inc. 5.550% due 01/22/17 525 566 9.950% due 11/10/38 50 86 7.250% due 02/01/18 195 225 10.200% due 02/06/39 317 552 Bellsouth Capital Funding Corp. Amazon.com, Inc. 7.875% due 02/15/30 380 510 1.200% due 11/29/17 295 292 Berkshire Hathaway Energy Co. 3.800% due 12/05/24 575 589 4.500% due 02/01/45 (Þ) 320 335 American Airlines Pass Through Trust Boardwalk Pipelines, LP 4.375% due 10/01/22 370 376 4.950% due 12/15/24 500 497 4.950% due 01/15/23 448 480 Boston Scientific Corp. 4.000% due 01/15/27 427 434 6.000% due 01/15/20 830 935 Series 2011-1 Class A Branch Banking & Trust Co. 5.250% due 01/31/21 276 298 Series BKNT American Express Co. 1.350% due 10/01/17 630 627 3.625% due 12/05/24 410 413 Burlington Northern Santa Fe LLC American Honda Finance Corp. 3.400% due 09/01/24 1,410 1,436 1.125% due 10/07/16 1,240 1,246 6.875% due 12/01/27 25 32 American International Group, Inc. 6.750% due 03/15/29 10 13 6.400% due 12/15/20 920 1,097 CareFusion Corp. American Tower Trust I 6.375% due 08/01/19 310 359 3.070% due 03/15/23 (Þ) 495 492 CCO Holdings LLC / CCO Holdings Ameriprise Financial, Inc. Capital Corp. 7.518% due 06/01/66 210 225 8.125% due 04/30/20 425 447 Anadarko Petroleum Corp. CenterPoint Energy Resources Corp. 4.500% due 07/15/44 490 475 6.125% due 11/01/17 50 56 Anheuser-Busch InBev Worldwide, Inc. Chase Capital III 2.875% due 02/15/16 240 245 Series C 5.375% due 01/15/20 325 368 0.784% due 03/01/27 (Ê) 295 248 Apache Corp. Chesapeake Energy Corp. 4.250% due 01/15/44 120 105 3.481% due 04/15/19 (Ê) 400 392 Apollo Management Holdings, LP 6.625% due 08/15/20 560 595 4.000% due 05/30/24 (Þ) 570 580 Chevron Corp. Apple, Inc. 3.191% due 06/24/23 325 331 0.482% due 05/03/18 (Ê) 1,180 1,181 CHS/Community Health Systems, Inc. 2.850% due 05/06/21 285 292 8.000% due 11/15/19 180 192 AT&T, Inc. CIT Group, Inc. 2.950% due 05/15/16 605 620 6.625% due 04/01/18 (Þ) 390 423 1.700% due 06/01/17 620 622 Citigroup, Inc. Series FRN 5.850% due 08/02/16 220 235 0.618% due 02/12/16 (Ê) 557 557 6.000% due 08/15/17 450 498 Avaya, Inc. 6.125% due 11/21/17 405 452 9.000% due 04/01/19 (Þ) 725 741 1.850% due 11/24/17 815 814 Axiall Corp. 5.375% due 08/09/20 250 284 4.875% due 05/15/23 785 741 Series N Bank of America Corp. 5.800% due 12/31/49 (ƒ) 825 825 3.625% due 03/17/16 1,100 1,131 Comcast Corp. 1.067% due 03/22/16 (Ê) 650 653 6.950% due 08/15/37 560 789 5.625% due 10/14/16 200 214 Commonwealth Edison Co. 5.750% due 12/01/17 140 155 5.800% due 03/15/18 290 326 4.200% due 08/26/24 520 530 ConAgra Foods, Inc. 4.950% due 08/15/20 580 637 4.250% due 10/22/26 490 489 Continental Airlines Pass Through Trust Series GMTN Series 00A1 6.400% due 08/28/17 200 223 8.048% due 11/01/20 282 320 Bank of America NA Series 071A 0.703% due 11/14/16 (Ê) 1,700 1,698 5.983% due 04/19/22 124 136 0.643% due 05/08/17 300 300 Series 09-1 Series BKNT 9.000% due 07/08/16 187 205 0.521% due 06/15/16 (Ê) 600 596 Series 991A Class A 5.300% due 03/15/17 200 215 6.545% due 02/02/19 137 151 6.100% due 06/15/17 775 852 Continental Resources, Inc. Bayer US Finance LLC 4.900% due 06/01/44 125 108 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 79 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Crown Castle Towers LLC 6.875% due 01/10/39 350 495 4.174% due 08/15/17 (Þ) 705 738 General Electric Co. DaVita HealthCare Partners, Inc. 5.250% due 12/06/17 340 377 5.125% due 07/15/24 220 224 4.500% due 03/11/44 340 374 Delta Air Lines Pass Through Trust General Mills, Inc. Series 2002-1 Class G-1 0.433% due 01/28/16 (Ê) 435 435 6.718% due 01/02/23 101 116 1.400% due 10/20/17 535 533 Series 2007-1 Class A Series FRN 6.821% due 08/10/22 470 545 0.533% due 01/29/16 (Ê) 1,065 1,065 Devon Energy Corp. General Motors Co. 4.750% due 05/15/42 610 614 4.875% due 10/02/23 940 1,006 DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. 5.000% due 04/01/35 475 495 4.450% due 04/01/24 725 759 5.200% due 04/01/45 425 448 Discover Financial Services Georgia-Pacific LLC 3.950% due 11/06/24 460 462 3.600% due 03/01/25 (Þ) 345 346 DISH DBS Corp. 8.875% due 05/15/31 410 635 6.750% due 06/01/21 630 677 Gilead Sciences, Inc. Duke Energy Progress, Inc. 3.500% due 02/01/25 270 277 4.100% due 03/15/43 310 329 4.800% due 04/01/44 245 272 eBay, Inc. 4.500% due 02/01/45 305 326 0.433% due 07/28/17 (Ê) 580 577 Goldman Sachs Capital I 0.712% due 08/01/19 (Ê) 370 363 6.345% due 02/15/34 325 387 El Paso Natural Gas Co. LLC Goldman Sachs Group, Inc. (The) 7.500% due 11/15/26 100 124 0.697% due 03/22/16 (Ê) 900 898 Energy Transfer Partners, LP 6.150% due 04/01/18 400 449 6.050% due 06/01/41 375 409 2.550% due 10/23/19 435 433 3.250% due 11/01/66 (Ê) 1,380 1,235 6.750% due 10/01/37 515 648 Enterprise Products Operating LLC 4.800% due 07/08/44 370 396 5.250% due 01/31/20 620 685 Series D 3.750% due 02/15/25 215 216 6.000% due 06/15/20 150 173 Series B Series GMTN 7.034% due 01/15/68 370 406 7.500% due 02/15/19 600 714 Farmers Exchange Capital Great Plains Energy, Inc. 7.200% due 07/15/48 (Þ) 300 390 5.292% due 06/15/22 620 711 Farmers Exchange Capital II HCA, Inc. 6.151% due 11/01/53 (Þ) 630 678 6.500% due 02/15/20 200 224 Farmers Exchange Capital III HCP, Inc. 5.454% due 10/15/54 (Þ) 380 391 5.375% due 02/01/21 400 447 Fifth Third Bank 4.250% due 11/15/23 445 468 Series BKNT Health Care REIT, Inc. 2.875% due 10/01/21 500 500 4.950% due 01/15/21 365 401 FirstEnergy Transmission, LLC 5.250% due 01/15/22 200 222 5.450% due 07/15/44 500 539 Ford Motor Credit Co. LLC 6.500% due 03/15/41 140 184 3.984% due 06/15/16 670 694 Healthcare Realty Trust, Inc. 6.500% due 01/17/17 700 764 4.250% due 02/03/17 660 693 Hewlett-Packard Co. Forest Laboratories, Inc. 3.750% due 12/01/20 355 367 4.875% due 02/15/21 (Þ) 1,260 1,351 Historic TW, Inc. FPL Energy Wind Funding LLC 8.050% due 01/15/16 195 208 6.876% due 06/27/17 (Þ) 49 49 Hospira, Inc. Freeport-McMoRan, Inc. 5.200% due 08/12/20 870 933 4.550% due 11/14/24 345 335 Humana, Inc. 5.400% due 11/14/34 575 561 4.950% due 10/01/44 380 404 General Electric Capital Corp. Indiantown Cogeneration, LP 1.000% due 01/08/16 1,550 1,556 Series A-10 0.402% due 02/15/17 (Ê) 560 558 9.770% due 12/15/20 136 155 4.375% due 09/16/20 300 329 Innovation Ventures LLC / Innovation Series GMTN Ventures Finance Corp. 0.880% due 07/12/16 (Ê) 625 629 9.500% due 08/15/19 (Þ) 300 299 1.250% due 05/15/17 1,560 1,562 International Business Machines Corp. 5.625% due 05/01/18 230 259 0.302% due 02/05/16 (Ê) 1,200 1,200 International Lease Finance Corp. See accompanying notes which are an integral part of the financial statements. 80 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 6.750% due 09/01/16 (Þ) 100 107 6.250% due 08/28/17 500 555 IPALCO Enterprises, Inc. 5.625% due 09/23/19 275 310 7.250% due 04/01/16 (Þ) 400 422 3.700% due 10/23/24 475 481 5.000% due 05/01/18 500 528 Series GMTN Jersey Central Power & Light Co. 5.450% due 01/09/17 225 242 6.150% due 06/01/37 200 238 4.350% due 09/08/26 575 578 JetBlue Airways Pass Through Trust Mutual of Omaha Insurance Co. Series 04-2 Class G-2 4.297% due 07/15/54 (Þ) 545 547 0.682% due 11/15/16 (Ê) 750 728 National City Bank JPMorgan Chase & Co. Series BKNT 4.250% due 10/15/20 300 323 0.605% due 06/07/17 (Ê) 500 498 3.875% due 09/10/24 440 440 Nationwide Mutual Insurance Company Series FRN Series 144a 0.752% due 02/15/17 (Ê) 1,200 1,197 2.531% due 12/15/24 (Ê)(Þ) 500 500 Series GMTN New York Life Global Funding 0.854% due 02/26/16 (Ê) 1,400 1,403 1.450% due 12/15/17 (Þ) 885 883 Series X NiSource Finance Corp. 6.100% due 12/31/49 (ƒ) 505 504 6.400% due 03/15/18 145 165 JPMorgan Chase Bank NA Noble Energy, Inc. Series BKNT 3.900% due 11/15/24 150 148 5.875% due 06/13/16 70 75 NVR, Inc. 6.000% due 10/01/17 945 1,049 3.950% due 09/15/22 520 533 JPMorgan Chase Capital XIII Oncor Electric Delivery Co. LLC Series M 6.800% due 09/01/18 550 641 1.207% due 09/30/34 (Ê) 480 398 Oracle Corp. JPMorgan Chase Capital XXI 2.250% due 10/08/19 475 478 Series U O'Reilly Automotive, Inc. 1.182% due 02/02/37 (Ê) 335 275 3.800% due 09/01/22 225 232 JPMorgan Chase Capital XXIII PACCAR Financial Corp. 1.232% due 05/15/47 (Ê) 545 441 0.502% due 02/08/16 (Ê) 125 125 Kinder Morgan, Inc. 0.425% due 06/06/17 (Ê) 625 625 4.300% due 06/01/25 555 555 Panhandle Eastern Pipe Line Co., LP KKR Group Finance Co. III LLC 8.125% due 06/01/19 450 546 5.125% due 06/01/44 (Þ) 455 491 Pfizer, Inc. Life Technologies Corp. 0.382% due 05/15/17 (Ê) 1,400 1,399 6.000% due 03/01/20 610 697 6.200% due 03/15/19 330 384 Lorillard Tobacco Co. PNC Bank NA 6.875% due 05/01/20 380 448 3.300% due 10/30/24 495 504 Manufacturers & Traders Trust Co. Procter & Gamble Co. (The) 5.585% due 12/28/20 84 87 0.312% due 11/04/16 (Ê) 1,000 996 Series BKNT Progress Energy, Inc. 1.400% due 07/25/17 780 779 5.625% due 01/15/16 40 42 Medco Health Solutions, Inc. Public Service Co. of New Mexico 4.125% due 09/15/20 265 281 7.950% due 05/15/18 260 306 Medtronic, Inc. QVC, Inc. 2.500% due 03/15/20 (Þ) 630 632 4.375% due 03/15/23 930 933 2.750% due 04/01/23 525 510 5.450% due 08/15/34 320 312 3.500% due 03/15/25 (Þ) 690 706 Rayonier AM Products, Inc. 4.625% due 03/15/45 (Þ) 695 753 5.500% due 06/01/24 (Þ) 560 460 Merck & Co., Inc. Reynolds Group Issuer, Inc. / Reynolds 0.422% due 05/18/16 (Ê) 350 350 Group Issuer LLC / Reynolds Group 0.592% due 05/18/18 (Ê) 1,170 1,172 Issuer Lu MetLife, Inc. 5.750% due 10/15/20 220 226 10.750% due 08/01/39 660 1,073 Rockwood Specialties Group, Inc. Metropolitan Life Global Funding I 4.625% due 10/15/20 765 790 0.356% due 06/23/16 (Þ) 900 898 Sabine Pass LNG, LP 1.875% due 06/22/18 (Þ) 750 747 7.500% due 11/30/16 175 182 Monongahela Power Co. Series 144a 4.100% due 04/15/24 (Þ) 375 400 7.500% due 11/30/16 (Þ) 380 395 5.400% due 12/15/43 (Þ) 255 306 Samsung Electronics America, Inc. Morgan Stanley 1.750% due 04/10/17 (Þ) 305 306 5.550% due 04/27/17 425 461 SL Green Realty Corp. 7.750% due 03/15/20 325 388 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 81 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ South Carolina Electric & Gas Co. ArcelorMittal 6.500% due 11/01/18 150 175 7.250% due 03/01/41 590 596 Sprint Capital Corp. Avago Technologies Cayman, Ltd. Term 8.750% due 03/15/32 1,255 1,214 Loan B Symantec Corp. 3.750% due 05/06/21 498 495 2.750% due 06/15/17 210 213 AWAS Aviation Capital, Ltd. Tennessee Gas Pipeline Co. LLC 7.000% due 10/17/16 (Þ) 225 230 8.000% due 02/01/16 200 213 Babson CLO, Ltd. 8.375% due 06/15/32 460 605 Series 2014-IIA Class A Time Warner Cable, Inc. 1.656% due 10/17/26 (Ê)(Þ) 130 129 5.000% due 02/01/20 220 242 Baidu, Inc. 6.550% due 05/01/37 675 869 3.250% due 08/06/18 340 348 Toyota Motor Credit Corp. Banco do Brasil SA/Cayman 0.522% due 05/17/16 (Ê) 1,535 1,538 9.000% due 12/29/49 (ƒ)(Þ) 450 419 UAL Pass Through Trust Bank of Nova Scotia Series 09-1 Series YCD 10.400% due 11/01/16 32 36 0.422% due 05/09/16 (Ê)(~) 730 730 UnitedHealth Group, Inc. Barclays Bank PLC 6.000% due 06/15/17 3 3 0.776% due 12/09/16 (Ê) 975 974 3.875% due 10/15/20 390 413 2.750% due 11/08/19 990 984 US Airways Pass Through Trust Barrick Gold Corp. Series 2011-1 Class A 4.100% due 05/01/23 320 311 7.125% due 10/22/23 386 449 BP Capital Markets PLC Series 2012-1 Class A 3.245% due 05/06/22 345 339 5.900% due 10/01/24 420 469 3.535% due 11/04/24 425 423 US Bank NA BPCE SA Series BKNT 0.802% due 11/18/16 (Ê) 300 300 0.439% due 09/11/17 (Ê) 500 500 Braskem Finance, Ltd. 1.375% due 09/11/17 275 275 6.450% due 02/03/24 550 551 USF&G Capital III CDP Financial, Inc. 8.312% due 07/01/46 (Þ) 350 530 5.600% due 11/25/39 (Þ) 265 346 Verizon Communications, Inc. Cent CLO 19, Ltd. 2.500% due 09/15/16 891 911 Series 2013-19A Class A1A 1.991% due 09/14/18 (Ê) 100 104 1.563% due 10/29/25 (Ê)(Þ) 598 591 Cooperatieve Centrale Raiffeisen- 3.000% due 11/01/21 700 690 Boerenleenbank BA 5.150% due 09/15/23 1,950 2,153 0.558% due 04/28/17 400 400 4.400% due 11/01/34 340 338 Credit Suisse 6.550% due 09/15/43 500 641 0.717% due 05/26/17 (ƒ) 300 300 Series FRN 6.000% due 02/15/18 385 428 1.771% due 09/15/16 (Ê) 420 428 Deutsche Bank AG Wachovia Capital Trust III 7.500% due 12/29/49 (ƒ) 475 456 5.570% due 03/29/49 (Ê)(ƒ) 550 531 Deutsche Telekom International Finance Walgreens Boots Alliance, Inc. BV 3.800% due 11/18/24 405 413 2.250% due 03/06/17 (Þ) 920 935 4.800% due 11/18/44 275 290 Eaton Vance Ltd. Wells Fargo & Co. Series 2014-1A Class A 0.531% due 06/02/17 3,500 3,484 1.685% due 07/15/26 (Ê)(Þ) 150 149 4.100% due 06/03/26 545 557 Ensco PLC 4.650% due 11/04/44 460 475 5.750% due 10/01/44 465 467 Williams Cos., Inc. (The) Global SC Finance SRL 7.875% due 09/01/21 161 186 3.090% due 07/17/29 556 548 Williams Partners, LP / Williams Government of the Cayman Islands Partners Finance Corp. 5.950% due 11/24/19 (Þ) 20 23 7.250% due 02/01/17 235 259 HBOS PLC ZFS Finance USA Trust II 6.750% due 05/21/18 (Þ) 825 919 6.450% due 12/15/65 (Þ) 550 580 HSBC Bank PLC ZFS Finance USA Trust V 3.100% due 05/24/16 (Þ) 800 826 6.500% due 05/09/37 (Þ) 1,035 1,102 HSBC Holdings PLC 131,307 6.375% due 12/31/49 (ƒ) 365 369 International Debt - 4.2% Intesa Sanpaolo SpA ABN AMRO Bank NV 2.375% due 01/13/17 530 535 1.033% due 10/28/16 (Ê)(Þ) 300 302 5.017% due 06/26/24 (Þ) 685 665 See accompanying notes which are an integral part of the financial statements. 82 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Amount ($) or Shares Fair Amount ($) Value Value or Shares $ $ JPMorgan Chase & Co. 6.375% due 12/15/21 220 203 Series MPLE Tyco Electronics Group SA 2.920% due 09/19/17 (Þ) CAD 605 533 6.550% due 10/01/17 450 507 Korea Electric Power Corp. Vale Overseas, Ltd. 5.125% due 04/23/34 (Þ) 60 68 8.250% due 01/17/34 160 191 Lloyds Banking Group PLC Validus Holdings, Ltd. 7.500% due 06/27/24 (ƒ) 685 697 8.875% due 01/26/40 315 440 Macquarie Bank, Ltd. Voya CLO, Ltd. 0.864% due 10/27/17 (Ê)(Þ) 650 651 Series 2014-4A Class A1 Marfrig Overseas, Ltd. 1.733% due 10/14/26 (Ê)(Þ) 310 308 9.500% due 05/04/20 (Þ) 665 672 Weatherford International, Ltd. Nexen Energy ULC 5.125% due 09/15/20 520 511 7.500% due 07/30/39 320 444 Willis Group Holdings PLC Nokia OYJ 4.125% due 03/15/16 210 216 6.625% due 05/15/39 770 851 35,520 Nomura Holdings Inc. Loan Agreements - 0.4% 2.000% due 09/13/16 835 842 Chrysler Group LLC Term Loan B NOVA Chemicals Corp. 3.500% due 05/24/17 (Ê) 566 561 5.250% due 08/01/23 (Þ) 835 843 First Data Corp. Term Loan OHA Credit Partners IX, Ltd. 3.667% due 03/24/18 (Ê) 575 563 Series 2013-9A Class A1 Hologic, Inc.Term Loan B 1.631% due 10/20/25 (Ê)(Þ) 559 555 3.250% due 08/01/19 (Ê) 347 343 Paragon Offshore PLC MacDermid, Inc. 1st Lien Term Loan 7.250% due 08/15/24 (Þ) 720 432 4.000% due 06/07/20 (Ê) 611 599 Perrigo Finance PLC Numericable U.S. LLC 1st Lien Term 3.900% due 12/15/24 175 178 Loan B1 Petroleos Mexicanos 4.500% due 05/21/20 (Ê) 295 293 6.375% due 01/23/45 245 277 Numericable U.S. LLC 1st Lien Term Rabobank Nederland Loan B2 11.000% due 06/29/49 (ƒ)(Þ) 782 1,005 4.500% due 05/21/20 (Ê) 255 253 Rio Tinto Finance USA PLC Sungard Availability Services Capital, 1.375% due 06/17/16 365 367 Inc. Term Loan B Royal Bank of Scotland Group PLC 6.000% due 03/31/19 (Ê) 447 396 5.125% due 05/28/24 460 468 TWCC Holding Corp. 2nd Lien Term Saudi Electricity Global Sukuk Co. 2 Loan 5.060% due 04/08/43 (Þ) 800 813 7.000% due 06/26/20 (Ê) 475 452 Seagate HDD Cayman Valeant Pharmaceuticals International, 4.750% due 06/01/23 385 400 Inc. 1st Lien Term Loan B Shell International Finance BV 3.500% due 08/05/20 (Ê) 318 315 0.442% due 11/15/16 (Ê) 1,455 1,455 3,775 Sirius International Group, Ltd. Mortgage-Backed Securities - 22.2% 7.506% due 05/29/49 (ƒ)(Þ) 365 380 Adjustable Rate Mortgage Trust Sky PLC Series 2007-1 Class 1A1 6.100% due 02/15/18 (Þ) 355 395 2.709% due 03/25/37 (Ê) 700 578 Suncor Energy, Inc. American Home Mortgage Investment 5.950% due 12/01/34 320 374 Trust Sydney Airport Finance Co. Pty, Ltd. Series 2004-4 Class 4A 3.900% due 03/22/23 (Þ) 640 658 2.332% due 02/25/45 (Ê) 44 43 Tencent Holdings, Ltd. Series 2007-1 Class GA1C 3.375% due 05/02/19 (Þ) 330 335 0.360% due 05/25/47 (Ê) 684 492 Teva Pharmaceutical Finance Co. BV Series 2007-4 Class A2 3.650% due 11/10/21 385 395 0.360% due 08/25/37 (Ê) 98 96 Toronto-Dominion Bank (The) Aventura Mall Trust 0.400% due 07/13/16 (Ê) 1,250 1,248 Series 2013-AVM Class A Total Capital Canada, Ltd. 3.743% due 12/05/32 (Þ) 335 356 2.750% due 07/15/23 395 383 Banc of America Commercial Mortgage Total Capital International SA Trust 1.000% due 08/12/16 1,180 1,182 Series 2007-2 Class AM Total Capital SA 5.622% due 04/10/49 585 632 2.125% due 08/10/18 510 514 Banc of America Funding Corp. Series 2006-3 Class 5A8 Trade MAPS 1, Ltd. 5.500% due 03/25/36 184 175 Series 2013-1A Class A 0.862% due 12/10/18 (Ê)(Þ) 640 641 Series 2006-G Class 2A3 Transocean, Inc. 0.336% due 07/20/36 (Ê) 63 63 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 83 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Banc of America Funding Trust Series 2005-C3 Class AJ Series 2006-3 Class 5A3 4.960% due 05/15/43 5.500% due 03/25/36 Series 2009-RR1 Class MA4A Banc of America Large Loan Trust 5.485% due 03/17/51 (Þ) Series 2010-UB5 Class A4A Citigroup Mortgage Loan Trust, Inc. 5.649% due 02/17/51 (Þ) Series 2005-11 Class A2A Banc of America Merrill Lynch 2.540% due 10/25/35 (Ê) 25 25 Commercial Mortgage, Inc. Series 2007-AR8 Class 2A1A Series 2005-6 Class A4 2.685% due 07/25/37 (Ê) 5.152% due 09/10/47 Citigroup/Deutsche Bank Commercial Series 2006-2 Class A4 Mortgage Trust 5.728% due 05/10/45 Series 2005-CD1 Class A4 Series 2008-1 Class A4 5.226% due 07/15/44 6.245% due 02/10/51 Series 2005-CD1 Class AJ Banc of America Mortgage Securities, 5.226% due 07/15/44 Inc. Series 2005-CD1 Class C Series 2004-1 Class 5A1 5.226% due 07/15/44 6.500% due 09/25/33 2 2 Commercial Mortgage Asset Trust Series 2004-11 Class 2A1 Series 1999-C1 Class D 5.750% due 01/25/35 63 64 6.888% due 01/17/32 4 4 Series 2005-H Class 2A5 Series 2001-J2A Class E 2.691% due 09/25/35 (Ê) 6.922% due 07/16/34 (Þ) Bank of America Commercial Mortgage Series 2005-C6 Class AJ Trust 5.209% due 06/10/44 90 92 0.357% due 09/10/45 Series 2014-CR20 Class AM Bayview Commercial Asset Trust 3.938% due 11/10/47 Series 2005-3A Class A1 Commercial Mortgage Trust 0.490% due 11/25/35 (Ê)(Þ) Series 2014-UBS5 Class A4 BCAP LLC Trust 3.838% due 09/10/47 Series 2011-R11 Class 15A1 Countrywide Home Loan Mortgage Pass 2.592% due 10/26/33 (Ê)(Þ) Through Trust Series 2011-R11 Class 20A5 Series 2005-3 Class 1A2 2.601% due 03/26/35 (Ê)(Þ) 0.460% due 04/25/35 (Ê) 16 14 Bear Stearns Adjustable Rate Mortgage Series 2007-HY5 Class 1A1 Trust 2.646% due 09/25/47 (Ê) Series 2003-8 Class 4A1 Credit Suisse Commercial Mortgage 2.686% due 01/25/34 (Ê) Trust Series 2004-5 Class 2A Series 2006-C5 Class A1A 2.957% due 07/25/34 (Ê) 5.297% due 12/15/39 Series 2004-9 Class 22A1 Series 2007-C1 Class A3 3.013% due 11/25/34 (Ê) 23 23 5.383% due 02/15/40 81 86 Series 2005-2 Class A1 Credit Suisse First Boston Mortgage 2.580% due 03/25/35 (Ê) Securities Corp. Bear Stearns Commercial Mortgage Series 2005-9 Class 2A1 Securities Trust 5.500% due 10/25/35 Series 2002-TOP6 Class G Series 2005-C3 Class AJ 6.000% due 10/15/36 (Þ) 4.771% due 07/15/37 Series 2005-PW10 Class A4 Series 2005-C5 Class AJ 5.405% due 12/11/40 5.100% due 08/15/38 Series 2006-T22 Class A4 Series 2005-C6 Class B 5.575% due 04/12/38 5.230% due 12/15/40 BHMS Mortgage Trust Credit Suisse Mortgage Capital Series 2014-ATLS Class AFL Certificates 1.657% due 07/05/33 (Ê)(Þ) Series 2007-2 Class 3A4 Series 2014-ATLS Class BFX 5.500% due 03/25/37 4.241% due 07/05/33 (Þ) CSMC CHL Mortgage Pass-Through Trust Series 2011-4R Class 5A1 Series 2004-22 Class A3 2.596% due 05/27/36 (Þ) 2.418% due 11/25/34 (Ê) 85 80 CSMC Trust Series 2004-HYB9 Class 1A1 Series 2014-USA Class A2 2.466% due 02/20/35 (Ê) 3.953% due 09/15/37 (Þ) Citicorp Mortgage Securities Trust DBCCRE Mortgage Trust Series 2006-3 Class 1A9 Series 2014-ARCP Class C 5.750% due 06/25/36 4.935% due 01/10/34 (Þ) Citigroup Commercial Mortgage Trust DBRR Trust See accompanying notes which are an integral part of the financial statements. 84 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2011-LC2 Class A4A 5.500% 1,705 1,907 4.537% due 07/12/44 (Þ) 340 376 6.000% 1,510 1,712 DBUBS Mortgage Trust Series 2003-343 Class 6 Series 2011-LC1A Class A1 Interest Only STRIP 3.742% due 11/10/46 (Þ) 714 731 5.000% due 10/25/33 47 8 Series 2011-LC2A Class A2 Series 2003-345 Class 18 3.386% due 07/10/44 (Þ) 727 748 Interest Only STRIP Deutsche Alt-A Securities Mortgage 4.500% due 12/25/18 65 4 Loan Trust Series 2003-345 Class 19 Series 2005-AR1 Class 2A3 Interest Only STRIP 1.835% due 08/25/35 (Ê) 366 291 4.500% due 01/25/19 71 4 Dynegy Danskammer Series 2004-W5 Class B 6.000% due 02/25/47 301 338 7.670% due 11/08/16 (Å) 700 — Series 2005-365 Class 12 Extended Stay America Trust Interest Only STRIP Series 2013-ESH7 Class A27 5.500% due 12/25/35 142 22 2.958% due 12/05/31 (Þ) 325 329 Series 2006-369 Class 8 Fannie Mae Interest Only STRIP 5.432% due 2016 946 973 5.500% due 04/25/36 23 3 3.584% due 2020 558 598 Fannie Mae Grantor Trust 3.615% due 2020 704 760 Series 2001-T4 Class A1 3.665% due 2020 773 835 7.500% due 07/25/41 289 344 3.763% due 2020 1,615 1,742 Fannie Mae REMICS Series 1999-56 Class Z 4.250% due 2020 747 822 7.000% due 12/18/29 25 28 5.500% due 2020 17 19 Series 2003-35 Class FY 4.297% due 2021 736 816 0.570% due 05/25/18 (Ê) 38 38 5.500% due 2022 88 95 Series 2004-W2 Class 2A2 2.500% due 2024 1,111 1,143 7.000% due 02/25/44 196 225 4.000% due 2025 388 414 Series 2005-110 Class MB 4.500% due 2025 863 933 5.500% due 09/25/35 74 80 3.240% due 2026 134 138 Series 2009-39 Class LB 4.000% due 2026 550 588 4.500% due 06/25/29 366 388 6.000% due 2026 102 116 Series 2009-96 Class DB 4.000% due 11/25/29 429 459 6.000% due 2027 60 68 Series 2010-95 Class S 3.500% due 2032 665 702 Interest Only STRIP 6.000% due 2032 67 76 6.431% due 09/25/40 (Ê) 1,179 231 6.150% due 2032(Ê) 104 111 Series 2012-55 Class PC 3.000% due 2033 1,839 1,900 3.500% due 05/25/42 700 727 3.500% due 2033 1,624 1,713 Series 2013-111 Class PL 5.000% due 2033 18 20 2.000% due 12/25/42 570 515 6.150% due 2033(Ê) 79 86 Fannie Mae-Aces Series 2011-M1 Class A3 3.500% due 2034 361 380 3.763% due 06/25/21 875 943 5.000% due 2034 29 32 Series 2012-M12 Class 1A 5.500% due 2034 57 64 2.840% due 08/25/22 933 957 5.500% due 2037 458 510 Series 2014-M8 Class FA 5.500% due 2038 953 1,077 0.407% due 05/25/18 (Ê) 788 788 4.000% due 2040 552 596 Series 2014-M12 Class FA 6.000% due 2040 432 491 0.457% due 10/25/21 (Ê) 998 1,003 4.000% due 2041 1,654 1,777 Series 2014-M13 Class A2 6.000% due 2041 472 536 3.021% due 08/25/24 430 440 Series 2014-M13 Class AB2 3.500% due 2043 1,824 1,904 2.951% due 08/25/24 510 515 4.000% due 2044 1,727 1,866 Series 2014-M13 Class ASQ1 15 Year TBA(Ï) 0.848% due 11/25/17 1,378 1,375 2.500% 4,035 4,108 Series 2014-M13 Class ASQ2 3.000% 915 951 1.637% due 11/25/17 4,430 4,460 3.500% 2,650 2,799 FDIC Trust 30 Year TBA(Ï) Series 2010-R1 Class A 3.000% 10,005 10,122 2.184% due 05/25/50 (Þ) 909 914 3.500% 14,680 15,304 Series 2011-R1 Class A 4.000% 25,150 27,127 2.672% due 07/25/26 (Þ) 378 386 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 85 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Federal Home Loan Mortgage Corp. 4.000% due 2040(Ê) 448 481 Multifamily Structured Pass Through 4.810% due 2061 1,108 1,191 Certificates 5.245% due 2061 662 727 Series 2011-K702 Class X1 Interest Only STRIP 4.652% due 2063 90 99 1.525% due 02/25/18 6,735 281 4.661% due 2063 37 40 Series 2012-K501 Class X1A 4.732% due 2063 210 228 Interest Only STRIP 4.683% due 2064 732 787 1.685% due 08/25/16 3,895 74 4.793% due 2064 881 949 Series 2014-KF05 Class A 30 Year TBA(Ï) 0.506% due 09/25/21 (Ê) 1,340 1,340 3.000% 495 506 Federal Home Loan Mortgage Corp. 4.000% 2,220 2,380 Structured Pass Through Securities 4.500% 1,750 1,912 Series 2003-56 Class A5 5.231% due 05/25/43 322 356 GMACM Mortgage Loan Trust Series 2005-AR2 Class 4A First Horizon Asset Securities, Inc. 4.566% due 05/25/35 (Ê) 202 194 Series 2005-AR4 Class 2A1 Government National Mortgage 2.564% due 10/25/35 (Ê) 730 639 First Horizon Mortgage Pass-Through Association Series 2007-26 Class SD Trust Interest Only STRIP Series 2006-2 Class 1A3 6.639% due 05/16/37 (Ê) 1,122 170 6.000% due 08/25/36 658 640 Series 2010-74 Class IO Freddie Mac Interest Only STRIP 5.500% due 2037 254 280 0.399% due 03/16/50 1,984 44 5.500% due 2038 1,363 1,552 Series 2010-124 Class C 6.000% due 2038 251 285 3.392% due 03/16/45 75 77 4.000% due 2041 2,474 2,670 Series 2010-H03 Class HI 4.500% due 2041 619 679 Interest Only STRIP 3.000% due 2042 331 335 1.474% due 03/20/60 16,041 752 3.500% due 2043 903 945 Series 2010-H04 Class BI Interest Only STRIP 4.000% due 2044 4,636 4,977 1.390% due 04/20/60 1,400 69 Freddie Mac Reference REMIC Series 2010-H12 Class PT Series 2006-R006 Class ZA 6.000% due 04/15/36 577 647 5.470% due 11/20/59 523 552 Series 2010-H22 Class JI Freddie Mac REMICS Interest Only STRIP Series 2003-2624 Class QH 5.000% due 06/15/33 209 228 2.499% due 11/20/60 2,346 227 Series 2007-3335 Class FT Series 2011-38 Class C 0.311% due 08/15/19 (Ê) 64 64 4.368% due 09/16/51 525 556 Series 2009-3569 Class NY Series 2011-67 Class B 5.000% due 08/15/39 1,400 1,568 3.863% due 10/16/47 230 240 Series 2011-H02 Class BI Series 2010-3653 Class B Interest Only STRIP 4.500% due 04/15/30 680 735 0.412% due 02/20/61 10,170 173 Series 2010-3704 Class DC Series 2012-99 Class CI 4.000% due 11/15/36 377 400 Interest Only STRIP Series 2011-3901 Class LA 1.054% due 10/16/49 1,822 131 4.000% due 06/15/38 130 131 Series 2012-115 Class IO Series 2012-4010 Class KM Interest Only STRIP 3.000% due 01/15/42 360 369 0.431% due 04/16/54 769 34 FREMF Mortgage Trust GS Mortgage Securities Corp. II Series 2010-K7 Class B Series 2011-GC5 Class A4 5.435% due 04/25/20 (Þ) 510 568 3.707% due 08/10/44 735 778 Series 2012-K705 Class B Series 2013-GC10 Class A1 4.162% due 09/25/44 (Þ) 217 227 0.696% due 02/10/46 103 103 GE Business Loan Trust GS Mortgage Securities Trust Series 2003-2A Class A Series 2013-GC12 Class A1 0.531% due 11/15/31 (Ê)(Þ) 257 247 0.742% due 06/10/46 216 215 GE Capital Commercial Mortgage Corp. Series 2013-GC16 Class A1 Series 2005-C3 Class F 1.264% due 11/10/46 230 231 5.157% due 07/10/45 (Þ) 195 197 Series 2014-GC26 Class C Ginnie Mae I 4.511% due 11/10/47 240 246 4.564% due 2062 1,249 1,363 GSMPS Mortgage Loan Trust Ginnie Mae II Series 2006-RP1 Class 1A2 3.500% due 2040(Ê) 1,271 1,336 7.500% due 01/25/36 (Þ) 367 371 See accompanying notes which are an integral part of the financial statements. 86 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ GSR Mortgage Loan Trust Mastr Alternative Loan Trust Series 2005-AR7 Class 6A1 Series 2003-4 Class B1 4.979% due 11/25/35 (Ê) 53 51 5.941% due 06/25/33 72 72 HarborView Mortgage Loan Trust Series 2004-10 Class 5A6 Series 2005-4 Class 3A1 5.750% due 09/25/34 60 62 2.603% due 07/19/35 (Ê) 82 74 Merrill Lynch Mortgage Trust IndyMac Index Mortgage Loan Trust Series 2005-A10 Class A Series 2006-AR41 Class A3 0.380% due 02/25/36 (Ê) 58 53 0.350% due 02/25/37 (Ê) 880 602 Series 2005-CIP1 Class AM JPMorgan Alternative Loan Trust 5.107% due 07/12/38 900 915 Series 2006-A2 Class 3A1 Series 2005-LC1 Class A4 2.585% due 05/25/36 (Ê) 935 762 5.291% due 01/12/44 106 109 JPMorgan Chase Commercial Mortgage Series 2006-C2 Class AM Securities Corp. 5.782% due 08/12/43 500 530 Series 2003-C1 Class D Series 2008-C1 Class A4 5.192% due 01/12/37 40 40 5.690% due 02/12/51 263 286 Series 2004-LN2 Class B ML-CFC Commercial Mortgage Trust 5.201% due 07/15/41 150 153 Series 2006-1 Class A4 Series 2005-LDP5 Class A4 5.467% due 02/12/39 462 477 5.236% due 12/15/44 867 882 Morgan Stanley Bank of America Merrill Series 2007-CB18 Class A4 Lynch Trust 5.440% due 06/12/47 1,156 1,229 Series 2013-C7 Class A1 Series 2007-LDPX Class A3 0.738% due 02/15/46 157 158 5.420% due 01/15/49 659 704 Series 2014-C19 Class A2 JPMorgan Chase Commercial Mortgage 3.101% due 12/15/47 530 546 Securities Trust Morgan Stanley Capital I Trust 5.815% due 06/15/49 180 187 Series 2005-HQ6 Class D Series 2004-C1 Class H 5.202% due 08/13/42 100 101 5.891% due 01/15/38 (Þ) 700 717 Series 2006-IQ12 Class AM Series 2005-CB12 Class AJ 5.370% due 12/15/43 180 192 4.987% due 09/12/37 220 223 Series 2007-HQ12 Class A2 Series 2007-LDPX Class AM 5.592% due 04/12/49 79 79 5.464% due 01/15/49 600 622 Morgan Stanley Capital I, Inc. Series 2011-C3 Class A3 Series 2005-HQ7 Class A4 4.388% due 02/15/46 (Þ) 900 969 5.206% due 11/14/42 217 221 Series 2014-FBLU Class C Series 2011-C3 Class A2 2.161% due 12/15/28 (Ê)(Þ) 285 285 3.224% due 07/15/49 179 185 JPMorgan Mortgage Trust Series 2011-C3 Class A4 Series 2004-A2 Class 3A1 4.118% due 07/15/49 115 124 2.470% due 05/25/34 (Ê) 44 43 Morgan Stanley Dean Witter Capital I Series 2005-A1 Class 6T1 Trust 2.636% due 02/25/35 (Ê) 13 13 Series 2001-TOP3 Class C Series 2005-A5 Class TA1 6.790% due 07/15/33 10 10 5.172% due 08/25/35 (Ê) 94 95 Mortgage Pass Through Certificates Series 2005-A8 Class 1A1 Series 2001-CIB2 Class D 5.028% due 11/25/35 (Ê) 139 132 6.802% due 04/15/35 130 130 Series 2005-S3 Class 1A2 Mortgage-Linked Amortizing Notes 5.750% due 01/25/36 33 31 Series 2012-1 Class A10 Series 2006-A6 Class 1A2 2.060% due 01/15/22 368 375 2.537% due 10/25/36 (Ê) 120 108 Motel 6 Trust Series 2006-A7 Class 2A4R Series 2012-MTL6 Class A2 2.695% due 01/25/37 (Ê) 881 798 1.948% due 10/05/25 (Þ) 320 319 LB-UBS Commercial Mortgage Trust Series 2012-MTL6 Class XA1 Series 2005-C2 Class AJ Interest Only STRIP 5.205% due 04/15/30 405 408 Zero coupon due 10/05/25 (Þ) 2,130 — Series 2005-C3 Class AM NorthStar Mortgage Trust Series 2012-1 Class A 4.794% due 07/15/40 570 576 1.355% due 08/25/29 (Ê)(Þ) 16 16 Series 2005-C3 Class B 4.895% due 07/15/40 220 222 Prime Series Mortgage 2004-CL1 Trust Class 1A2 Mastr Adjustable Rate Mortgages Trust 0.570% due 02/25/34 (Ê) 7 7 Series 2006-2 Class 4A1 2.628% due 02/25/36 (Ê) 69 68 RBSCF Series Trust 2010-RR3 Class MSCA Series 2007-HF2 Class A1 5.908% due 06/16/49 (Þ) 95 103 0.480% due 09/25/37 (Ê) 441 404 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 87 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2010-RR4 Class CMLA Series 2012-C9 Class A1 6.040% due 12/16/49 (Þ) 0.673% due 11/15/45 81 81 RBSSP Resecuritization Trust Series 2013-C14 Class A1 Series 2010-3 Class 9A1 0.836% due 06/15/46 5.500% due 02/26/35 (Þ) Series 2014-C19 Class A3 Residential Asset Securitization Trust 3.660% due 03/15/47 Series 2003-A15 Class 1A2 0.620% due 02/25/34 (Ê) 50 46 Municipal Bonds - 0.8% RFMSI Trust City of Houston Texas General Series 2006-SA4 Class 2A1 Obligation Limited 3.494% due 11/25/36 (Ê) 6.290% due 03/01/32 Rialto Capital Management LLC City of New York New York General Series 2014-LT5 Class A Obligation Unlimited 2.850% due 05/15/24 (Þ) 56 56 5.047% due 10/01/24 RREF LLC Series 2014-LT6 Class A 6.646% due 12/01/31 2.750% due 09/15/24 (Þ) 6.246% due 06/01/35 Structured Adjustable Rate Mortgage La Paz County Arizona Industrial Loan Trust Development Authority Revenue Series 2004-12 Class 2A Bonds 2.421% due 09/25/34 (Ê) 7.000% due 03/01/34 Structured Asset Mortgage Investments Municipal Electric Authority of Georgia II Trust Revenue Bonds Series 2004-AR8 Class A1 6.637% due 04/01/57 0.844% due 05/19/35 (Ê) 7.055% due 04/01/57 Series 2007-AR6 Class A1 New York City New York Water & Sewer 1.613% due 08/25/47 (Ê) System Revenue Bonds Structured Asset Securities Corp. 5.375% due 06/15/43 Mortgage Pass-Through Certificates State of California General Obligation Series 2003-34A Class 5A4 Unlimited 2.455% due 11/25/33 (Ê) 6.650% due 03/01/22 Wachovia Bank Commercial Mortgage 7.500% due 04/01/34 Trust State of Illinois General Obligation Series 2005-C22 Class AM Unlimited 5.319% due 12/15/44 5.877% due 03/01/19 Washington Mutual Mortgage Pass 5.100% due 06/01/33 Through Certificates Series 2003-AR7 Class A7 7.350% due 07/01/35 2.299% due 08/25/33 (Ê) University of California Revenue Bonds Series 2005-AR13 Class A1A1 6.270% due 05/15/31 0.460% due 10/25/45 (Ê) 18 16 Series 2006-AR7 Class A1A Non-US Bonds - 3.1% 1.033% due 09/25/46 (Ê) Australia Government Bond Series 2007-HY2 Class 2A3 4.500% due 04/21/33 AUD 1.755% due 04/25/37 (Ê) Series 120 Wells Fargo Mortgage Backed Securities 6.000% due 02/15/17 AUD Trust Series 126 Series 2004-P Class 2A1 4.500% due 04/15/20 AUD 2.613% due 09/25/34 (Ê) Series 133 Series 2006-2 Class 2A3 5.500% due 04/21/23 AUD 5.500% due 03/25/36 82 79 Brazil Notas do Tesouro Nacional Series 2006-AR2 Class 2A1 Series NTNB 2.612% due 03/25/36 6.000% due 05/15/45 BRL Series 2006-AR10 Class 4A1 6.000% due 08/15/50 BRL 2.610% due 07/25/36 (Ê) 30 28 Series NTNF Series 2006-AR17 Class A1 10.000% due 01/01/23 BRL 2.611% due 10/25/36 (Ê) 10.000% due 01/01/25 BRL Series 2007-8 Class 1A16 Ireland Government Bond 6.000% due 07/25/37 86 85 5.400% due 03/13/25 EUR WF-RBS Commercial Mortgage Trust Malaysia Government Bond Series 2011-C4 Class A3 3.394% due 03/15/17 MYR 4.394% due 06/15/44 (Þ) 4.181% due 07/15/24 MYR Series 2011-C5 Class A4 Series 0113 3.667% due 11/15/44 3.172% due 07/15/16 MYR See accompanying notes which are an integral part of the financial statements. 88 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 1/06 United States Treasury Notes 4.262% due 09/15/16 MYR 1,424 412 0.500% due 07/31/16 6,865 6,868 Mexican Bonos 0.500% due 08/31/16 9,615 9,611 Series M 0.875% due 09/15/16 1,180 1,186 8.000% due 06/11/20 MXN 13,960 1,065 0.625% due 11/15/16 2,400 2,400 Series M 10 8.500% due 12/13/18 MXN 5,840 446 0.500% due 11/30/16 5,510 5,496 Series M 20 0.875% due 05/15/17 1,790 1,791 7.500% due 06/03/27 MXN 13,652 1,033 0.875% due 07/15/17 1,670 1,668 Series M 30 0.625% due 08/31/17 3,815 3,779 10.000% due 11/20/36 MXN 14,649 1,391 0.875% due 10/15/17 2,130 2,122 New Zealand Government Bond 1.625% due 06/30/19 56,800 56,941 2.000% due 09/20/25 NZD 340 273 1.500% due 10/31/19 5,270 5,238 Series 423 1.500% due 11/30/19 6,495 6,454 5.500% due 04/15/23 NZD 1,500 1,322 2.125% due 01/31/21 2,640 2,680 Series 521 2.000% due 10/31/21 700 702 6.000% due 05/15/21 NZD 2,680 2,371 Norway Government Bond 1.875% due 11/30/21 780 775 3.000% due 03/14/24 NOK 2,650 400 2.375% due 08/15/24 3,590 3,656 Series 472 2.250% due 11/15/24 39,550 39,816 4.250% due 05/19/17 NOK 10,990 1,592 2.750% due 08/15/42 935 935 Peru Government Bond 3.750% due 11/15/43 745 896 7.840% due 08/12/20 PEN 2,410 925 3.125% due 08/15/44 17,075 18,382 Poland Government Bond 179,842 Series 0417 Total Long-Term Investments 4.750% due 04/25/17 PLN 3,140 944 Series 1019 (cost $649,437) 658,390 5.500% due 10/25/19 PLN 3,210 1,044 South Africa Government Bond Common Stocks - 0.0% Series R203 Financial Services - 0.0% 8.250% due 09/15/17 ZAR 4,960 442 Escrow GM Corp.(Å) 80,000 — Series R214 6.500% due 02/28/41 ZAR 17,150 1,154 Utilities - 0.0% Titulos De Tesoreria B Bonds Dynegy, Inc. Class A(Æ) 809 25 10.000% due 07/24/24 COP 2,845,700 1,427 26,200 Total Common Stocks United States Government Agencies - 0.5% (cost $16) 25 Federal Farm Credit Banks 0.176% due 09/14/16 955 956 0.225% due 02/27/17 (Ê) 950 951 Preferred Stocks - 0.2% Federal Home Loan Mortgage Corp. Financial Services - 0.1% 2.000% due 08/25/16 675 691 XLIT, Ltd. 600 499 0.875% due 03/07/18 400 395 3.750% due 03/27/19 300 327 Technology - 0.1% 1.250% due 08/01/19 100 98 Verizon Communications, Inc. 32,300 847 Federal National Mortgage Association 1.250% due 01/30/17 300 303 Total Preferred Stocks 5.000% due 05/11/17 100 109 (cost $1,313) 1,346 0.875% due 12/20/17 100 99 0.875% due 05/21/18 300 295 1.875% due 09/18/18 200 203 Options Purchased - 0.0% 4,427 (Number of Contracts) United States Government Treasuries - 21.5% Swaptions (Fund Receives/Fund Pays) United States Treasury Coupon USD 4.500%/USD Three Month LIBOR Principal Only STRIP Mar 2018 0.00 Put (2) 2,670 (ÿ) 74 Zero coupon due 11/15/27 1,360 981 United States Treasury Inflation Indexed USD 4.500%/USD Three Month LIBOR Apr 2018 0.00 Put (1) 1,680 (ÿ) 49 Bonds USD 5.000%/USD Three Month LIBOR 0.125% due 04/15/16 2,114 2,107 Jan 2019 0.00 Put (1) 1,095 (ÿ) 28 0.125% due 04/15/17 930 931 Total Options Purchased 0.125% due 07/15/24 1,675 1,613 (cost $371) 151 1.375% due 02/15/44 2,486 2,814 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 89 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Short-Term Investments - 28.3% Federal Home Loan Bank Discount Notes Adam Aircraft Industries - Term Loan Zero coupon due 01/14/15 (ç) 3,080 3,080 12.255% due 05/23/15 (Å) 49 — Zero coupon due 01/23/15 (ç) 1,750 1,750 Ally Financial, Inc. 4.625% due 06/26/15 400 403 Zero coupon due 01/28/15 (ç) 2,240 2,240 Alpine Securitization Corp. Zero coupon due 02/06/15 (ç) 1,810 1,810 Zero coupon due 03/17/15 250 250 Zero coupon due 03/25/15 3,365 3,365 AmeriCredit Automobile Receivables Federal Home Loan Banks Series 2014-3 Class A1 0.750% due 05/26/15 1,020 1,020 0.230% due 08/10/15 545 545 First Investors Auto Owner Trust Anheuser-Busch InBev Worldwide, Inc. Series 2014-3A Class A1 3.625% due 04/15/15 195 197 0.350% due 11/16/15 (Þ) 892 892 0.800% due 07/15/15 980 982 Ford Motor Credit Co. LLC ARI Fleet Lease Trust 3.875% due 01/15/15 1,700 1,701 0.250% due 04/15/15 (Þ) 282 282 7.000% due 04/15/15 1,200 1,220 Autobahn Funding 2.750% due 05/15/15 2,000 2,013 0.002% due 01/05/15 (ç)(~) 1,500 1,500 Freddie Mac Discount Notes Bank of America Corp. Zero coupon due 01/12/15 (ç) 2,385 2,385 4.500% due 04/01/15 400 404 Freddie Mac REMICS 4.750% due 08/01/15 410 419 Series 2010-3640 Class JA 1.500% due 10/09/15 750 753 1.500% due 03/15/15 12 12 Barclays Bank PLC Goldman Sachs Group, Inc. (The) Series GMTN 2.750% due 02/23/15 500 501 3.700% due 08/01/15 1,520 1,545 BBVA US Senior SAU 4.664% due 10/09/15 650 667 Honda Series Auto 2013-2 Receivables Class A2 Owner Trust British Telecommunications PLC 0.370% due 10/16/15 1 1 2.000% due 06/22/15 460 463 Series 2014-3 Class A1 Caisse Centrale Desjardins 0.190% due 08/17/15 952 952 2.650% due 09/16/15 (Þ) 410 416 HSBC USA, Inc. 0.513% due 10/29/15 (Ê)(Þ) 1,095 1,095 2.375% due 02/13/15 235 235 CCG Receivables Trust JPMorgan Chase & Co. Series 2014-1 Class A1 3.700% due 01/20/15 1,120 1,122 0.270% due 05/14/15 (Þ) 113 113 1.875% due 03/20/15 1,300 1,304 Citigroup, Inc. 6.010% due 01/15/15 2,600 2,604 3.400% due 06/24/15 800 810 Kellogg Co. 2.650% due 03/02/15 200 201 0.463% due 02/13/15 (Ê) 765 765 4.750% due 05/19/15 784 796 1.125% due 05/15/15 500 501 4.700% due 05/29/15 50 51 Kubota Credit Owner Trust 2.250% due 08/07/15 1,000 1,009 Series 2014-1A Class A1 4.587% due 12/15/15 700 723 0.220% due 05/15/15 (Þ) 29 29 Constellation Energy Group, Inc. Macquarie Bank, Ltd. 4.550% due 06/15/15 900 915 3.450% due 07/27/15 (Þ) 400 406 Credit Suisse MMAF Equipment Finance LLC 0.467% due 04/10/15 (~) 750 750 Series 2014-AA Class A1 Series YCD 0.200% due 07/02/15 (Þ) 1,014 1,014 0.553% due 08/24/15 (Ê)(~) 1,290 1,290 Morgan Stanley CVS Health Corp. 6.000% due 04/28/15 200 203 3.250% due 05/18/15 295 298 0.711% due 10/15/15 (Ê) 530 531 Daimler Finance NA LLC PACCAR Financial Corp. 0.831% due 01/09/15 (Ê)(Þ) 400 400 0.367% due 05/05/15 (Ê) 500 500 2.300% due 01/09/15 (Þ) 400 400 Petrobras International Finance Co. SA 1.300% due 07/31/15 (Þ) 1,300 1,305 2.875% due 02/06/15 400 398 Dell Equipment Finance Trust Private Export Funding Corp. 0.260% due 08/14/15 (Þ) 401 401 Zero coupon due 05/12/15 750 749 Export-Import Bank of Korea Province of Ontario Canada 5.875% due 01/14/15 700 701 0.950% due 05/26/15 1,240 1,243 Fairway Finance Co., LLC Reckitt Benckiser Treasury Services PLC Zero coupon due 01/12/15 (ç) 200 200 Zero coupon due 04/02/15 1,365 1,364 Royal Bank of Canada See accompanying notes which are an integral part of the financial statements. 90 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  December 31, 2014 Amounts in thousands (except share amounts) Principal Fair Amount ($) Value or Shares $ 0.800% due 10/30/15 Royal Bank of Scotland Group PLC 2.550% due 09/18/15 Russell U.S. Cash Management Fund Standard Chartered PLC 3.850% due 04/27/15 (Þ) Susquehanna Auto Receivables Trust Series 2014-1A Class A1 0.240% due 08/17/15 (Þ) Telefonos de Mexico SAB de CV 5.500% due 01/27/15 United States Treasury Bills Zero coupon due 01/15/15 Zero coupon due 03/19/15 26 26 Zero coupon due 04/02/15 United States Treasury Inflation Indexed Bonds 1.625% due 01/15/15 0.500% due 04/15/15 Vodafone Group PLC Zero coupon due 04/10/15 Volvo Treasury AB 5.950% due 04/01/15 (Þ) Wells Fargo & Co. 0.433% due 10/28/15 (Ê) Westlake Automobile Receivables Trust Series 2014-1A Class A1 0.350% due 06/15/15 (Þ) 47 47 Wheels SPV, LLC Series 2014-1A Class A1 0.240% due 05/20/15 (Þ) Working Capital Management Co. L.P. Zero coupon due 01/13/15 (ç) Total Short-Term Investments (cost $237,938) Total Investments 106.9% (identified cost $889,075) Other Assets and Liabilities, Net - (6.9%) ) Net Assets - 100.0% See accompanying notes which are an integral part of the financial statements. Core Bond Fund 91 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2014 Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% Adam Aircraft Industries - Term Loan 05/22/07 48,786 114.22 56 — Dynegy Danskammer 10/03/12 700,000 — 323 — Escrow GM Corp. 04/21/11 80,000 — For a description of restricted securities see note 8 in the Notes to Financial Statements. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Eurodollar Futures (CME) 10 USD 2,453 12/16 7 United States 2 Year Treasury Note Futures 206 USD 45,031 03/15 (74 ) United States 5 Year Treasury Note Futures 603 USD 71,715 03/15 (65 ) United States 10 Year Treasury Note Futures 386 USD 48,943 03/15 239 United States Treasury Long Bond Futures 234 USD 33,828 03/15 843 United States Treasury Ultra Long-Term Bond Futures 1 USD 165 03/15 7 Short Positions Canada 10 Year Bond Futures 16 CAD 2,216 03/15 (35 ) Euro-Bobl Futures 19 EUR 2,475 03/15 (20 ) Euro-BTP Futures 19 EUR 2,576 03/15 (38 ) Eurodollar Futures 10 USD 2,440 12/17 (12 ) Euro-OAT Futures 17 EUR 2,503 03/15 (49 ) Japan Government 10 Year Bond Futures 4 JPY 591,160 03/15 (29 ) Long Gilt Futures 28 GBP 3,347 03/15 (140 ) United States 2 Year Treasury Note Futures 181 USD 39,566 03/15 58 United States 5 Year Treasury Note Futures 19 USD 2,260 03/15 6 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 698 Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ Inflationary Floor – CPURNSA Index Call 1 0.00 USD 810 11/23/20 — Swaptions (Fund Receives/Fund Pays) USD 5.000%/USD Three Month LIBOR Put 1 5.00 USD 4,135 01/14/19 (45 ) Total Liability for Options Written (premiums received $116) (45 ) Transactions in options written contracts for the period ended December 31, 2014 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2013 54 $ 364 Opened 81 639 Closed (56 ) (366 ) Expired (77 ) (521 ) Outstanding December 31, 2014 2 $ 116 See accompanying notes which are an integral part of the financial statements. 92 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2014 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Australia and New Zealand Banking Group USD 3,576 AUD 4,224 01/15/15 (130 ) Australia and New Zealand Banking Group USD 1,786 NZD 2,347 01/15/15 43 Australia and New Zealand Banking Group AUD 2,152 CAD 2,043 01/15/15 2 Australia and New Zealand Banking Group CAD 990 AUD 1,049 01/15/15 4 Australia and New Zealand Banking Group NZD 1,970 EUR 1,232 01/15/15 (44 ) Bank of America EUR 4,412 GBP 3,475 01/15/15 76 Bank of America JPY 217,126 EUR 1,478 01/15/15 (24 ) Barclays CAD 4,118 AUD 4,329 01/15/15 (12 ) Barclays GBP 3,482 EUR 4,438 01/15/15 (56 ) Barclays SEK 5,027 NOK 4,850 01/15/15 6 Barclays SEK 40,937 NOK 38,838 01/15/15 (42 ) Citibank USD 1,797 NZD 2,334 01/15/15 22 Citibank CHF 3,503 EUR 2,914 01/15/15 3 Citibank EUR 5,091 GBP 4,017 01/15/15 100 Citibank NZD 2,381 USD 1,837 01/15/15 (19 ) Commonwealth Bank of Australia USD 2,394 CHF 2,370 01/08/15 (10 ) Commonwealth Bank of Australia USD 7,980 CHF 7,900 01/08/15 (34 ) Commonwealth Bank of Australia USD 2,395 EUR 1,971 01/08/15 (10 ) Commonwealth Bank of Australia USD 8,063 EUR 6,466 01/08/15 (238 ) Commonwealth Bank of Australia USD 7,986 EUR 6,571 02/05/15 (33 ) Commonwealth Bank of Australia USD 5,510 SEK 42,530 01/08/15 (54 ) Commonwealth Bank of Australia CHF 2,338 USD 2,427 01/08/15 76 Commonwealth Bank of Australia CHF 7,793 USD 8,092 01/08/15 253 Commonwealth Bank of Australia CHF 2,370 USD 2,395 02/05/15 10 Commonwealth Bank of Australia CHF 7,900 USD 7,983 02/05/15 33 Commonwealth Bank of Australia EUR 1,940 USD 2,419 01/08/15 71 Commonwealth Bank of Australia EUR 6,571 USD 7,984 01/08/15 33 Commonwealth Bank of Australia EUR 1,971 USD 2,396 02/05/15 10 Commonwealth Bank of Australia NOK 39,183 USD 5,586 01/08/15 330 Commonwealth Bank of Australia SEK 42,138 USD 5,663 01/08/15 257 Commonwealth Bank of Australia SEK 42,530 USD 5,510 02/05/15 54 Deutsche Bank AUD 3,899 NZD 4,077 01/15/15 (4 ) Goldman Sachs USD 1,052 EUR 858 01/15/15 (14 ) Goldman Sachs USD 2,143 EUR 1,749 01/15/15 (26 ) Goldman Sachs USD 3,616 EUR 2,952 01/15/15 (44 ) Goldman Sachs AUD 4,192 CAD 4,118 01/15/15 124 Goldman Sachs AUD 512 NZD 535 01/15/15 — Goldman Sachs EUR 9,989 JPY 1,457,480 01/15/15 80 Goldman Sachs GBP 5,730 USD 8,975 01/15/15 46 Goldman Sachs NOK 36,488 SEK 39,956 01/15/15 231 Goldman Sachs NZD 2,300 USD 1,793 01/15/15 — JPMorgan Chase USD 444 AUD 550 02/18/15 4 JPMorgan Chase USD 1,964 CAD 2,230 01/22/15 (45 ) JPMorgan Chase USD 2,732 JPY 321,456 02/18/15 (47 ) JPMorgan Chase USD 3,479 KRW 3,703,619 01/22/15 (112 ) JPMorgan Chase USD 366 MXN 5,021 01/22/15 (26 ) JPMorgan Chase USD 3,008 MYR 9,942 01/22/15 (169 ) JPMorgan Chase USD 661 NOK 4,949 01/22/15 3 JPMorgan Chase USD 1,367 NOK 10,047 01/22/15 (19 ) JPMorgan Chase USD 2,005 NOK 13,324 01/22/15 (219 ) JPMorgan Chase USD 999 PLN 3,329 01/22/15 (59 ) JPMorgan Chase USD 549 RUB 37,541 01/15/15 69 JPMorgan Chase USD 4,019 SEK 28,970 01/22/15 (304 ) JPMorgan Chase USD 2,224 TWD 67,453 01/22/15 (89 ) JPMorgan Chase USD 340 ZAR 3,860 01/22/15 (7 ) JPMorgan Chase AUD 10,021 USD 8,205 02/18/15 50 JPMorgan Chase BRL 369 USD 148 01/22/15 10 JPMorgan Chase BRL 4,836 USD 1,910 01/22/15 99 JPMorgan Chase CLP 1,319,553 USD 2,212 01/22/15 42 JPMorgan Chase COP 320,459 USD 154 01/22/15 19 JPMorgan Chase COP 6,264,322 USD 2,987 01/22/15 351 JPMorgan Chase CZK 33,283 USD 1,542 01/22/15 88 JPMorgan Chase EUR 6,741 USD 8,380 02/18/15 218 JPMorgan Chase GBP 1,394 USD 2,184 02/18/15 12 JPMorgan Chase IDR 28,792,681 USD 2,303 01/22/15 (14 ) JPMorgan Chase MXN 3,475 USD 254 01/22/15 19 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 93 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2014 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ JPMorgan Chase MXN 3,475 USD 254 01/22/15 19 JPMorgan Chase MXN 3,591 USD 263 01/22/15 20 JPMorgan Chase MXN 6,624 USD 451 01/22/15 3 JPMorgan Chase NZD 17,000 USD 13,086 02/18/15 (119 ) JPMorgan Chase PEN 7,758 USD 2,634 01/22/15 41 JPMorgan Chase PLN 2,305 USD 662 01/22/15 12 JPMorgan Chase RUB 37,541 USD 689 01/15/15 72 JPMorgan Chase SEK 38,811 NOK 36,435 01/15/15 (92 ) JPMorgan Chase SEK 5,085 USD 665 01/22/15 13 JPMorgan Chase SGD 5,852 USD 4,596 01/22/15 180 Royal Bank of Canada USD 5,633 CAD 6,429 01/08/15 (100 ) Royal Bank of Canada USD 5,587 CAD 6,473 02/05/15 (20 ) Royal Bank of Canada USD 5,713 GBP 3,649 01/08/15 (26 ) Royal Bank of Canada USD 3,716 GBP 2,377 01/15/15 (11 ) Royal Bank of Canada USD 5,688 GBP 3,649 02/05/15 (2 ) Royal Bank of Canada USD 2,344 NOK 16,442 01/08/15 (138 ) Royal Bank of Canada USD 5,296 NOK 39,183 01/08/15 (40 ) Royal Bank of Canada USD 7,566 NOK 55,976 01/08/15 (57 ) Royal Bank of Canada USD 2,268 NOK 16,793 02/05/15 (17 ) Royal Bank of Canada USD 5,709 NZD 7,306 01/08/15 (11 ) Royal Bank of Canada USD 456 NZD 598 01/15/15 10 Royal Bank of Canada CAD 6,473 USD 5,591 01/08/15 20 Royal Bank of Canada EUR 2,138 GBP 1,687 01/15/15 42 Royal Bank of Canada GBP 3,649 USD 5,689 01/08/15 2 Royal Bank of Canada JPY 197,798 CAD 1,890 01/15/15 (50 ) Royal Bank of Canada JPY 710,610 USD 5,928 02/05/15 (6 ) Royal Bank of Canada NOK 16,793 USD 2,270 01/08/15 17 Royal Bank of Canada NOK 54,808 USD 7,813 01/08/15 459 Royal Bank of Canada NOK 39,183 USD 5,292 02/05/15 39 Royal Bank of Canada NOK 55,976 USD 7,560 02/05/15 56 Skandinaviska Enskilda Bank SEK 8,409 NOK 8,113 01/15/15 10 Standard Chartered USD 2,374 AUD 2,789 01/08/15 (97 ) Standard Chartered USD 7,896 AUD 9,641 01/08/15 (27 ) Standard Chartered USD 2,364 AUD 2,892 02/05/15 (8 ) Standard Chartered USD 2,428 JPY 290,313 01/08/15 (4 ) Standard Chartered USD 7,630 JPY 904,992 01/08/15 (75 ) Standard Chartered USD 8,095 JPY 967,709 02/05/15 (14 ) Standard Chartered USD 2,429 NZD 3,106 01/08/15 (7 ) Standard Chartered USD 2,442 NZD 3,131 02/05/15 (7 ) Standard Chartered AUD 2,892 USD 2,369 01/08/15 8 Standard Chartered AUD 9,296 USD 7,913 01/08/15 327 Standard Chartered AUD 9,641 USD 7,880 02/05/15 27 Standard Chartered CAD 971 USD 834 01/30/15 (1 ) Standard Chartered JPY 271,498 USD 2,289 01/08/15 22 Standard Chartered JPY 967,709 USD 8,093 01/08/15 13 Standard Chartered JPY 290,313 USD 2,428 02/05/15 4 Standard Chartered NZD 3,131 USD 2,449 01/08/15 7 Standard Chartered NZD 7,246 USD 5,668 01/08/15 16 State Street USD 88 AUD 104 01/08/15 (4 ) State Street USD 170 AUD 208 02/05/15 — State Street USD 39 CAD 44 01/08/15 (1 ) State Street USD 325 CAD 377 02/05/15 (1 ) State Street USD 130 EUR 104 01/08/15 (4 ) State Street USD 413 EUR 342 02/05/15 — State Street USD 228 GBP 146 02/05/15 — State Street USD 529 JPY 62,717 01/08/15 (5 ) State Street USD 396 JPY 47,448 02/05/15 — State Street USD 50 NOK 350 01/08/15 (3 ) State Street USD 269 NOK 2,019 02/05/15 2 State Street USD 20 NZD 25 01/08/15 — State Street USD 1,341 NZD 1,759 01/15/15 31 State Street USD 87 NZD 111 02/05/15 — State Street AUD 345 USD 294 01/08/15 12 State Street AUD 693 USD 565 02/05/15 1 State Street CHF 32 USD 33 01/08/15 1 State Street CHF 107 USD 111 01/08/15 3 See accompanying notes which are an integral part of the financial statements. 94 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2014 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street CHF 125 USD 125 02/05/15 — State Street CHF 416 USD 418 02/05/15 — State Street EUR 31 USD 39 01/08/15 1 State Street EUR 102 USD 124 02/05/15 — State Street JPY 18,815 USD 159 01/08/15 2 State Street JPY 14,234 USD 119 02/05/15 — State Street NOK 1,168 USD 167 01/08/15 10 State Street NOK 4,710 USD 628 02/05/15 (4 ) State Street NOK 6,729 USD 897 02/05/15 (5 ) State Street NZD 59 USD 46 01/08/15 — State Street SEK 392 USD 53 01/08/15 2 State Street SEK 3,596 USD 459 02/05/15 (2 ) UBS AUD 7,719 USD 6,711 01/15/15 414 UBS CHF 5,168 EUR 4,301 01/15/15 6 UBS EUR 63 USD 79 01/15/15 3 UBS EUR 2,863 USD 3,586 01/15/15 122 UBS NZD 2,669 EUR 1,669 01/15/15 (60 ) UBS NZD 6,965 USD 5,391 01/15/15 (37 ) UBS SEK 82 USD 11 01/15/15 1 UBS SEK 277 USD 38 01/15/15 2 Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 1,941 Index Swap Contracts (*) Amounts in thousands Fund Receives Notional Termination Fair Value Underlying Security Counterparty Amount Date $ Barclays Capital U.S. Aggregate Bond Index Barclays USD 12,370 04/30/15 8 Barclays Capital U.S. Aggregate Bond Index Barclays USD 12,178 08/31/15 13 Barclays Capital U.S. Aggregate Bond Index Barclays USD 9,013 10/30/15 6 Barclays Capital U.S. Aggregate Bond Index Barclays USD 4,000 11/30/15 3 Barclays Capital U.S. Aggregate Bond Index Barclays USD 8,000 11/30/15 5 Total Fair Value ofOpen Index Swap Contracts Premiums Paid (Received) - $— (å) 35 (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked return of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fees were all based on the 1 Month LIBOR rate plus a fee ranging from 0.10% to 0.16%. Interest Rate Swap Contracts Amounts in thousands Termination Fair Value Counterparty Notional Amount Fund Receives Fund Pays Date $ Barclays USD 2,090 3.145 % Three Month LIBOR 03/15/26 102 Barclays USD 425 Three Month LIBOR 2.417 % 11/15/27 (22 ) Barclays USD 425 Three Month LIBOR 2.481 % 11/15/27 (27 ) Barclays USD 940 Three Month LIBOR 3.490 % 03/15/46 (130 ) Citigroup USD 850 Three Month LIBOR 2.714 % 08/15/42 (13 ) Citigroup USD 685 Three Month LIBOR 3.676 % 11/15/43 (145 ) Goldman Sachs USD 2,270 2.804 % Three Month LIBOR 04/09/26 38 Goldman Sachs USD 1,020 Three Month LIBOR 3.125 % 04/09/46 (62 ) JPMorgan Chase HKD 17,450 Three Month HIBOR 2.365 % 03/29/21 (43 ) JPMorgan Chase SGD 2,850 Six Month SIBOR 2.270 % 03/31/21 (32 ) Total Fair Value on Open Interest Rate Swap Contracts Premiums Paid (Received) - $— (å) (334 ) See accompanying notes which are an integral part of the financial statements. Core Bond Fund 95 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2014 Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX Investment Grade Index Goldman Sachs USD 4,000 1.000 % 12/20/19 64 Total Fair Value on Open Credit Indices Premiums Paid (Received) - $71 64 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total % of Net Assets Long-Term Investments Asset-Backed Securities $ — $ 84,568 $ 310 $ 84,878 10.1 Corporate Bonds and Notes — 126,940 4,367 131,307 15.6 International Debt — 35,520 — 35,520 4.2 Loan Agreements — 3,775 — 3,775 0.4 Mortgage-Backed Securities — 184,658 994 185,652 22.2 Municipal Bonds — 6,789 — 6,789 0.8 Non-US Bonds — 26,200 — 26,200 3.1 United States Government Agencies — 4,427 — 4,427 0.5 United States Government Treasuries — 179,842 — 179,842 21.5 Common Stocks Financial Services — Utilities 25 — — 25 — * Preferred Stocks 1,346 — — 1,346 0.2 Options Purchased — 151 — 151 — * Short-Term Investments — 237,889 — 237,889 28.3 Total Investments 1,371 890,759 5,671 897,801 106.9 Other Assets and Liabilities, Net (6.9 ) 100.0 Other Financial Instruments Futures Contracts 698 — — 698 0.1 Options Written — (45 ) — (45 ) (— * ) Foreign Currency Exchange Contracts — 1,941 — 1,941 0.2 Index Swap Contracts — 35 — 35 — Interest Rate Swap Contracts — (334 ) — (334 ) (— * ) Credit Default Swap Contracts — 64 — 64 — * Total Other Financial Instruments ** $ 698 $ 1,661 $ — $ 2,359 * Less than .05% of net assets. ** Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended December 31, 2014, see note 2 in the Notes to Financial Statements. Investments in which significant unobservable inputs (Level 3) were used in determining a fair value for the periods ended December 31, 2014 were less than 1% of net assets. See accompanying notes which are an integral part of the financial statements. 96 Core Bond Fund Russell Investment Funds Core Bond Fund Fair Value of Derivative Instruments — December 31, 2014 Amounts in thousands Foreign Credit Currency Interest Rate Derivatives not accounted for as hedging instruments Contracts Contracts Contracts Location: Statement of Assets and Liabilities - Assets Investments, at fair value* $ — $ — $ 151 Unrealized appreciation on foreign currency exchange contracts — 4,900 — Variation margin on futures contracts** — — 1,160 Index swap contracts, at fair value — — 35 Interest rate swap contracts, at fair value — — 140 Credit default swap contracts, at fair value 64 — — Total $ 64 $ 4,900 $ 1,486 Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts** $ — $ — $ 462 Unrealized depreciation on foreign currency exchange contracts — 2,959 — Options written, at fair value — — 45 Interest rate swap contracts, at fair value — — 474 Total $ — $ 2,959 $ 981 Foreign Credit Currency Interest Rate Derivatives not accounted for as hedging instruments Contracts Contracts Contracts Location: Statement of Operations - Net realized gain (loss) Investments*** $ — $ — $ 62 Futures contracts — — 6,425 Options written — — 666 Index swap contracts — — 2,982 Interest rate swap contracts — — (979 ) Credit default swap contracts 644 — — Foreign currency-related transactions**** — 5,066 — Total $ 644 $ 5,066 $ 9,156 Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Investments***** $ — $ — $ (386 ) Futures contracts — — 2,472 Options written — — (82 ) Index swap contracts — — 626 Interest rate swap contracts — — (970 ) Credit default swap contracts (59 ) — — Foreign currency-related transactions***** — (228 ) — Total $ (59 ) $ (228 ) $ 1,660 * Fair value of purchased options. ** Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. *** Includes net realized gain (loss) on purchased options as reported in the Statement of Operations. **** Only includes net realized gain (loss) on forward and spot contracts. May differ from the net realized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. ***** Includes net unrealized gain (loss) on purchased options as reported in the Schedule of Investments. *****Only includes change in unrealized gain (loss) on forward and spot contracts. May differ from the net change in unrealized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Core Bond Fund 97 Russell Investment Funds Core Bond Fund Balance Sheet Offsetting of Financial and Derivative Instruments —December 31, 2014 Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Options Purchased Contracts Investments, at fair value $ 151 $ — $ 151 Foreign Currency Exchange Contracts Unrealized appreciation on foreign currency exchange contracts 4,900 — 4,900 Futures Contracts Variation margin on futures contracts 1,547 — 1,547 Index Swap Contracts Index swap contracts, at fair value 35 — 35 Interest Rate Swap Contracts Interest rate swap contracts, at fair value 140 — 140 Credit Default Swap Contracts Credit default swap contracts, at fair value 64 — 64 Total $ 6,837 $ — $ 6,837 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Australia and New Zealand Banking Group $ 49 $ 49 $ — — Bank of America 76 24 — 52 Barclays 1,579 213 307 1,059 Citigroup 162 19 — 143 Commonwealth Bank of Australia 1,126 379 — 747 Deutsche Bank 37 — — 37 Goldman Sachs 767 122 65 580 HSBC 6 — — 6 JPMorgan Chase 1,343 1,304 — 39 Royal Bank of Canada 646 469 — 177 Skandinaviska Enskilda Bank 10 — — 10 Standard Chartered 424 239 — 185 State Street 65 29 — 36 UBS 547 97 — 450 Total $ 6,837 $ 2,944 $ 372 $ 3,521 See accompanying notes which are an integral part of the financial statements. 98 Core Bond Fund Russell Investment Funds Core Bond Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued —December 31, 2014 Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 255 $ — $ 255 Foreign Currency Exchange Contracts Unrealized depreciation on foreign currency exchange contracts 2,959 — 2,959 Options Written Contracts Options written, at fair value 45 — 45 Interest Rate Swap Contracts Interest rate swap contracts, at fair value 474 — 474 Total $ 3,733 $ —$ 3,733 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^ Net Amount Australia and New Zealand Banking Group 174 $ 49 $ — $ 125 Bank of America 24 24 — — Barclays 333 213 120 — Citigroup 177 19 158 — Commonwealth Bank of Australia 379 379 — — Deutsche Bank 4 — — 4 Goldman Sachs 401 122 279 — JPMorgan Chase 1,396 1,304 — 92 Royal Bank of Canada 479 469 — 10 Standard Chartered 240 239 — 1 State Street 29 29 — — UBS 97 97 — — Total 3,733 $ 2,944 $ 557 $ 232 ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Core Bond Fund 99 Russell Investment Funds Core Bond Fund Statement of Assets and Liabilities — December 31, 2014 Amounts in thousands Assets Investments, at identified cost $ 889,075 Investments, at fair value(>) 897,801 Cash 1,992 Cash (restricted)(a)(b) 4,237 Foreign currency holdings(^) 1,081 Unrealized appreciation on foreign currency exchange contracts 4,900 Receivables: Dividends and interest 3,443 Dividends from affiliated Russell funds 13 Investments sold 9,426 Fund shares sold 194 Variation margin on futures contracts 1,547 Index swap contracts, at fair value(8) 35 Interest rate swap contracts, at fair value(•) 140 Credit default swap contracts, at fair value(+) 64 Total assets 924,873 Liabilities Payables: Due to broker (c)(d) 372 Investments purchased 80,722 Fund shares redeemed 41 Accrued fees to affiliates 396 Other accrued expenses 151 Variation margin on futures contracts 255 Unrealized depreciation on foreign currency exchange contracts 2,959 Options written, at fair value(x) 45 Interest rate swap contracts, at fair value(•) 474 Total liabilities 85,415 Net Assets $ 839,458 See accompanying notes which are an integral part of the financial statements. 100 Core Bond Fund Russell Investment Funds Core Bond Fund Statement of Assets and Liabilities, continued  December 31, 2014 Amounts in thousands Net Assets Consist of: Undistributed (overdistributed) net investment income $ Accumulated net realized gain (loss) Unrealized appreciation (depreciation) on: Investments Futures contracts Options written 71 Index swap contracts 35 Interest rate swap contracts ) Credit default swap contracts (7 ) Foreign currency-related transactions Shares of beneficial interest Additional paid-in capital Net Assets $ Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ Net assets $ Shares outstanding ($.01 par value) Amounts in thousands (^) Foreign currency holdings - cost $ (x) Premiums received on options written $ (+) Credit default swap contracts - premiums paid (received) $ 71 (>) Investments in affiliates, Russell U.S. Cash Management Fund $ () Interest rate swap contracts - premiums paid (received) $  (8) Index swap contracts - premiums paid (received) $  (a) Cash Collateral for Futures $ (b) Cash Collateral for Swaps $ (c) Due to Broker for Futures $ (d) Due to Broker for Swaps $ 65 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. Core Bond Fund 101 Russell Investment Funds Core Bond Fund Statement of Operations  For the Period Ended December 31, 2014 Amounts in thousands Investment Income Dividends $ 85 Dividends from affiliated Russell funds Interest Total investment income Expenses Advisory fees Administrative fees Custodian fees Transfer agent fees 35 Professional fees Trustees fees 18 Printing fees Miscellaneous Expenses before reductions Expense reductions ) Net expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments Futures contracts Options written Index swap contracts Interest rate swap contracts ) Credit default swap contracts Foreign currency-related transactions Net realized gain (loss) Net change in unrealized appreciation (depreciation) on: Investments Futures contracts Options written ) Index swap contracts Interest rate swap contracts ) Credit default swap contracts ) Investment matured 54 Foreign currency-related transactions ) Net change in unrealized appreciation (depreciation) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets from Operations $ See accompanying notes which are an integral part of the financial statements. 102 Core Bond Fund Russell Investment Funds Core Bond Fund Statements of Changes in Net Assets For the Periods Ended December 31, Amounts in thousands Increase (Decrease) in Net Assets Operations Net investment income (loss) $ $ Net realized gain (loss) ) Net change in unrealized appreciation (depreciation) ) Net increase (decrease) in net assets from operations ) Distributions From net investment income ) ) From net realized gain ) ) Net decrease in net assets from distributions ) ) Share Transactions* Net increase (decrease) in net assets from share transactions Total Net Increase (Decrease) in Net Assets Net Assets Beginning of period End of period $ $ Undistributed (overdistributed) net investment income included in net assets $ $ ) * Share transaction amounts (in thousands) for the periods ended December 31, 2014 and December 31, 2013 were as follows: Shares Dollars Shares Dollars Proceeds from shares sold $ $ Proceeds from reinvestment of distributions Payments for shares redeemed ) Total increase (decrease) $ $ See accompanying notes which are an integral part of the financial statements. Core Bond Fund 103 Russell Investment Funds Core Bond Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Distributions Beginning of Investment and Unrealized Investment from Net from Net Period Income (Loss) (a)(b) Gain (Loss) Operations Investment Income Realized Gain December 31, 2014 10.46 .15 .43 .58 (.17 ) (.21 ) December 31, 2013 10.81 .18 (.35 ) (.17 ) (.15 ) (.03 ) December 31, 2012 10.47 .25 .61 .86 (.25 ) (.27 ) December 31, 2011 10.51 .35 .14 .49 (.34 ) (.19 ) December 31, 2010 10.20 .37 .63 1.00 (.40 ) (.29 ) See accompanying notes which are an integral part of the financial statements. 104 Core Bond Fund % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (d) (000 ) Gross Net (b) Net Assets (b) Turnover Rate (.38 ) 10.66 5.55 839,458 .69 .64 1.44 173 (.18 ) 10.46 (1.55 ) 763,901 .67 .62 1.73 133 (.52 ) 10.81 8.38 676,018 .72 .66 2.32 192 (.53 ) 10.47 4.68 545,608 .72 .65 3.29 203 (.69 ) 10.51 10.02 471,898 .75 .68 3.48 195 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 105 Russell Investment Funds Global Real Estate Securities Fund Portfolio Management Discussion and Analysis  December 31, 2014 (Unaudited) 106 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Portfolio Management Discussion and Analysis, continued  December 31, 2014 (Unaudited) The Global Real Estate Securities Fund (the Fund) employs an upward trajectory, posting positive performance as the 10- a multi-manager approach whereby portions of the Fund year U.S. Treasury yield declined and U.S. real estate investment are allocated to different money managers. Fund assets not trusts (REITs) rallied to close out the period. allocated to money managers are managed by Russell Investment Within the global property securities market, companies with Management Company (RIMCo), the Funds advisor. RIMCo stronger balance sheets tended to outperform more highly levered may change the allocation of the Funds assets among money stocks, while property developers lagged relative to REITs. In an managers at any time. An exemptive order from the Securities environment of diverging growth by geography, North America and Exchange Commission (SEC) permits RIMCo to engage significantly outperformed relative to the Asia-Pacific region and or terminate a money manager at any time, subject to approval Europe, representing a reversal of the trend seen in the prior fiscal by the Funds Board, without a shareholder vote. Pursuant to the year. With respect to property sectors, the shorter lease duration terms of the exemptive order, the Fund is required to notify its categories, including lodging and residential, generally delivered shareholders within 90 days of when a money manager begins the strongest performance, while the industrial and office sectors providing services. As of December 31, 2014, the Fund had three were among the weakest-performing property types. money managers. What is the Funds investment objective? How did the investment strategies and techniques employed by the Fund and its money managers affect its benchmark- The Fund seeks to provide current income and long term capital relative performance? growth. AEW Capital Management, L.P. (AEW) was terminated from the How did the Fund perform relative to its benchmark for the Fund in June 2014 and outperformed the Funds benchmark for fiscal year ended December 31, 2014? the portion of the fiscal year in which it was a money manager for For the fiscal year ended December 31, 2014, the Global Real the Fund. AEW utilized a value-oriented strategy that integrated Estate Securities Fund gained 14.75%. This is compared to the quantitative analysis with property and capital markets expertise. Funds benchmark, the FTSE EPRA/NAREIT Developed Real Stock selection within the U.S. residential, office, and retail Estate Index (Net), which gained 15.02% during the same period. sectors drove outperformance relative to the benchmark. Modest The Funds performance includes operating expenses, whereas out-of-benchmark exposure to the emerging markets detracted index returns are unmanaged and do not include expenses of any from performance. kind. Cohen & Steers Capital Management, Inc. (Cohen) marginally For the fiscal year ended December 31, 2014, the Morningstar ® outperformed the Funds benchmark for the fiscal year. Cohen Insurance Global Real Estate, a group of funds that Morningstar seeks to generate excess returns through a combination of bottom- considers to have investment strategies similar to those of the up stock selection and top-down regional allocation decisions. Fund, gained 14.14%. This result serves as a peer comparison The key driver of performance was stock selection within the and is expressed net of operating expenses. U.S. diversified and retail sectors, in addition to a tilt toward the larger property companies in the United Kingdom. Overweight How did the market conditions described in the Market positioning in several Japanese property developers detracted Summary report affect the Funds performance? from performance. For the fiscal year ended December 31, 2014, the global listed INVESCO Advisers, Inc. (Invesco) outperformed the Funds property market, as measured by the FTSE EPRA/NAREIT benchmark for the fiscal year. Invesco manages a broadly Developed Real Estate Index (Net), delivered a 15.02% return, diversified portfolio with a focus on companies that operate in outperforming most other equity sectors. Performance was attractive markets, own top-tier assets, have strong management supported by a combination of low interest rates, investor capital teams, and maintain sound balance sheets. This focus on asset inflows, and generally healthy underlying property fundamentals. and balance sheet strength was beneficial during the fiscal year, Real estate securities began the fiscal year with a recovery in as overweight positioning in the highest-quality U.S. office REITs momentum, as modest performance in 2013 eased investor drove outperformance. An overweight to the lodging sector also concerns over valuation levels, and inflows of yield-seeking contributed to performance, while an underweight to U.S. data capital resumed. The sector posted gains through the spring center and diversified REITs detracted. months, as strong earnings and flat to declining interest rates provided support to real estate companies. However, property Morgan Stanley Investment Management, Inc., Morgan Stanley stocks responded negatively in September to significant equity Investment Management Limited and Morgan Stanley Investment issuance and concerns over valuation levels in light of strong Management Company (together, Morgan Stanley) were added recent performance. The sector then finished the fiscal year on to the Fund in June 2014 and outperformed the Funds benchmark Global Real Estate Securities Fund 107 Russell Investment Funds Global Real Estate Securities Fund Portfolio Management Discussion and Analysis, continued — December 31, 2014 (Unaudited) for the portion of the fiscal year in which they were a money a money manager for the Fund. Morgan Stanley’s investment manager for the Fund. As a result of Morgan Stanley’s value- approach is value-driven, with an emphasis on bottom-up stock oriented process, the portfolio was overweight U.S. residential selection in each of the three global regions. Morgan Stanley and lodging REITs, which outpaced the overall benchmark. tends to make relatively significant region and country allocation Also contributing to performance were stock selection within the tilts, which RIMCo believes provides the Fund an additional retail sector and an underweight position in Canada. Overweight source of potential excess return. positioning in Japan was a detractor from performance. There were no other changes to the Fund’s structure or money RIMCo manages the portion of the Fund’s assets that RIMCo manager line up during the fiscal year. determines not to allocate to the money managers. Assets not allocated to managers include the Fund’s liquidity reserves and Money Managers as of December 31, assets which may be managed directly by RIMCo to modify the 2014 Styles Fund’s overall portfolio characteristics to seek to achieve the Cohen & Steers Capital Management, Inc. Market-Oriented desired risk/return profile for the Fund. INVESCO Advisers, Inc. which acts as a money manager to the Fund During the period, RIMCo continued to utilize a strategy to through its INVESCO Real Estate division Market-Oriented implement regional tilting through the direct purchase of real Morgan Stanley Investment Management estate stocks. Using the output from a quantitative model, the Inc., Morgan Stanley Investment strategy seeks to position the portfolio to meet RIMCo’s overall Management Limited and Morgan Stanley preferred positioning with respect to regional exposures, while Investment Management Company Value optimizing the portfolio to minimize tracking error relative to the The views expressed in this report reflect those of the Fund’s money manager portfolios. The strategy outperformed portfolio managers only through the end of the period relative to the Fund’s benchmark as a result of an underweight to covered by the report. These views do not necessarily Japan, which was among the weakest markets globally. represent the views of RIMCo or any other person in RIMCo or any other affiliated organization. These views are During the period, the Fund used index futures and swap subject to change at any time based upon market conditions contracts to equitize the Fund’s cash. The use of these derivatives or other events, and RIMCo disclaims any responsibility to had a modestly positive impact on performance, as equity markets update the views contained herein. These views should not delivered positive returns ahead of cash. be relied on as investment advice and, because investment Describe any changes to the Fund’s structure or the money decisions for a Russell Investment Funds (“RIF”) Fund are manager line-up. based on numerous factors, should not be relied on as an In June 2014, RIMCo terminated AEW Capital Management indication of investment decisions of any RIF Fund. as a money manager for the Fund and hired Morgan Stanley as * Assumes initial investment on January 1, 2005. ** FTSE EPRA/NAREIT Developed Real Estate Index (Net) (date of inception February 18, 2005) is an index composed of all the data based on the last closing price of the month for all tax-qualified REITs listed on the New York Stock Exchange, American Stock Exchange, and the NASDAQ National Market System. The data is market value-weighted. The total return calculation is based upon whether it is 1-month, 3-months or 12-months. Only those REITs listed for the entire period as used in the total return calculation. *** The Russell Developed Index (Net) measures the performance of the investable securities in developed countries globally. **** The Global Real Estate Linked Benchmark provides a means to compare the Fund’s average annual returns to a secondary benchmark that takes into account historical changes in the Fund’s primary benchmark. The Global Real Estate Linked Benchmark represents the returns of the FSTE NAREIT Equity REIT Index through September 30, 2010 and the returns of the FTSE EPRA/NAREIT Developed Real Estate Index (net) thereafter. § Annualized. The performance shown in this section does not reflect any Insurance Company Separate Account or Policy Charges. Performance is historical and assumes reinvestment of all dividends and capital gains.Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than when purchased.Past performance is not indicative of future results. 108 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Shareholder Expense Example — December 31, 2014 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”). “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from July 1, 2014 to December 31, 2014. July 1, 2014 $ 1,000.00 $ 1,000.00 Ending Account Value Actual Expenses December 31, 2014 $ 1,027.70 $ 1,020.37 The information in the table under the heading “Actual Expenses Paid During Period* $ 4.91 $ 4.89 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 0.96% (representing the six month period annualized), multiplied by the average together with the amount you invested, to estimate the expenses account value over the period, multiplied by 184/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period). $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Global Real Estate Securities Fund 109 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments — December 31, 2014 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 97.0% Sponda OYJ 260,470 1,141 Australia - 5.0% 1,555 BGP Holdings PLC(Æ)(
